



Exhibit 10.1


 

Published Deal CUSIP Number: 15089XAD1
Published Revolver CUSIP Number: 15089XAE9




CREDIT AGREEMENT


Dated as of January 7, 2019


among


CELANESE CORPORATION,
as Holdings,


CELANESE US HOLDINGS LLC
and
CERTAIN SUBSIDIARIES THEREOF,
as Borrowers,


BANK OF AMERICA, N.A.,
as Administrative Agent, a Swing Line Lender
and an L/C Issuer,


and


The Other Lenders Party Hereto,


with


DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent,
and
CITIBANK, N.A.,
and
JPMORGAN CHASE BANK, N.A.,
as Co-Documentation Agents,


and with


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
CITIBANK N.A.
DEUTSCHE BANK SECURITIES INC.,
and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners


 






--------------------------------------------------------------------------------










TABLE OF CONTENTS
ARTICLE I. DEFINITIONS ANDACCOUNTING TERMS
1


 
 
 
 
 
 
1.01
 
Defined Terms
1


 
1.02
 
Other Interpretive Provisions
31


 
1.03
 
Accounting Terms
32


 
1.04
 
Rounding
33


 
1.05
 
Exchange Rates; Currency Equivalents
33


 
1.06
 
Additional Alternative Currencies
34


 
1.07
 
Change of Currency
34


 
1.08
 
Times of Day
35


 
1.09
 
Letter of Credit Amounts
35


 
 
 
 
 
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
35


 
 
 
 
 
 
2.01
 
Loans
35


 
2.02
 
Borrowings, Conversions and Continuations of Loans
35


 
2.03
 
Letters of Credit
37


 
2.04
 
Swing Line Loans
47


 
2.05
 
Prepayments
50


 
2.06
 
Termination or Reduction of Commitments
51


 
2.07
 
Repayment of Loans
51


 
2.08
 
Interest
52


 
2.09
 
Fees
53


 
2.10
 
Computation of Interest and Fees
53


 
2.11
 
Evidence of Debt
53


 
2.12
 
Payments Generally; Administrative Agent's Clawback
54


 
2.13
 
Sharing of Payments by Lenders
56


 
2.14
 
Designated Borrowers
56


 
2.15
 
Extension of Maturity Date of Revolving Facility
57


 
2.16
 
Increase in Commitments
59


 
2.17
 
Cash Collateral
60


 
2.18
 
Defaulting Lenders
61


 
 
 
 
 
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
64


 
 
 
 
 
 
3.01
 
Taxes
64


 
3.02
 
Illegality
67


 
3.03
 
Inability to Determine Rates
68


 
3.04
 
Increased Costs; Reserves on Eurocurrency Rate Loans
69


 
3.05
 
Compensation for Losses
71


 
3.06
 
Mitigation Obligations; Replacement of Lenders
72


 
3.07
 
Survival
72


 
 
 
 
 
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
72


 
 
 
 
 
 
4.01
 
Conditions of Initial Credit Extension
72


 
4.02
 
Conditions to all Credit Extensions
74


 
 
 
 
 
ARTICLE V. REPRESENTATIONS AND WARRANTIES
75


 
 
 
 
 
 
5.01
 
Existence, Qualification and Power
75


 
5.02
 
Authorization; No Contravention
75


 
5.03
 
Governmental Authorization; Other Consents
75


 
5.04
 
Binding Effect
75





i

--------------------------------------------------------------------------------









 
5.05
 
Financial Statements; No Material Adverse Effect
76


 
5.06
 
Litigation
76


 
5.07
 
No Default
76


 
5.08
 
Ownership of Property
76


 
5.09
 
Environmental Matters
76


 
5.10
 
Taxes
77


 
5.11
 
ERISA Compliance
77


 
5.12
 
Subsidiary Guarantors
78


 
5.13
 
Margin Regulations; Investment Company Act
78


 
5.14
 
Disclosure
78


 
5.15
 
Compliance with Laws
78


 
5.16
 
OFAC; PATRIOT Act; Anti Corruption Laws
79


 
5.17
 
Representations as to Foreign Obligors
79


 
5.18
 
EEA Financial Institutions
80


 
5.19
 
Beneficial Ownership Certification
80


 
 
 
 
 
ARTICLE VI. AFFIRMATIVE COVENANTS
80


 
 
 
 
 
 
6.01
 
Financial Statements
80


 
6.02
 
Certificates; Other Information
81


 
6.03
 
Notices
82


 
6.04
 
Payment of Taxes
83


 
6.05
 
Preservation of Existence, Etc
83


 
6.06
 
Maintenance of Properties
83


 
6.07
 
Maintenance of Insurance
83


 
6.08
 
Compliance with Laws
84


 
6.09
 
Books and Records
84


 
6.10
 
Inspection Rights
84


 
6.11
 
Use of Proceeds
84


 
6.12
 
Approvals and Authorizations
84


 
6.13
 
Additional Subsidiary Guarantors
84


 
6.14
 
OFAC; PATRIOT Act; Anti-Corruption Laws
85


 
6.15
 
Post-Closing Actions
85


 
 
 
 
 
ARTICLE VII. NEGATIVE COVENANTS
85


 
 
 
 
 
 
7.01
 
Liens
85


 
7.02
 
Indebtedness
87


 
7.03
 
Fundamental Changes
89


 
7.04
 
Change in Nature of Business
89


 
7.05
 
Transactions with Affiliates
90


 
7.06
 
Use of Proceeds
90


 
7.07
 
Financial Covenants
90


 
 
 
 
 
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
90


 
 
 
 
 
 
8.01
 
Events of Default
90


 
8.02
 
Remedies Upon Event of Default
92


 
8.03
 
Application of Funds
93


 
 
 
 
 
ARTICLE IX. ADMINISTRATIVE AGENT
93


 
 
 
 
 
 
9.01
 
Appointment and Authority
93


 
9.02
 
Rights as a Lender
94


 
9.03
 
Exculpatory Provisions
94





ii

--------------------------------------------------------------------------------









 
9.04
 
Reliance by Administrative Agent
95


 
9.05
 
Delegation of Duties
95


 
9.06
 
Resignation of Administrative Agent
95


 
9.07
 
Non-Reliance on Administrative Agent and Other Lenders
97


 
9.08
 
No Other Duties, Etc
97


 
9.09
 
Administrative Agent May File Proofs of Claim
97


 
9.10
 
Guaranty Matters
98


 
9.11
 
Lender ERISA Representations
98


 
 
 
 
 
ARTICLE X. MISCELLANEOUS
99


 
 
 
 
 
 
10.01
 
Amendments, Etc
99


 
10.02
 
Notices; Effectiveness; Electronic Communication
101


 
10.03
 
No Waiver; Cumulative Remedies; Enforcement
103


 
10.04
 
Expenses; Indemnity; Damage Waiver
103


 
10.05
 
Payments Set Aside
105


 
10.06
 
Successors and Assigns
105


 
10.07
 
Treatment of Certain Information; Confidentiality
110


 
10.08
 
Right of Setoff
111


 
10.09
 
Interest Rate Limitation
111


 
10.10
 
Counterparts; Integration; Effectiveness
111


 
10.11
 
Survival of Representations and Warranties
112


 
10.12
 
Severability
112


 
10.13
 
Replacement of Lenders
112


 
10.14
 
Governing Law; Jurisdiction; Etc.
113


 
10.15
 
Waiver of Jury Trial
114


 
10.16
 
No Advisory or Fiduciary Responsibility
115


 
10.17
 
Electronic Execution of Assignments and Certain Other Documents
115


 
10.18
 
USA PATRIOT Act
115


 
10.19
 
Judgment Currency
116


 
10.20
 
ENTIRE AGREEMENT
116


 
10.21
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
116







iii

--------------------------------------------------------------------------------










SCHEDULES
 
2.01
 
Commitments; Letter of Credit Commitments; Swing Line Commitments
 
5.12
 
Subsidiary Guarantors
 
7.01
 
Existing Liens
 
7.02
 
Existing Indebtedness
 
10.02
 
Administrative Agent’s Office; Certain Addresses for Notices



EXHIBITS
 
A
 
Form of Loan Notice
 
B
 
Form of Swing Line Loan Notice
 
C
 
Form of Revolving Credit Note
 
D
 
Form of Compliance Certificate
 
E-1
 
Form of Assignment and Assumption
 
E-2
 
Form of Administrative Questionnaire
 
F
 
Form of Company Guaranty
 
G-1
 
Form of Parent Guaranty
 
G-2
 
Form of Subsidiary Guaranty
 
H
 
Form of Designated Borrower Request and Assumption Agreement
 
I
 
Form of Designated Borrower Notice
 
J
 
Form of Letter of Credit Report
 
K
 
[Reserved]
 
L-1
 
Form of U.S. Tax Compliance Certificate - Foreign Lenders (Not Partnerships)
 
L-2
 
Form of U.S. Tax Compliance Certificate - Non-U.S. Participants (Not
Partnerships)
 
L-3
 
Form of U.S. Tax Compliance Certificate - Non-U.S. Participants (Partnerships)
 
L-4
 
Form of U.S. Tax Compliance Certificate - Foreign Lenders (Partnerships)
 
M
 
Form of Notice of Loan Prepayment



iv

--------------------------------------------------------------------------------










CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of January 7, 2019,
among Celanese Corporation, a corporation incorporated under the laws of
Delaware (“Holdings”), Celanese US Holdings LLC, a limited liability company
incorporated under the laws of Delaware (the “Company”), Celanese Europe B.V., a
private limited liability company organized under the laws of the Netherlands
and registered with the Dutch trade register under number 61484660 (“CBV”),
Elwood C.V., a limited partnership organized under the laws of the Netherlands
and registered with the Dutch trade register under number 64634299, represented
by its sole general partner Celanese Europe Holdings LLC (“Elwood” and,
collectively with CBV, the “Closing Date Foreign Borrowers”), certain
Subsidiaries of the Company from time to time party hereto as borrowers pursuant
to Section 2.14 (with the Closing Date Foreign Borrowers, collectively the
“Designated Borrowers” and each a “Designated Borrower”; the Designated
Borrowers, with the Company, collectively the “Borrowers” and each a
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), Bank of America, N.A., as
Administrative Agent, a Swing Line Lender and an L/C Issuer and the other Swing
Line Lenders and L/C Issuers party hereto.
The Company has requested that the Lenders provide a revolving credit facility
and the Lenders are willing to do so on the terms and conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Additional Revolving Lender” has the meaning specified in Section 2.15(d).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E‑2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders.





--------------------------------------------------------------------------------









“Agreement” has the meaning specified in the introductory paragraph hereto.
“Alternative Currency” means each of the following currencies: Euro, Sterling
and Canadian Dollars, together with, in the case of Letters of Credit, each
other currency (other than Dollars) that is approved in accordance with
Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Anti-Money Laundering Laws” means the Patriot Act, the Money Laundering Control
Act of 1986, the Bank Secrecy Act, and the rules and regulations promulgated
thereunder, and corresponding laws of the jurisdictions in which the Company or
any of its Subsidiaries operates or in which the proceeds of the Loans will be
used.
“Applicable L/C Percentage” means, with respect to any L/C Issuer at any time,
(i) the percentage (carried out to the ninth decimal place) of the Letter of
Credit Sublimit represented by such Lender’s Letter of Credit Commitment at such
time or (ii) if the commitment of each Revolving Lender to make Revolving Loans
and the obligation of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Revolving Commitments
have expired, then the Applicable L/C Percentage of each L/C Issuer shall be
determined based on the Applicable L/C Percentage of such L/C Issuer most
recently in effect, giving effect to any subsequent assignments.
“Applicable Percentage” means with respect to any Revolving Lender at any time,
(i) the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Commitments represented by such Lender’s Revolving Commitment at such
time or (ii) if the commitment of each Revolving Lender to make Revolving Loans
and the obligation of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Revolving Commitments
have expired, then the Applicable Percentage of each Revolving Lender shall be
determined based on the Applicable Percentage of such Revolving Lender most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.


2

--------------------------------------------------------------------------------









“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
Applicable Rate
 
 
 
 
 
 
 
 
Eurocurrency
 
 
Debt Ratings
 
 Rate Margin
 
Pricing
S&P / Moody's /
Commitment
 and Letter of
Base Rate
Level
Fitch
Fee
Credit Fee
 Margin
1
BBB+ / Baa1/ BBB+
0.100%
1.125%
0.125%
or better
2
BBB / Baa2 / BBB
0.125%
1.250%
0.250%
3
BBB- / Baa3 / BBB-
0.175%
1.500%
0.500%
4
BB+ / Ba1 / BB+
0.250%
1.750%
0.750%
5
BB / Ba2 / BB
0.350%
2.000%
1.000%
or worse

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vii).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Company to
the Administrative Agent of notice thereof pursuant to Section 6.03(e) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s, S&P
or Fitch shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.
“Applicable Swing Line Percentage” means, with respect to any Swing Line Lender
at any time, (i) the percentage (carried out to the ninth decimal place) of the
Swing Line Sublimit represented by the corresponding portion of such Swing Line
Lender’s Swing Line Commitment at such time or (ii) if the commitment of each
Revolving Lender to make Revolving Loans and the obligation of the L/C Issuers
to make L/C Credit Extensions have been terminated pursuant to Section 8.02 or
if the Aggregate Revolving Commitments have expired, then the Applicable Swing
Line Percentage of each Swing Line Lender shall be determined based on the
Applicable Swing Line Percentage of such Swing Line Lender most recently in
effect, giving effect to any subsequent assignments.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, the
applicable Swing Line Lender or the applicable L/C Issuer, as the case may be,
to be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.
“Applicant Borrower” has the meaning specified in Section 2.14.


3

--------------------------------------------------------------------------------









“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), Citibank N.A., Deutsche Bank Securities Inc. and JPMorgan Chase
Bank, N.A., each in its capacity as joint lead arranger and joint bookrunner.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its consolidated subsidiaries for the fiscal year ended December
31, 2017, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of Holdings and its
consolidated subsidiaries, including the notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuers to make L/C Credit Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day, for Loans denominated in Dollars a fluctuating
rate per annum equal to the highest of (a) the Federal Funds Rate plus 1/2 of
1%, (b) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate,” and (c) the Eurocurrency
Rate plus 1.00%; provided that Base Rate shall not be less than 0.00% per annum.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternate rate of interest pursuant to Section
3.03 hereof, then the Base Rate


4

--------------------------------------------------------------------------------









shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.
“Base Rate Loan” means a Loan that bears interest at the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;
(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.


5

--------------------------------------------------------------------------------









“Canadian Dollars” and “C$” mean the lawful currency of Canada.
“Capitalized Lease Obligations” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the foot-notes thereto) in accordance with GAAP as in
effect on the date of the Audited Financial Statements, without regard to any
classification or reclassification as financing or operating leases upon
Holdings' adoption of leasing standard FASB ASC 842.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable L/C Issuer shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the applicable L/C Issuer. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.
“CBV” has the meaning specified in the introductory paragraph hereto.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% or more of the equity securities of Holdings entitled to vote
for members of the board of directors or equivalent governing body of Holdings
on a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of Holdings cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period,


6

--------------------------------------------------------------------------------









(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body; or
(c)    Holdings shall fail to own, directly or indirectly, beneficially and of
record, 100% of the issued and outstanding equity securities of the Company and
each Borrower.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Closing Date Foreign Borrowers” has the meaning specified in the introductory
paragraph hereto.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means a Revolving Commitment, a Letter of Credit Commitment or a
Swing Line Commitment, as the context may require.
“Company” has the meaning specified in the introductory paragraph hereto.
“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders, substantially in the form of Exhibit
F.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated EBITDA” means, for any period, for Holdings and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
Holdings and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv)  non-cash asset impairment charges, (v) debt
refinancing cost and debt retirement cost, in either case, incurred in
connection with permitted acquisitions, investments and divestitures, (vi)
non-cash stock based compensation expense, (vii) charges relating to employee
termination benefits, plant and office closures, restructuring, business
optimization and integration in an aggregate amount not to exceed $100,000,000
for any period of four consecutive fiscal quarters and (viii) other
non-recurring expenses of Holdings and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period and minus (b) the following to the extent included in calculating
such Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of Holdings and its Subsidiaries for such period and (ii) all
non-recurring, non-cash items increasing Consolidated Net Income for such
period; provided that the following (to the extent included in the calculation
of Consolidated Net Income for such period) shall be excluded: (1) any gain or
loss attributable to mark-to-market adjustments in the valuation of pension
liabilities, including actuarial gain or loss on pension and postretirement
plans, curtailments and settlements, prior service cost adjustments, all in
accordance with ASC 715 (or any successor codification) and (2) net unrealized
mark-to-market gain or loss in respect of Swap Contracts.  For the purpose of
calculating Consolidated EBITDA for any period, if during such period the
Company or any Subsidiary shall have made an acquisition or disposition
involving aggregate consideration of


7

--------------------------------------------------------------------------------









$100,000,000 or more, Consolidated EBITDA for such period shall be calculated
after giving pro forma effect thereto as if such acquisition or disposition, as
the case may be, occurred on the first day of such period.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum (without
duplication) of the following: (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all non-contingent obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than (x) trade accounts
payable in the ordinary course of business and (y) any contingent earn-out
payments until required to be reflected on the applicable consolidated balance
sheet in accordance with GAAP), (e) Attributable Indebtedness in respect of
capital leases, (f) any Receivables Net Investment (other than the portion
thereof consisting of undrawn letters of credit), (g) Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (f) above
of Persons other than Holdings or any Subsidiary (to the extent required to be
reflected on a consolidated balance sheet of Holdings and its Subsidiaries in
accordance with GAAP) and (h) all Indebtedness of the types referred to in
clauses (a) through (g) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company or
similar entity organized in any non-US jurisdiction) in which Holdings or any
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to Holdings and each Subsidiary. Notwithstanding the
foregoing, “Consolidated Funded Indebtedness” shall exclude (1) any indebtedness
that is excluded from the definition of “Indebtedness” pursuant to the last
sentence of such definition and (2) any Indebtedness of a Person, other than
Holdings and its Subsidiaries, that is consolidated on the financial statements
of Holdings in accordance with GAAP (except as provided in clause (h) above).
“Consolidated Interest Charges” means, for any period, for Holdings and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of Holdings and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) the portion of rent
expense of Holdings and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP and (c) the
interest component of any Synthetic Lease Obligations, all in accordance with
GAAP. For the purpose of calculating Consolidated Interest Charges for any
period, if during such period the Company or any Subsidiary shall have made an
acquisition or disposition involving aggregate consideration of $100,000,000 or
more, Consolidated Interest Charges for such period shall be calculated after
giving pro forma effect thereto as if such acquisition or disposition, as the
case may be, occurred on the first day of such period. In addition, Consolidated
Interest Charges shall exclude (x) any interest expense on Indebtedness of a
third party that is not an Affiliate of Holdings or any of its Subsidiaries and
that is attributable to supply or lease arrangements as a result of
consolidation under ASC 810-10 or attributable to take-or-pay contracts that are
accounted for in a manner similar to a capital lease under ASC 840-10 or ASC
840-40 in either case so long as the underlying obligations under any such
supply or lease arrangement or under any such take-or-pay contract are not
treated as Indebtedness as provided in the last sentence of the definition of
Indebtedness and (y) any interest expense attributable to any Person, other than
Holdings and its Subsidiaries that is consolidated on Holdings’ financial
statements pursuant to GAAP (except if the corresponding Indebtedness would be
included in clause (g) of Consolidated Funded Indebtedness).


8

--------------------------------------------------------------------------------









“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters ending on such date.
“Consolidated Net Income” means, for any period, for Holdings and its
Subsidiaries on a consolidated basis, the net income of Holdings and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period; provided, that the net income for such period of any Person other than
Holdings and its Subsidiaries that is consolidated on Holdings’ financial
statements pursuant to GAAP shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to Holdings or a Subsidiary in respect of such period.
“Consolidated Net Tangible Assets” means, at any particular time, Consolidated
Tangible Assets at such time after deducting therefrom all current liabilities,
except for (i) notes and loans payable, and (ii) current maturities of the
principal component of obligations in respect of capitalized leases, all as set
forth on the most recent consolidated balance sheet of Holdings and its
consolidated Subsidiaries and computed in accordance with GAAP.
“Consolidated Tangible Assets” means, at any particular time, the aggregate
amount of all assets (less applicable reserves and other properly deductible
items) after deducting therefrom all goodwill, trade names, trademarks, patents,
unamortized debt discount and expenses (to the extent included in said aggregate
amount of assets) and other like intangibles, as set forth on the most recent
consolidated balance sheet of Holdings and its consolidated Subsidiaries and
computed in accordance with GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Credit Increase” has the meaning specified in Section 2.16(a).
“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s or Fitch (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that, in the case
of non-uniform ratings (a) if there are three Debt Ratings available and any two
Debt Ratings are in the same level, such matching level shall apply; (b) if
there are three Debt Ratings available and each of the Debt Ratings is in a
different level, the level that is the middle level shall apply; (c) if only two
Debt Ratings are available and there is a split in such ratings, the higher
rating (with the Debt Rating for Pricing Level 1 being the highest and the Debt
Rating for Pricing Level 5 being the lowest) will apply, unless the split in
such Debt Ratings is more than one level apart, in which case the rating that is
one level lower than the higher rating will apply; (d) if only one Debt Rating
is available, the Pricing Level that is one level lower than that of such Debt
Rating shall apply; and (e) if the Company does not have any Debt Rating,
Pricing Level 5 shall apply.


9

--------------------------------------------------------------------------------









“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Deemed Public Materials” has the meaning specified in Section 6.02.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, each L/C Issuer, each
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, any L/C Issuer or any Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such


10

--------------------------------------------------------------------------------









status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.18(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Company, each L/C Issuer, each Swing Line Lender and each other Lender promptly
following such determination.
“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.
“ Delaware LLC” means any limited liability company organized or formed under
the laws of the State of Delaware.
“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.
“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.
“Designated Borrower Notice” has the meaning specified in Section 2.14.
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.
“Designated Euro Lending Affiliate” means (a) in the case of Bank of America,
Bank of America Merrill Lynch International and (b) in the case of any other
Lender, its affiliate listed on Schedule 2.01.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and including any disposition of property to a Delaware
Divided LLC pursuant to a Delaware LLC Division.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent, the applicable Swing Line
Lender or the applicable L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.
“Dutch Borrower” means any Borrower incorporated in the Netherlands, which on
the date of this Agreement includes Celanese Europe B.V. and Elwood C.V.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a Subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


11

--------------------------------------------------------------------------------









“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Environmental Laws” means any and all international, foreign, Federal, state
and local statutes, treaties, laws (including common law), rules, guidelines,
regulations, ordinances, codes, administrative or judicial precedents or
authorities (including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof), judgments, injunctions, notices, orders (including
administrative orders), directed duties, requests, authorizations, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions, whether now or hereinafter in effect, relating in any way to
pollution and the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems, or to health and safety
matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, and the rules and regulations promulgated
thereunder.
“ERISA Affiliate” any trade or business (whether or not incorporated) that,
together with Holdings, the Company, the Borrowers or any of their Subsidiaries,
is treated as a single employer under Section 414(b) or (c) of the Code, or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.


12

--------------------------------------------------------------------------------









“ERISA Event” means (a) any Reportable Event; (b) with respect to a Plan, the
failure to satisfy the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan, (d) the failure to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (e) the incurrence by Holdings, the Company, the Borrowers,
their Subsidiaries or any ERISA Affiliate of any liability under Title IV of
ERISA with respect to the termination of any Plan; (f) the receipt by Holdings,
the Company, the Borrowers, their Subsidiaries or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (g) the incurrence by Holdings, the Company, a Subsidiary or any ERISA
Affiliate of any Withdrawal Liability with respect to any Multiemployer Plan;
(h) the incurrence by Holdings, the Company, the Borrowers, their Subsidiaries
or any ERISA Affiliate of any liability under Section 4062(e) or Section 4063 of
ERISA with respect to a Plan; (i) the receipt by Holdings, the Company, the
Borrowers, their Subsidiaries or any ERISA Affiliate of any notice concerning
the imposition of Withdrawal Liability or a determination by Holdings, the
Company, the Borrowers, their Subsidiaries or any ERISA Affiliate that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA (j) Holdings, the Company, the Borrowers, any of their
Subsidiaries or any ERISA Affiliate shall engage in any nonexempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan or (k) the occurrence of a Foreign Plan Event.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurocurrency Rate” means:
(a)    With respect to any Credit Extension:
(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for U.S.
Dollars for a period equal in length to such Interest Period) (“LIBOR”) or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;
(ii)    denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination
Date with a term equivalent to such Interest Period; and


13

--------------------------------------------------------------------------------









(iii)    with respect to a Credit Extension denominated in any other Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the Lenders pursuant to Section 1.06(a);
(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
(c)    if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of a Borrower hereunder, (a) Taxes imposed on
(or measured by) its net income or franchise Taxes (i) imposed by the
jurisdiction under the laws of which such Recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or (ii) that are Other Connection Taxes,
(b) any branch profits Tax or any similar Tax that is imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender (other
than an assignee pursuant to a request by a Borrower), any United States federal
withholding Tax that is in effect and would apply to amounts payable hereunder
to such Lender at the time such Lender becomes a party to this Agreement (or
designates a new Lending Office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from a Borrower with
respect to any United States federal withholding Tax pursuant to Section 3.01,
(d) Taxes attributable to such Recipient’s failure to comply with Section
3.01(f) and (e) any United States federal withholding Tax imposed pursuant to
FATCA.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
July 15, 2016 (as amended, modified or otherwise supplemented from time to time
prior to the date of this Agreement), among Holdings, the Borrowers, certain
Subsidiaries of the Company, as borrowers and guarantors, the lenders from time
to time party thereto and Bank of America, as administrative agent.
“Existing Notes” means, collectively, the Company’s (i) 3.250% notes due October
15, 2019, (ii) 4.625% notes due November 15, 2022, (iii) 5.875% notes due June
15, 2021, (iv) 1.125% notes due September 26, 2023, (v) 1.250% notes due
February 11, 2025, and (vi) 2.125% notes due March 1, 2027.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more


14

--------------------------------------------------------------------------------









onerous to comply with), any current or future regulations or official
interpretations thereof, any applicable intergovernmental agreements between a
non-U.S. jurisdiction and the United States with respect thereto, any law,
regulations, or other official guidance enacted in a non-U.S. jurisdiction
relating to an intergovernmental agreement related thereto, and any agreements
entered into pursuant to Section 1471(b)(1) of the Code as such Code provision
is enacted as of the date of this Agreement (or any amended or successor version
that is substantively comparable and not materially more onerous to comply
with).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided that if the Federal Funds Rate
as so determined is negative, it shall be deemed to be 0.00%.
“Fee Letters” means, collectively, each of the fee letter agreements, dated
November 13, 2018, among the Company and the applicable Arranger (and the
Administrative Agent, in the case of the Fee Letter signed by Bank of America).
“Fitch” means Fitch, Inc. and any successor thereto.
“Foreign Obligor” means a Loan Party that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA), program or agreement that is
not subject to U.S. law and is maintained or contributed to by, or entered into
with Holdings, the Company, the Borrowers, any of their Subsidiaries, or any
other entity to the extent Holdings could have any liability in respect of its
current or former employees, other than any employee benefit plan, program or
agreement that is sponsored or maintained exclusively by a Governmental
Authority.
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any contributions or payments required by applicable law or by the terms of such
Foreign Plan; (b) the failure to register or loss of good standing with
applicable Governmental Authorities of any such Foreign Plan required to be
registered with such Governmental Authorities; or (c) the failure of any Foreign
Plan to comply with any material provisions of applicable law and regulations or
with the material terms of such Foreign Plan.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Applicable Percentage of
the Outstanding Amount of all


15

--------------------------------------------------------------------------------









outstanding L/C Obligations in respect of Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to each
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans made by such Swing Line Lender, other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the Financial Accounting Standards Board Accounting Standards
Codification or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranties” means the Company Guaranty, the Parent Guaranty and the Subsidiary
Guaranty.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas,


16

--------------------------------------------------------------------------------









infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
“Holdings” has the meaning specified in the introductory paragraph hereto.
“Impacted Loans” has the meaning specified in Section 3.03(a).
“Increase Effective Date” has the meaning specified in Section 2.16(d).
“Incremental Revolving Commitment” has the meaning specified in Section 2.16(a).
“Incremental Term Loan Commitment” has the meaning specified in Section 2.16(a).
“Incremental Term Loan Facility” has the meaning specified in Section 2.16(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (x) trade accounts payable in the ordinary
course of business and (y) any contingent earn-out payments until required to be
reflected on the applicable consolidated balance sheet in accordance with GAAP);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse (but if such Indebtedness has not been assumed by, and is otherwise
non-recourse to, such Person, only to the extent of the lesser of the fair
market value of the assets of such Person subject to such Lien and the amount of
such Indebtedness);
(f)    Capitalized Lease Obligations and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited


17

--------------------------------------------------------------------------------









liability company or similar entity organized in any non-US jurisdiction) in
which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any capital lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. Indebtedness shall
exclude any Indebtedness of a third party that is not an Affiliate of Holdings
or any of its subsidiaries and that is attributable to supply or lease
arrangements as a result of consolidation under ASC 810-10 or attributable to
take-or-pay contracts that are accounted for in a manner similar to a capital
lease under ASC 840-10 or ASC 840-10 in either case so long as (x) such supply
or lease arrangements or such take-or-pay contracts are entered into in the
ordinary course of business and (y) notwithstanding anything to the contrary
contained in the definition of Consolidated EBITDA, the related expense under
any such supply or lease arrangement or under any such take-or-pay contract is
treated as an operating expense that reduces Consolidated EBITDA.
“Indemnified Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a Swing Line Loan, the last day of each Interest Period applicable to such Loan
and the Maturity Date; provided, however, that if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; (b) as to any Base Rate Loan, the last Business Day of
each March, June, September and December and the Maturity Date and (c) as to any
Swing Line Loan at the maturity date of such Swing Line Loan and at the Maturity
Date.
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter (in each case, subject to availability), as selected by
the Company in its Loan Notice, or such other period that is twelve months or
less requested by the Company and consented to by all the Lenders; provided
that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
(ii)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other


18

--------------------------------------------------------------------------------









securities of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“IRS” means the United States Internal Revenue Service.
“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Company (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means each of Bank of America, Citibank, N.A., Deutsche Bank AG New
York Branch and JPMorgan Chase Bank, N.A., together with any additional L/C
Issuer appointed after the Closing Date in accordance with Section 2.03(l), each
in its capacity as issuer of Letters of Credit hereunder, or any successor
issuer of Letters of Credit hereunder. An L/C Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the L/C
Issuer, in which case the term “L/C Issuer” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit


19

--------------------------------------------------------------------------------









has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes each Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder. Letters
of Credit may be issued in (and only in) Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Commitment” means, with respect to each L/C Issuer, its
commitment to issue Letters of Credit pursuant to Section 2.03 in an aggregate
face amount outstanding at any time not to exceed the lesser of (x) the amount
set forth opposite such Lender’s name as its Letter of Credit Commitment on
Schedule 2.01 and (y) such Person’s Revolving Commitment. Each Letter of Credit
Commitment is a part of, and not in addition to, such L/C Issuer’s Revolving
Commitment in its capacity as a Lender.
“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date then in effect.
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $200,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Quoted Currency” means Dollars, Euro and Sterling, in each case as long
as there is a published LIBOR rate with respect thereto.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters


20

--------------------------------------------------------------------------------









as may be appropriate, in the discretion of the Administrative Agent, to reflect
the adoption of such LIBOR Successor Rate and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Borrower).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, including schedules and exhibits hereto,
each Designated Borrower Request and Assumption Agreement, each Note, each
Issuer Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.17, the Fee Letters, and the Guaranties
and any amendments, modifications or supplements hereto or to any other Loan
Document or waivers hereof or to any other Loan Document.
“Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a conversion of
Loans from one Type to the other or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.
“Loan Parties” means, collectively, Holdings, the Company, each Subsidiary
Guarantor and each Designated Borrower.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the business, results of operations, assets or financial
condition of Holdings and its Subsidiaries, taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under the Loan Documents, or of the ability of any Loan Party to perform its
obligations under the Loan Documents to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of the Loan Documents to which it is a party.
“Material Indebtedness” means Indebtedness of Holdings or the Company that
individually, or in the aggregate (with respect to any Subsidiary providing a
Guarantee thereof when taken together with all other Indebtedness of Holdings or
the Company Guaranteed by such Subsidiary), is outstanding in an aggregate
principal amount of $50,000,000 or more.


21

--------------------------------------------------------------------------------









“Material Subsidiary” means each Subsidiary that is a Loan Party or that is a
“significant subsidiary” of Holdings, as the term “significant subsidiary” is
defined in Regulation S-X promulgated by the Securities and Exchange Commission.
“Maturity Date”means the later of (a) January 7, 2024 and (b) if maturity is
extended pursuant to Section 2.15, such extended maturity date as determined
pursuant to such Section 2.15; provided, however, that, in each case, if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.
“Maximum Fronting Availability” means, as of any date of determination, the
applicable Lender’s then-applicable Revolving Commitment, minus the Outstanding
Amount of all outstanding L/C Obligations in respect of Letters of Credit issued
by such Lender as an L/C Issuer and all outstanding Swing Line Loans advanced by
such Lender as a Swing Line Lender, minus the then-applicable Revolving Credit
Exposure of such Lender; provided that, solely for purposes of calculating
Maximum Fronting Availability, such Revolving Credit Exposure shall be
calculated without giving effect to participations in Swing Line Loans and
Letters of Credit provided or issued by such Lender, it being understood and
agreed that the entirety of such Swing Line Loans and Letters of Credit shall be
deducted from Maximum Fronting Availability, as set forth above.
“Maximum Rate” has the meaning set forth in Section 10.09.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of each L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.17(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the applicable L/C Issuer
in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Holdings, the Company, the Borrowers or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Note” means a promissory note made by the Borrower in favor of a Revolving
Lender evidencing Revolving Loans or Swing Line Loans, as the case may be, made
by such Revolving Lender, substantially in the form of Exhibit C.


22

--------------------------------------------------------------------------------









“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit M or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“OFAC” has the meaning specified in Section 5.16(b).
“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability agreement; and
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future stamp or documentary taxes or
similar Taxes arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, the Loan Documents,
and any and all interest and penalties related thereto, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 3.06(b)).
“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; (ii) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Revolving Loans occurring on such date; (iii) with respect to Swing Line Loans
on any date, the Dollar Equivalent amount of the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of such Swing Line Loans occurring on such date; and (iv) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit


23

--------------------------------------------------------------------------------









Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Company of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the
applicable Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in any currency other than Dollars, the greater of (i) an overnight
rate determined by the Administrative Agent, the L/C Issuer or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensations, and (ii) the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market; provided that if the Overnight Rate as so
determined is negative, it shall be deemed to be 0.00%.
“Parent Guaranty” means the Guaranty made by Holdings in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit G-1.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Patriot Act” means the Uniting and Strengthening America By Providing
Appropriate Tools Required To Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, as amended.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Permitted Receivables Documents” means all documents and agreements evidencing,
relating to or otherwise governing a Permitted Receivables Financing.
“Permitted Receivables Financing” means one or more transactions pursuant to
which (i) Receivables Assets or interests therein are sold to or financed by one
or more Special Purpose Receivables Subsidiaries, and (ii) such Special Purposes
Receivables Subsidiaries finance their acquisition or maintenance of such
Receivables Assets or interests therein, or the financing thereof, by selling or
borrowing against such Receivables Assets; provided that (A) recourse to
Holdings or any Subsidiary (other than Special Purposes Receivables
Subsidiaries) in connection with such transactions shall be limited to the
extent customary for similar transactions in the applicable jurisdictions
(including, to the extent applicable, in a manner consistent with the delivery
of a “true sale” or “absolute transfer” opinion with respect to any transfer by
Holdings or any Subsidiary (other than a Special Purpose Receivables Subsidiary)
and purchase price percentages shall be (x) on market terms (as determined in
good faith by the Company) or (y) no less favorable to Holdings and its
Subsidiaries than the receivables financing existing on the Closing Date
pursuant to that certain Amended and Restated Purchase and Sale Agreement, dated
as of February 2, 2015, by and among Celanese U.S. Sales LLC, Celanese Ltd. and
Ticona Polymers, Inc. as originators, the other


24

--------------------------------------------------------------------------------









originators party thereto from time to time, Celanese International Corporation,
as servicer, and CE Receivables LLC, as buyer (as amended prior to the Closing
Date and, together with financing documentation relating thereto, as in effect
on the Closing Date, the “Existing Receivables Financing”) and (B) the aggregate
Receivables Net Investment shall not exceed $250,000,000 at any time. It is
agreed that the Existing Receivables Financing is a Permitted Receivables
Financing, subject to the requirements of clause (B) of the proviso to the
immediately preceding sentence are satisfied.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code and in
respect of which Holdings, the Company, the Borrowers, any of their Subsidiaries
or any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
“Platform” has the meaning specified in Section 6.02.
“Professional Lender” means
(a)    until the interpretation of the term “public” (as referred to in article
4.1(1) of the Capital Requirements Regulation (EU/575/2013)) has been published
by the competent authority, a person that provides (or upon effectiveness of the
relevant assignment or participation pursuant to Section 10.06 will provide)
repayable funds (or commitments to provide repayable funds) to a Borrower for a
minimum amount of €100,000 or its equivalent in the relevant currency; and
(b)    after the interpretation of the term “public” has been published by the
competent authority, any person who does not form part of the public within the
meaning of Capital Requirements Regulation (EU) No. 575/2013.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
“Receivables Assets” means accounts receivable (including any bills of exchange)
and related assets and property from time to time originated, acquired or
otherwise owned by Holdings or any Subsidiary.
“Receivables Net Investment” means the aggregate cash amount paid by the lenders
to, or purchasers of Receivables Assets from, Loan Parties under any Permitted
Receivables Financing in connection with their purchase of, or the making of
loans or issuance of letters of credit secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections


25

--------------------------------------------------------------------------------









with respect to such Receivables Assets and the amount of such Receivables
Assets that become defaulted accounts receivable or otherwise in accordance with
the terms of the Permitted Receivables Documents; provided, however, that if all
or any part of such Receivables Net Investment shall have been reduced by
application of any distribution and thereafter such distribution is rescinded or
must otherwise be returned for any reason, such Receivables Net Investment shall
be increased by the amount of such distribution, all as though such distribution
had not been made.
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
with respect to a Plan, other than events for which the 30 day notice period has
been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
relevant Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than 50% of the sum of the (a) Total Revolving Outstandings
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Revolving Lender for purposes of this definition) and (b) aggregate
unused Revolving Commitments; provided that the unused Revolving Commitment of,
and the portion of the Total Revolving Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
(or an equivalent or comparable person in the case of any Foreign Subsidiary
that is a Loan Party), solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party (or an equivalent or comparable person in the case of any
Foreign Subsidiary that is a Loan Party) and, solely for purposes of notices
given pursuant to Article II, any other officer or employee (or, in the case of
any Foreign Subsidiary, other person performing the relevant functions, such as
a manager or director) of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee (or, in the case of any Foreign Subsidiary, other person performing
the relevant functions, such as a manager or director) of the


26

--------------------------------------------------------------------------------









applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof, (iii)
each date of any payment by any L/C Issuer under any Letter of Credit
denominated in an Alternative Currency and (iv) such additional dates as the
Administrative Agent or any L/C Issuer (by notice to the Administrative Agent)
shall determine or the Required Lenders shall require.
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to Section
2.01(b).
“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Revolving Loans and the aggregate
Outstanding Amount of such Lender’s participation in L/C Obligations and Swing
Line Loans at such time.
“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.
“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time.
“Revolving Loan” has the meaning specified in Section 2.01(b).
“S&P” means S&P Global Ratings, a division of S&P Global, Inc. and any successor
thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).


27

--------------------------------------------------------------------------------









“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Company established in connection with a Permitted Receivables
Financing for the acquisition of Receivables Assets or interests therein, and
which is organized in a manner intended to reduce the likelihood that it would
be substantively consolidated with Holdings or any of the Subsidiaries (other
than Special Purpose Receivables Subsidiaries) in the event Holdings or any such
Subsidiary becomes subject to a proceeding under the Bankruptcy Code of the
United States (or other insolvency law).
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or such L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that an L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (i) of which a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or (ii) the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided that, (x) for the avoidance of doubt, Fairway Methanol
LLC (“Fairway”) shall not constitute a Subsidiary and (y) any Person that
Holdings or any of its Subsidiaries invests in after the date hereof which does
not satisfy the requirement of clause (i) above and for which the direct or
indirect control rights of Holdings are no greater, taken as a whole, than such
control rights with respect to Fairway as of the date hereof, as reasonably
determined by the Administrative Agent, shall not constitute a Subsidiary, other
than, with respect to clauses (x) and (y), for purposes of the definition of
“Consolidated Funded Indebtedness” and Section 7.02 if and to the extent that
any Indebtedness of such Person is recourse to Holdings or any of Holdings’
Subsidiaries not described in clause (x) or (y). Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings.
“Subsidiary Guarantors” or “Guarantors” means, collectively, each Subsidiary
party to the Subsidiary Guaranty.


28

--------------------------------------------------------------------------------









“Subsidiary Guaranty” means the Guaranty made by the Subsidiary Guarantors in
favor of the Administrative Agent and the Lenders, substantially in the form of
Exhibit G-2.
“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Commitment” means, with respect to each Swing Line Lender, its
commitment to make Swing Line Loans pursuant to Section 2.04 in an aggregate
principal amount outstanding at any time not to exceed the lesser of (x) the
amount set forth opposite such Lender’s name as its Swing Line Commitment on
Schedule 2.01 and (y) such Person’s Revolving Commitment. Each Swing Line
Commitment is a part of, and not in addition to, such Swing Line Lender’s
Revolving Commitment in its capacity as a Lender.
“Swing Line Lender” means each of Bank of America, Citibank, N.A., Deutsche Bank
AG New York Branch and JPMorgan Chase Bank, N.A. in its capacity as a provider
of Swing Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower, which shall state, at minimum, (i) the applicable
Borrower, (ii) the requested maturity date, which shall not be after the date
that is 10 Business Days after the incurrence of the Swing Line Loan, (iii) the
amount to be borrowed, (iv) the requested borrowing date, (v) the account to
which funds are to be credited and related deposit or wire instructions and (vi)
such other information required by Section 2.04(b).


29

--------------------------------------------------------------------------------









“Swing Line Sublimit” means an amount equal to the lesser of (a) €75,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges (including ad valorem charges), assessments, fees or
withholdings (including backup withholding) imposed by any Governmental
Authority and any and all interest, additions to tax and penalties related
thereto.
““Term Loan Commitment Increase” has the meaning specified in Section 2.16(a).
“Threshold Amount” means $100,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Commitments and all Revolving Credit Exposure of such Lender at such
time.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and all L/C Obligations.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(f)(ii).
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


30

--------------------------------------------------------------------------------









“Withdrawal Liability” shall mean liability to a Multiemployer Plan pursuant to
Section 4203 or Section 4205 of ERISA as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined under Section
4203 or Section 4205 of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)In this Agreement, where it relates to a Dutch Borrower, a reference to:
(i)a necessary action to authorize, where applicable, includes without
limitation
(A)any action required to comply with the Dutch Works Councils Act (Wet op de
ondernemingsraden); and


31

--------------------------------------------------------------------------------









(B)obtaining an unconditional positive advice (advies) from the competent works
council(s).
(ii)a winding-up, administration or dissolution includes a Dutch Borrower being:
(A)declared bankrupt or insolvent (failliet verklaard);
(B)dissolved (ontbonden);
(iii)a moratorium includes surseance van betaling and emergency regulations
(noodregeling) and granted a moratorium includes surseance verleend;
(iv)a trustee in bankruptcy includes a curator;
(v)an administrator includes a bewindvoerder;
(vi)a receiver or an administrative receiver does not include a curator or
bewindvoerder;
(vii)a subsidiary includes a dochtermaatschappij as defined in the Dutch Civil
Code;
(viii)an attachment includes a beslag;
(ix)a director means a managing director (bestuurder) and board of directors its
managing board (bestuur); and
(x)a “security interest” includes, in respect of a Dutch Borrower or in
connection with any security in the Netherlands, any mortgage (hypotheek),
pledge (pandrecht), a retention of title arrangement (eigendomsvoorbehoud),
privilege (voorrecht) a right of retention (recht van retentie), a right to
reclaim goods (recht van reclame) and in general any right in rem (beperkt
recht) created for the purpose of granting security (goederenrechtelijke
zekerheid).
(e)Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity). If Holdings or any Borrower undertakes any Division, each
entity resulting from such Division shall be deemed to be a successor in
interest with joint and several liability for Holdings’ or such Borrower’s (as
applicable), Obligations hereunder.
1.03    Accounting Terms. (a)     Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement


32

--------------------------------------------------------------------------------









shall be prepared in conformity with, GAAP as in effect from time to time,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Company and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement (including any negative
covenant or utilization of any “basket”) set forth in any Loan Document, and
either the Company or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (A) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (B) the Company shall
provide to the Administrative Agent and the Lenders financial information and
calculations as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
1.04    Rounding. Any financial ratios required to be maintained by Holdings
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Exchange Rates; Currency Equivalents. (a) The Administrative Agent, the
applicable Swing Line Lender or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent, the applicable Swing Line Lender or the
applicable L/C Issuer, as applicable.
(b)    Wherever in this Agreement in connection with a Revolving Borrowing,
Swing Line Borrowing, conversion, continuation or prepayment of a Eurocurrency
Rate Loan or the issuance, amendment or extension of a Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Revolving Borrowing, Swing Line Borrowing, Eurocurrency Rate Loan or
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent, the applicable Swing Line
Lender or the applicable L/C Issuer, as the case may be.
(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other


33

--------------------------------------------------------------------------------









matter related to the rates in the definition of “Eurocurrency Rate” or with
respect to any comparable or successor rate thereto.
1.06    Additional Alternative Currencies. (a) The Company may from time to time
request that Revolving Loans that are Eurocurrency Rate Loans be made and/or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to Revolving Borrowings of Eurocurrency Rate Loans, such
request shall be subject to the approval of the Administrative Agent and each
Revolving Lender; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the applicable L/C Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the applicable L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Revolving Borrowings that are Eurocurrency Rate Loans, the
Administrative Agent shall promptly notify each Revolving Lender thereof; and in
the case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify the applicable L/C Issuer thereof. Each Lender (in
the case of any such request pertaining to Revolving Borrowings of Eurocurrency
Rate Loans) or the applicable L/C Issuer (in the case of a request pertaining to
Letters of Credit) shall notify the Administrative Agent, not later than 11:00
a.m., ten Business Days after receipt of such request whether it consents, in
its sole discretion, to the Revolving Borrowing of such Eurocurrency Rate Loans
or the issuance of Letters of Credit, as the case may be, in such requested
currency.
(c)    Any failure by a Revolving Lender or the applicable L/C Issuer, as the
case may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Revolving Lender or
such L/C Issuer, as the case may be, to permit Revolving Borrowings of
Eurocurrency Rate Loans be made or Letters of Credit to be issued in such
requested currency. If the Administrative Agent and all the Revolving Lenders
consent to making Revolving Loans that are Eurocurrency Rate Loans in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Revolving Borrowings of Eurocurrency Rate
Loans; and if the Administrative Agent and the applicable L/C Issuer consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances by such L/C Issuer. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Company.
1.07    Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption. If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on


34

--------------------------------------------------------------------------------









which such member state adopts the Euro as its lawful currency; provided that if
any Revolving Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Revolving Borrowing, at the end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to the time in New York City.
1.09    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Loans. (a) [Reserved].
(b)    The Revolving Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrowers in Dollars or in one or more Alternative
Currencies from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Revolving Borrowing, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (ii) the Revolving Credit Exposure of any
Revolving Lender shall not exceed such Revolving Lender’s Revolving Commitment
and (iii) no Person shall have a Maximum Fronting Availability that is less than
zero without such Person’s written consent pursuant to Section 2.03 or Section
2.04. Within the limits of each Revolving Lender’s Revolving Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this Section
2.01(b). Revolving Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice; provided that


35

--------------------------------------------------------------------------------









any telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Loan Notice. Each such Loan Notice must be received by
the Administrative Agent not later than 1:00 p.m. (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (iii) on the requested
date of any Borrowing of Base Rate Loans; provided, however, that if the Company
wishes to request Eurocurrency Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) four Business Days prior to the requested
date of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) five Business Days (or six Business Days in the
case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 11:00 a.m., (i)
three Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, the
Administrative Agent shall notify the Company (which notice may be by telephone)
whether or not the requested Interest Period has been consented to by all the
Lenders. Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Revolving Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Loan Notice shall specify (i) whether the Company is requesting a
Revolving Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) the currency of the Loans to be borrowed, and (vii) if
applicable, the Designated Borrower. If the Company fails to specify a currency
in a Loan Notice requesting a Borrowing, then the Loans so requested shall be
made in Dollars. If the Company fails to specify a Type of Loan in a Loan Notice
or if the Company fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Company requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month. No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.
(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and currency) of its Applicable Percentage of
the applicable Loans, and


36

--------------------------------------------------------------------------------









if no timely notice of a conversion or continuation is provided by the Company,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), the Administrative Agent shall make all funds so received available to
the Company or the other applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Company; provided,
however, that if, on the date the Loan Notice with respect to such Borrowing
denominated in Dollars is given by the Company, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and, second, shall be made available
to the applicable Borrower as provided above.
(c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency) if the Required Lenders elect
not to permit such conversion or continuation, and the Required Lenders may
demand that any or all of the then outstanding Eurocurrency Rate Loans
denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.
(d)The Administrative Agent shall promptly notify the Company and the Lenders of
the interest rate applicable to any Interest Period for Eurocurrency Rate Loans
upon determination of such interest rate.
(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than ten Interest Periods in effect with respect to Loans.
(f)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.
2.03    Letters of Credit.
(a)The Letter of Credit Commitment.
(i)Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one


37

--------------------------------------------------------------------------------









or more Alternative Currencies for the account of any Borrower, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit issued by it;
and (B) the Lenders severally agree to participate in Letters of Credit issued
for the account of a Borrower and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(v) the Outstanding Amount of all outstanding L/C Obligations in respect of
Letters of Credit issued by any L/C Issuer shall not exceed the applicable L/C
Issuer’s Letter of Credit Commitment, (w) no Lender shall have a Maximum
Fronting Availability that is less than zero without its written consent, (x)
the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (y) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Revolving Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by a
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
(ii)An L/C Issuer shall not issue any Letter of Credit, if:
(A)subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.
(iii)An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B)the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;


38

--------------------------------------------------------------------------------









(C)except as otherwise agreed by the Administrative Agent and the applicable L/C
Issuer, the Letter of Credit is in an initial stated amount less than $500,000;
(D)except as otherwise agreed by the Administrative Agent and the applicable L/C
Issuer, (i) the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency, in the case of Bank of America, Citibank,
N.A., Deutsche Bank AG New York Branch and JPMorgan Chase Bank, N.A. in their
capacities as L/C Issuers or (ii) the Letter of Credit is denominated in a
currency other than Dollars, in the case of any other L/C Issuer;
(E)any Lender is at that time a Defaulting Lender, unless the applicable L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Lender to the extent necessary to eliminate such L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or
(F)the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.
(iv)No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v)No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.
(vi)Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.
(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company or the applicable Borrower delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Company or such Borrower. Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the


39

--------------------------------------------------------------------------------









applicable L/C Issuer, by personal delivery or by any other means acceptable to
such L/C Issuer. Such Letter of Credit Application must be received by the
applicable L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least two Business Days (or such later date and time as the Administrative Agent
and such L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the applicable L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) if applicable, the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) if applicable, the full text
of any certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the applicable
L/C Issuer may require. Additionally, the Company or the applicable Borrower
shall furnish to the applicable L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may require.
(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company or the applicable Borrower and, if not, such
L/C Issuer will provide the Administrative Agent with a copy thereof. Unless the
applicable L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Company or the applicable Borrower or enter into the applicable amendment, as
the case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.
(iii)If a Borrower so requests in any applicable Letter of Credit Application,
an L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable L/C
Issuer, the a Borrower shall not be required to make a specific request to such
L/C Issuer for any


40

--------------------------------------------------------------------------------









such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the applicable
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C applicable Issuer shall not permit any such extension if
(A) such L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or a Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the applicable L/C Issuer not to permit such extension.
(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the applicable Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(c)Drawings and Reimbursements; Funding of Participations.
(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall, within a period
stipulated by terms and conditions of Letter of Credit following its receipt
thereof, examine all documents purporting to represent a demand for payment
under such Letter of Credit. After such examination, the applicable L/C Issuer
shall notify the applicable Borrower and the Administrative Agent thereof. In
the case of a Letter of Credit denominated in an Alternative Currency, the
applicable Borrower shall reimburse the applicable L/C Issuer in such
Alternative Currency, unless (A) such L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the
applicable Borrower shall have notified such L/C Issuer promptly following
receipt of the notice of drawing that the Company will reimburse such L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the applicable L/C
Issuer shall notify the applicable Borrower of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. Not later
than (x) if notice of payment is received by the applicable Borrower by 12:00
noon on the date of any payment by an L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, 4:00 p.m. on such payment date, (y) if notice of payment
is not received by the applicable Borrower by 12:00 noon on the date of any
payment by an L/C Issuer under a Letter of Credit to be reimbursed in Dollars,
4:00 p.m. on the first Business Day occurring after such payment date, or (z)
the Applicable Time on the date of any payment by an L/C Issuer under a Letter
of Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the applicable Borrower shall reimburse such L/C Issuer in an amount
equal to the amount of such drawing and in the applicable currency. In the event
that (A) a drawing denominated in an Alternative Currency is to be reimbursed in
Dollars pursuant to the second sentence in this Section 2.03(c)(i) and (B) the
Dollar amount paid by the applicable Borrower, whether on or after the Honor
Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to


41

--------------------------------------------------------------------------------









the drawing, the applicable Borrower agrees, as a separate and independent
obligation, to indemnify the applicable L/C Issuer for the loss resulting from
its inability on that date to purchase the Alternative Currency in the full
amount of the drawing. If the applicable Borrower fails to timely reimburse the
applicable L/C Issuer on the Honor Date, such L/C Issuer shall promptly notify
the Administrative Agent, and the Administrative Agent shall promptly notify
each Lender of the Honor Date, the amount of the unreimbursed drawing (expressed
in Dollars in the amount of the Dollar Equivalent thereof in the case of a
Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, the applicable Borrower shall be deemed to have requested a Revolving
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Revolving Loan
to the applicable Borrower in such amount. The Administrative Agent shall remit
the funds so received to the applicable L/C Issuer in Dollars.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.
(iv)Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of the applicable L/C
Issuer.
(v)Each Lender’s obligation to make Revolving Loans or L/C Advances to reimburse
the applicable L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense


42

--------------------------------------------------------------------------------









or other right which such Lender may have against such L/C Issuer, the Company,
any Borrower, any Subsidiary or any other Person for any reason whatsoever; (B)
the occurrence or continuance of a Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this Section
2.03(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the applicable Borrower of a Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the applicable
Borrower to reimburse an L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.
(vi)If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Revolving Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the applicable L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(d)Repayment of Participations.
(i)At any time after an L/C Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of the applicable L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
applicable Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in Dollars and in the same
funds as those received by the Administrative Agent.
(ii)If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
(e)Obligations Absolute. The obligation of a Borrower to reimburse an L/C Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute,


43

--------------------------------------------------------------------------------









unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the applicable Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), an L/C Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)waiver by the applicable L/C Issuer of any requirement that exists for such
L/C Issuer’s protection and not the protection of the applicable Borrower or any
waiver by the applicable L/C Issuer which does not in fact materially prejudice
the applicable Borrower;
(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;
(vi)any payment made by an L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)any payment by an L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(viii)any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the applicable Borrower or any
Subsidiary or in the relevant currency markets generally; or
(ix)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the applicable Borrower or
any Subsidiary.
The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the applicable Borrower’s instructions or other
irregularity, the applicable Borrower will immediately


44

--------------------------------------------------------------------------------









notify the applicable L/C Issuer. The applicable Borrower shall be conclusively
deemed to have waived any such claim against the applicable L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, an L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of Credit
for the account of such Borrower; provided, however, that this assumption is not
intended to, and shall not, preclude the applicable Borrower’s pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the L/C Issuers, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuers shall be liable or responsible for any of the
matters described in clauses (i) through (viii) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, a
Borrower may have a claim against an L/C Issuer, and an L/C Issuer may be liable
to a Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the applicable Borrower which
the applicable Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuers may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuers shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuers may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Company or the applicable
Borrower when a Letter of Credit is issued, the rules of the ISP shall apply to
each Letter of Credit. Notwithstanding the foregoing, an L/C Issuer shall not be
responsible to the applicable Borrower for, and no L/C Issuer’s rights and
remedies against the applicable Borrower shall be impaired by, any action or
inaction of an L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where an L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services


45

--------------------------------------------------------------------------------









Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.
(h)Letter of Credit Fees. The Company or the applicable Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance, subject
to adjustment as provided in Section 2.18, with its Applicable Percentage, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. Letter of Credit Fees shall be (i) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.
(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The applicable Borrower shall pay directly to each L/C Issuer for its own
account, in Dollars, a fronting fee with respect to each Letter of Credit issued
by it, at the rate per annum equal to 0.125%, computed on the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. In addition, the Company or
the applicable Borrower shall pay directly to each L/C Issuer for its own
account, in Dollars, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)Letter of Credit Reports. For so long as any Letter of Credit issued by an
L/C Issuer is outstanding, such L/C Issuer shall deliver to the Administrative
Agent on the last Business Day of each calendar month, and on each date that an
L/C Credit Extension occurs, a report in the form of Exhibit J, appropriately
completed with the information for every outstanding Letter of Credit issued by
such L/C Issuer.
(l)Additional L/C Issuers, Multiple L/C Issuers. The Company may, at any time
and from time to time, designate one or more additional Revolving Lenders
(subject to the consent of each such Revolving Lender in its sole discretion) to
act as an L/C Issuer under the terms of this Agreement. Any Revolving Lender
designated as an L/C Issuer pursuant to this subclause (l) shall have all the
rights and obligations of an L/C Issuer under the Loan Documents with respect to
Letters


46

--------------------------------------------------------------------------------









of Credit issued or to be issued by it, and all references in the Loan Documents
to the term “L/C Issuer” shall, with respect to such Letters of Credit, be
deemed to refer to such Revolving Lender in its capacity as an L/C Issuer, as
the context shall require. Any such new L/C Issuer shall agree with the Company
in writing as to such L/C Issuer’s Letter of Credit Commitment (which shall not,
for the avoidance of doubt, increase the aggregate Letter of Credit Sublimit),
and the Company shall promptly provide such information to the Administrative
Agent prior to such Person becoming an L/C Issuer. If at any time there is more
than one L/C Issuer hereunder, the Company or the applicable Borrower may, in
its discretion subject to the limitations set forth herein, select which L/C
Issuer is to issue any particular Letter of Credit.
2.04 Swing Line Loans.
(a)The Swing Line. Subject to the terms and conditions set forth herein, each
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, hereby agrees to cause its Designated Euro Lending
Affiliate to make loans in Euros (each such loan, a “Swing Line Loan”) to any
Borrower that is a Foreign Subsidiary from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit; provided, however, that (x)
after giving effect to any Swing Line Loan, (i) the Outstanding Amount of all
Swing Line Loans made by such Swing Line Lender shall not exceed such Swing Line
Lender’s Swing Line Commitment, (ii) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (iii) the Revolving Credit Exposure
of any Lender shall not exceed such Lender’s Commitment, and (iv) no Lender
shall have a Maximum Fronting Availability that is less than zero without its
written consent, (y) the Company shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan, and (z) no Swing Line Lender
shall be under any obligation to make any Swing Line Loan if it shall determine
(which determination shall be conclusive and binding absent manifest error) that
it has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest at
the Overnight Rate, plus the Applicable Rate margin otherwise applicable to
Revolving Borrowings that are Eurocurrency Rate Loans. Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Lender’s Applicable Percentage times the amount of such
Swing Line Loan.
(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the applicable Swing Line Lender and the
Administrative Agent and the applicable European office of the Administrative
Agent, which shall be given by a Swing Line Loan Notice. Each such Swing Line
Loan Notice must be received by the applicable Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. (Applicable Time) on the requested
borrowing date and shall specify (i) the amount to be borrowed, which shall be a
minimum of the equivalent of $250,000, and (ii) the requested borrowing date,
which shall be a Business Day. Promptly after receipt by any Swing Line Lender
of any Swing Line Loan Notice, such Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, such Swing Line
Lender will notify the Administrative Agent of the contents thereof. Unless the
applicable Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. (Applicable Time) on the date of the


47

--------------------------------------------------------------------------------









proposed Swing Line Borrowing (A) directing such Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the applicable Swing Line Lender
will, not later than 3:00 p.m. (Applicable Time) on the borrowing date specified
in such Swing Line Loan Notice, make the amount of its Swing Line Loan available
to the Company.
(c)Refinancing of Swing Line Loans.
(i)The applicable Swing Line Lender at any time in its sole discretion may
request, on behalf of the Company (which hereby irrevocably authorizes each
Swing Line Lender to so request on its behalf), that each Lender make a
Revolving Loan (in the currency of the applicable Swing Line Loans) in an amount
equal to such Lender’s Applicable Percentage of the amount of its Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Loans of applicable
type, but subject to the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02. The applicable Swing
Line Lender shall furnish the Company with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Loan Notice available to the Administrative Agent in Same Day Funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of such Swing Line Lender at the
Administrative Agent’s Office for Euro-denominated payments not later than 1:00
p.m. on the day specified in such Loan Notice, whereupon, in each case, subject
to Section 2.04(c)(ii), each Lender that so makes funds available shall be
deemed to have made a Revolving Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the applicable Swing
Line Lender.
(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for
Revolving Loans submitted by the applicable Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the applicable
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.
(iii)If any Lender fails to make available to the Administrative Agent for the
account of any Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), such Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by such Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant Revolving Borrowing or


48

--------------------------------------------------------------------------------









funded participation in the relevant Swing Line Loan, as the case may be. A
certificate of the applicable Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
(iv)Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the applicable Swing Line Lender, the Company or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.
(d)Repayment of Participations.
(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if the applicable Swing Line Lender receives any payment on
account of such Swing Line Loan, such Swing Line Lender will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Swing Line Lender.
(ii)If any payment received by any Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to such Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the applicable Swing Line Lender. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
(e)Interest for Account of Swing Line Lender. Each Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans made
by such Swing Line Lender. Until each Lender funds its Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the applicable Swing
Line Lender.
(f)Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
applicable Swing Line Lender.
(g)Swing Line Reports. Each Swing Line Lender shall deliver to the
Administrative Agent, on each Business Day that a Swing Line Loan made by it is
outstanding, and on each date that a Swing Line Loan is made by it, a writing
setting forth the outstanding principal amount, currency, borrowing date and
Borrower of each such Swing Line Loan.


49

--------------------------------------------------------------------------------









(h)Multiple Swing Line Lenders. If at any time there is more than one Swing Line
Lender hereunder, the Company may, in its discretion subject to the limitations
set forth herein, select which Swing Line Lender is to provide any particular
Swing Line Loan.
2.05    Prepayments. (a) Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(i) such notice must be a Notice of Loan Prepayment and be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Dollars, (B)
four Business Days (or five, in the case of prepayment of Loans denominated in
Special Notice Currencies) prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Alternative Currencies, and (C) on the date of prepayment
of Base Rate Loans (or, in each case, such shorter period as the Administrative
Agent may agree in its sole discretion); (ii) any prepayment of Eurocurrency
Rate Loans denominated in Dollars shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; (iii) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
minimum principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (iv) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Company, the applicable Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein; provided that if such notice is given in connection with a
full or partial refinancing of the Facilities, such notice may condition the
prepayment upon the effectiveness of such refinancing Indebtedness, in which
case such notice may be revoked by the Company (by notice to the Administrative
Agent on or prior to the date of such prepayment) if such condition is not
satisfied; provided that the applicable Borrower shall pay any amounts required
pursuant to Section 3.05. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentage.
(b)    The Company may, upon notice to the applicable Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by such Swing Line Lender and the
Administrative Agent not later than 12:00 noon, London time, one Business Day
prior to the proposed repayment, and (ii) any such prepayment shall be in a
minimum principal amount of $100,000. Each such notice shall specify the date
and amount of such prepayment. If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
(c)    If the Administrative Agent notifies the Company at any time that the
Total Revolving Outstandings at such time exceed an amount equal to 100% of the
Aggregate Revolving Commitments then in effect, then, within two Business Days
after receipt of such notice, the Borrowers shall prepay Loans and/or the
Company shall Cash Collateralize the L/C Obligations in an aggregate amount at
least equal to such excess; provided, however, that, subject to the provisions


50

--------------------------------------------------------------------------------









of Section 2.17(a), the Company shall not be required to Cash Collateralize the
L/C Obligations pursuant to this Section 2.05(c) unless after the prepayment in
full of the Loans the Total Revolving Outstandings exceed the Aggregate
Revolving Commitments then in effect. The Administrative Agent may, at any time
and from time to time after the initial deposit of such Cash Collateral, request
that additional Cash Collateral be provided in order to protect against the
results of exchange rate fluctuations.
(d)    If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of L/C Obligations owed to any L/C Issuer at such time exceed
an amount equal to 100% of such L/C Issuer’s Letter of Credit Commitments then
in effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay L/C Obligations and/or the Company shall Cash
Collateralize the L/C Obligations of such L/C Issuer in an aggregate amount at
least equal to such excess. The L/C Issuer may, at any time and from time to
time after the initial deposit of such Cash Collateral, request that additional
Cash Collateral be provided in order to protect against the results of exchange
rate fluctuations.
(e)    If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of Swing Line Loans owed to any Swing Line Lender at such
time exceed an amount equal to 100% of such Swing Line Lender’s Swing Line
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Swing Line Loans of such Swing Line Lender in
an aggregate amount at least equal to such excess. The Swing Line Lender may, at
any time and from time to time after the initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of exchange rate fluctuations.
2.06     Termination or Reduction of Commitments. The Company may, upon notice
to the Administrative Agent, terminate the Aggregate Revolving Commitments, or
from time to time permanently reduce the Aggregate Revolving Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. three Business Days prior to the date of termination
or reduction (or such shorter period as the Administrative Agent may agree in
its sole discretion), (ii) any such partial reduction shall be in an aggregate
amount of $10,000,000 or any whole multiple of $1,000,000 in excess thereof,
(iii) the Company shall not terminate or reduce the Aggregate Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Aggregate Revolving
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Revolving Commitments, such sublimit shall
be automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Revolving Commitments. If such notice from the Company
described above in this paragraph is given in connection with a full or partial
refinancing of the Revolving Commitments, such notice may condition the
reduction or termination upon the effectiveness of such refinancing, in which
case such notice may be revoked by the Company (by notice to the Administrative
Agent on or prior to the date of the effectiveness of such termination) if such
condition is not satisfied. The amount of any such Aggregate Revolving
Commitment reduction shall not be applied to the Letter of Credit Sublimit
unless otherwise specified by the Company. Any reduction of the Aggregate
Revolving Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage, to the Letter of Credit Commitments in
accordance with the Applicable L/C Percentages and to the Swing Line Commitments
in accordance with the Applicable Swing Line Percentages. All fees accrued until


51

--------------------------------------------------------------------------------









the effective date of any termination of the Aggregate Revolving Commitments
shall be paid on the effective date of such termination.
2.07    Repayment of Loans. (a) [Reserved].
(b)    Each Borrower shall repay to the Revolving Lenders on the Maturity Date
the aggregate principal amount of Revolving Loans made to such Borrower
outstanding on such date.
(c)    Each Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.
2.08    Interest. (a) Subject to the provisions of subsection (b) below, (i)
each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; (iii) [reserved]; and (iv) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal the Overnight Rate, plus the Applicable
Rate margin otherwise applicable to Revolving Borrowings that are Eurocurrency
Rate Loans.
(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrowers shall pay interest on the principal amount of all outstanding Loans
and any overdue other Obligations hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall


52

--------------------------------------------------------------------------------









be expressed as a yearly rate by multiplying such rate of interest or fee rate
by the actual number of days in the calendar year of calculation and dividing it
by the number of days in the deemed year, (ii) the principle of deemed
reinvestment of interest shall not apply to any interest calculation hereunder
and (iii) the rates of interest stipulated herein are intended to be nominal
rates and not effective rates or yields.
2.09    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.03:
(a)Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate Revolving Commitments exceed the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.18. For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Revolving Commitments for
purposes of determining the commitment fee. The commitment fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
(b)Other Fees. The Company shall pay to the Arrangers and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year) , or, in the case of interest in
respect of Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error. With respect to all Non-LIBOR Quoted Currencies, the calculation of the
applicable interest rate shall be determined in accordance with market practice.
2.11    Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit


53

--------------------------------------------------------------------------------









Extensions made by the Lenders to the Borrowers and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender to a Borrower made through the
Administrative Agent, such Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to such Borrower in addition to such accounts or records. Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent's Clawback. (a) General. All
payments to be made by the Borrowers shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the


54

--------------------------------------------------------------------------------









Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the applicable L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The (i) obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c), (ii) obligations
of the L/C Issuers to issue Letters of Credit and (iii) obligations of the Swing
Line Lenders to make Swing Line Loans are, in each case, several and not joint.
The failure of any Lender to make any Loan, to fund any such participation or to
make any


55

--------------------------------------------------------------------------------









payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it under the Revolving
Facility, or the participations in L/C Obligations or in Swing Line Loans held
by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
under the Revolving Facility and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)the provisions of this Section shall not be construed to apply to (w) any
payment to an L/C Issuer or a Swing Line Lender in respect of Letters of Credit
issued by it or Swing Line Loans made by it, (x) any payment made by or on
behalf of any Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (y) the application of Cash Collateral provided for in
Section 2.17, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to Holdings or any Subsidiary thereof (as
to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14    Designated Borrowers. (a) Effective as of the date hereof CBV and Elwood
shall each be a “Designated Borrower” hereunder and may receive Revolving Loans
for its account on the terms and conditions set forth in this Agreement.
(b)    The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the


56

--------------------------------------------------------------------------------









Administrative Agent in its sole discretion), designate any additional
Subsidiary of the Company (an “Applicant Borrower”) as a Designated Borrower to
receive Loans hereunder by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit H (a “Designated Borrower Request
and Assumption Agreement”). The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent and the Lenders shall have received
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent (including know-your-customer
information), as may be reasonably required by the Administrative Agent or the
Lenders, and Notes signed by such new Borrowers to the extent any Lenders so
require. If the Administrative Agent and each Lender agree that an Applicant
Borrower shall be entitled to receive Loans hereunder, then promptly following
receipt of all such requested resolutions, incumbency certificates, opinions of
counsel and other documents or information, the Administrative Agent shall send
a notice in substantially the form of Exhibit I (a “Designated Borrower Notice”)
to the Company and the Lenders specifying the effective date upon which the
Applicant Borrower shall constitute a Designated Borrower for purposes hereof,
whereupon each of the Lenders agrees to permit such Designated Borrower to
receive Loans hereunder, on the terms and conditions set forth herein, and each
of the parties agrees that such Designated Borrower otherwise shall be a
Borrower for all purposes of this Agreement; provided that no Loan Notice or
Letter of Credit Application may be submitted by or on behalf of such Designated
Borrower until the date five Business Days after such effective date.
(c)    The Obligations of all Designated Borrowers shall be several in nature.
(d)    Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.14 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder and (iv) the
receipt of service of process. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any
such other Borrower joins therein. Any notice, demand, consent, service of
process, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower.
(e)    The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.
2.15    Extension of Maturity Date of Revolving Facility.
(a)    Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Revolving Lenders) not earlier than 60 days
and not later than 30


57

--------------------------------------------------------------------------------









days prior to any anniversary of the date hereof (each, an “Anniversary Date”),
request that each Revolving Lender extend such Lender’s Maturity Date with
respect to the Revolving Facility for an additional one year from the Maturity
Date; provided that the Maturity Date may not be extended pursuant to this
Section 2.15 on more than two occasions.
(b)    Revolving Lender Elections to Extend. Each Revolving Lender, acting in
its sole and individual discretion, shall, by notice to the Administrative Agent
given not earlier than 30 days prior to the relevant Anniversary Date and not
later than the date (the “Notice Date”) that is 20 days prior to the relevant
Anniversary Date, advise the Administrative Agent whether or not such Revolving
Lender agrees to such extension (and each Revolving Lender that determines not
to so extend its Maturity Date with respect to the Revolving Facility (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Revolving Lender that does not so advise the Administrative Agent
on or before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Revolving Lender to agree to such extension shall not obligate
any other Revolving Lender to so agree.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Company of each Revolving Lender’s determination under this Section
no later than the date 15 days prior to the relevant Anniversary Date (or, if
such date is not a Business Day, on the next preceding Business Day).
(d)    Additional Commitment Lenders. The Company shall have the right to
replace each Non-Extending Lender with, and add as “Revolving Lenders” under
this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Revolving Lender”) as provided in Section 10.13; provided that each
of such Additional Revolving Lenders shall enter into an Assignment and
Assumption pursuant to which such Additional Revolving Lender shall undertake a
Revolving Commitment (and, if any such Additional Revolving Lender is already a
Revolving Lender, its Revolving Commitment shall be in addition to such
Revolving Lender’s Revolving Commitment hereunder on such date).
(e)    Minimum Extension Requirement. If (and only if) the total of the
Revolving Commitments of the Revolving Lenders that have agreed so to extend
their Maturity Date with respect to the Revolving Facility (each, an “Extending
Lender”) and the additional Revolving Commitments of the Additional Revolving
Lenders shall be more than 50% of the aggregate amount of the Revolving
Commitments in effect immediately prior to the relevant Anniversary Date, then,
effective as of the relevant Anniversary Date, the Maturity Date of each
Extending Lender and of each Additional Revolving Lender shall be extended to
the date falling one year after the then-existing Maturity Date (except that, if
such date is not a Business Day, such Maturity Date as so extended shall be the
next preceding Business Day) and each Additional Revolving Lender shall
thereupon become a “Revolving Lender” for all purposes of this Agreement.
(f)    Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the relevant Anniversary Date signed
by a Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such extension
and (ii) in the case of the Company, certifying that, before and after giving
effect to such extension, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects (provided that representations qualified by


58

--------------------------------------------------------------------------------









“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the relevant Anniversary Date, except representations and
warranties that specifically refer to an earlier date, in which case they are
true and correct in all material respects (provided that representations
qualified by “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) as of such earlier date, and except that for purposes
of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists. In addition, on the Maturity Date of
each Non-Extending Lender, the Borrowers shall prepay any Revolving Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep outstanding Revolving Loans
ratable with any revised Applicable Percentages of the respective Revolving
Lenders effective as of such date.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
2.16    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Company
may, from time to time on up to three occasions, request (x) an increase in the
Aggregate Revolving Commitments (an “Incremental Revolving Commitment”), (y) the
establishment of term loan commitments hereunder under a new term loan credit
facility (the “Incremental Term Loan Facility”; and, the term loan commitments
under the Incremental Term Loan Facility, the “Incremental Term Loan
Commitment”) or (z) after the initial establishment of Incremental Term Loan
Facility hereunder, an increase to the Incremental Term Loan Commitments (each
such increase under this clause (z), a “Term Loan Commitment Increase” and,
together with any Incremental Revolving Commitments and the initial
establishment of Incremental Term Loan Commitments under the Incremental Term
Loan Facility, each a “Credit Increase”), by an amount not exceeding
$500,000,000 in the aggregate for all such Credit Increases; provided that (i)
any such request for a Credit Increase shall be in a minimum amount of
$50,000,000, (ii) the final stated maturity date of such Incremental Term Loan
Facility shall not be earlier than the Maturity Date and (iii) the terms and
provisions of the Incremental Term Loan Facility shall be the same as the
Revolving Facility, provided that the amortization schedule, pricing terms and
maturity dates may be different than those terms with respect to the Revolving
Facility. At the time of sending such notice, the Company (in consultation with
the Administrative Agent) shall specify the time period within which each
Revolving Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Revolving
Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees, in its sole and absolute
discretion to provide all or a portion of the Credit Increase and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such Credit Increase. Any Revolving Lender not responding within
such time period shall be deemed to have declined to provide such Credit
Increase.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Company and each Revolving Lender of the Revolving Lenders’ responses
to each request made hereunder. To achieve the full amount of a requested
increase and subject to the approval of the Administrative Agent, and, in the
case of Incremental Revolving Commitments, each L/C Issuer and each Swing Line
Lender, the Company may also invite additional Eligible Assignees to become


59

--------------------------------------------------------------------------------









Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If any Credit Increase is provided to the
Company in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such Credit Increase. The Administrative Agent shall
promptly notify the Company and the Revolving Lenders of the final allocation of
such Credit Increase and the Increase Effective Date..
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
Credit Increase, the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such Credit
Increase, and (y) in the case of the Company, certifying that, before and after
giving effect to such Credit Increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (provided that representations qualified by “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the Increase Effective Date, except representations and warranties that
specifically refer to an earlier date, in which case they are true and correct
in all material respects (provided that representations qualified by
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this Section
2.16, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists. The Borrowers shall prepay any Revolving Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Revolving Commitments under this Section.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
(g)    Credit Increase Amendment. Any Credit Increase shall be evidenced by an
amendment (a “Credit Increase Amendment”) to this Agreement, giving effect to
the modifications permitted by this Section 2.16 (and subject to the limitations
set forth in Section 2.16(e)), executed by the Loan Parties, the Administrative
Agent and each Lender providing a portion of the Credit Increase; which such
amendment, when so executed, shall amend this Agreement as provided therein.
Each Credit Increase Amendment may also provide for such amendments to the Loan
Documents, and such other new Loan Documents, as the Administrative Agent and
the Borrowers reasonably deem necessary or appropriate to effect the
modifications and credit extensions permitted by this Section 2.16. Neither any
Credit Increase Amendment, nor any such amendments to the other Loan Documents
or such other new Loan Documents, shall be required to be executed or approved
by any Lender, other than the Lenders providing such Credit Increase and the
Administrative Agent, in order to be effective. The effectiveness of any Credit
Increase Amendment shall be subject to the satisfaction on the date thereof of
each of the conditions set forth in Section 2.16(e) and as such other conditions
as requested by the Lenders under the Credit Increase established in connection
therewith.
2.17    Cash Collateral.


60

--------------------------------------------------------------------------------









(a)    Certain Credit Support Events. If (i) an L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Company shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or (iv)
there shall exist a Defaulting Lender, the Company shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or an L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.18(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). Additionally, if the Administrative Agent
notifies the Company at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds 100% of the Letter of Credit Sublimit then in
effect, then, within two Business Days after receipt of such notice, the Company
shall provide Cash Collateral for the Outstanding Amount of the L/C Obligations
in an amount not less than the amount by which the Outstanding Amount of all L/C
Obligations exceeds the Letter of Credit Sublimit.
(b)    Grant of Security Interest. The Company, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the applicable L/C Issuers and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.17(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent or the L/C Issuers as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Company will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Company shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.05, 2.17 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer(s) that
there exists excess Cash Collateral; provided, however, the Person providing
Cash Collateral and the applicable L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.


61

--------------------------------------------------------------------------------









2.18    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swing Line Lenders hereunder;
third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.17; fourth, as the Company
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuers’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.17; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or Swing Line
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the L/C Issuers or the Swing Line Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.18(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


62

--------------------------------------------------------------------------------









(iii)    Certain Fees.
A.    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
B.    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.17.
C.    With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Company shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuers and Swing Line Lenders, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuers’ or Swing Line Lenders’ Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. Subject
to Section 10.13, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.17.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, each
Swing Line Lender and each L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Loans and funded and unfunded participations


63

--------------------------------------------------------------------------------









in Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.18(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Any and all payments by or on account of any obligation of any Loan Party
hereunder shall be made free and clear of and without deduction or withholding
for any Taxes, except as required by applicable law; provided that if an
applicable withholding agent shall be required to deduct or withhold any Tax
from such payments, then (i) if such Tax is an Indemnified Tax or Other Tax, the
sum payable shall be increased by an applicable Loan Party as necessary so that
after making all required deduction or withholding (including deduction or
withholding applicable to additional sums payable under this Section) each
Recipient, as applicable, receives an amount equal to the sum it would have
received had no such deduction or withholding been made, (ii) such withholding
agent shall make such deduction or withholding and (iii) such withholding agent
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.
(b)    In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    Each Loan Party shall indemnify each Recipient, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by such Recipient, as applicable, on or with respect to any payment
by or on account of any obligation of such Loan Party hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any reasonable expense arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to such Loan Party by a Lender or an L/C Issuer, or by the Administrative Agent
on its own behalf, on behalf of another agent or on behalf of a Lender or an L/C
Issuer, shall be conclusive absent manifest error.
(d)    Each Lender and each L/C Issuer shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender or L/C Issuer (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s or L/C Issuer’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender or L/C Issuer, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed


64

--------------------------------------------------------------------------------









or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender or L/C Issuer by the
Administrative Agent shall be conclusive absent manifest error. Each Lender or
L/C Issuer hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender or L/C Issuer under any Loan
Document or otherwise payable by the Administrative Agent to the Lender or L/C
Issuer from any other source against any amount due to the Administrative Agent
under this subparagraph (d).
(e)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority pursuant to this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), to the extent such Lender is legally entitled to do so,
at the time or times prescribed by applicable law or reasonably requested by
such Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by such Borrower or Administrative Agent as
will permit such payments to be made without such withholding tax or at a
reduced rate. In addition, any Lender, if reasonably requested by a Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by such Borrower or the Administrative
Agent as will enable such Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, no Lender shall have any obligation under this
paragraph (f) with respect to any withholding Tax imposed by any jurisdiction
other than the United States if in the reasonable judgment of such Lender such
compliance would subject such Lender to any material unreimbursed cost or
expense or would otherwise materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
applicable Borrower is a U.S. Borrower,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:


65

--------------------------------------------------------------------------------









(1)    in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS
Form W-8BEN or W-8BEN-E, as applicable; or
(4)    to the extent a Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate, substantially in the form of
Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Lender is a
partnership and one or more direct or indirect partners of such Lender are
claiming the portfolio interest exemption, such Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit L-4 on behalf of
each such direct and indirect partner;
(C)    any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to the applicable Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of such Borrower
or the Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made
(iii)    If a payment made to a Lender (including any L/C Issuer) under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the applicable Borrower and the
Administrative Agent at the time or


66

--------------------------------------------------------------------------------









times prescribed by law and at such time or times reasonably requested by the
applicable Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the applicable
Borrower or the Administrative Agent as may be necessary for the applicable
Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine whether such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment. Solely for purposes of this clause (iii), “FATCA”
shall include any amendments made to FATCA after the date hereof.
(iv)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the applicable Borrower and
the Administrative Agent in writing of its legal inability to do so.
(g)    If a Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes or Other Taxes as
to which it has been indemnified by a Loan Party or with respect to which such
Loan Party has paid additional amounts pursuant to this Section 3.01, it shall
pay over such refund to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
3.01 with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Recipient (including any
Taxes imposed with respect to such refund) and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Loan Party, upon the request of such Recipient,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Recipient in the event such Recipient
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the Recipient
be required to pay any amount to an Loan Party pursuant to this paragraph (g)
the payment of which would place the Recipient in a less favorable net after-Tax
position than the Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section shall not be construed to
require any Recipient to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the Loan
Parties or any other Person.
3.02    Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund or
charge interest with respect to any Credit Extension based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Company through the Administrative Agent, (i) any
obligation of such Lender to make or continue Credit Extensions in the affected
currency or currencies or, in the case of Eurocurrency Rate Loans in Dollars, to
convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component


67

--------------------------------------------------------------------------------









of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Company that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrowers shall, upon
written demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates.
(a)If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) (A) the Administrative Agent
determines that deposits (whether in Dollars or an Alternative Currency) are not
being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, or (B) (x) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan and (y)
the circumstances described in Section 3.03(c)(i) do not apply (in each case
with respect to this clause (i), “Impacted Loans”), or (ii) the Administrative
Agent or Required Lenders determine that for any reason the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
the Company and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans in the affected currency or currencies
shall be suspended, (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the Eurocurrency Rate component of the Base
Rate, the utilization of the Eurocurrency Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (or, in the
case of a determination by the Required Lenders described in clause (ii) of
Section 3.03(a), until the Administrative Agent upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Company
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans in the affected currency or currencies (to the extent
of the affected Eurocurrency Rate Loans or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for a Revolving
Borrowing of Base Rate Loans in Dollars in the amount specified therein (in the
case of a request for a Revolving Borrowing).
(b)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Borrower, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (1) the


68

--------------------------------------------------------------------------------









Administrative Agent revokes the notice delivered with respect to the Impacted
Loans under clause (i) of the first sentence of this section, (2) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof
(c)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Company or Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to
Company) that the Company or Required Lenders (as applicable) have determined,
that:
(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary,
(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer


69

--------------------------------------------------------------------------------









be utilized in determining the Base Rate. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans (subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below) or any L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than Indemnified Taxes and
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any L/C Issuer reasonably
determines that any Change in Law affecting such Lender or such L/C Issuer or
any Lending Office of such Lender or such Lender’s or such L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such L/C Issuer’s
capital or on the capital of such Lender’s or such L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Swing Line Loans
held by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a
level below that which such Lender or such L/C Issuer or such Lender’s or such
L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or such L/C Issuer’s holding company with respect to
capital adequacy), then from time


70

--------------------------------------------------------------------------------









to time the Company will pay (or cause the applicable Designated Borrower to
pay) to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or such L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)    Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Company shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable 10 days from receipt of such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:


71

--------------------------------------------------------------------------------









(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;
(c)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to a Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the applicable
Borrower to repay the Credit Extension in accordance with the terms of this
Agreement. If any Lender requests compensation under Section 3.04, or requires
any Borrower to pay any Indemnified Taxes or additional amounts to any Lender,
any L/C Issuer, or any Governmental Authority for the account of any Lender or
any L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Company such Lender or such
L/C Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Company hereby agrees to
pay (or cause the applicable Designated Borrower to pay) all reasonable costs
and expenses incurred by any Lender or any L/C Issuer in connection with any
such designation or assignment.
(b)    Replacement of Lenders. IIf any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender


72

--------------------------------------------------------------------------------









or any Governmental Authority for the account of any Lender pursuant to Section
3.01 and, in each case, such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 3.06(a), the Company may
replace such Lender in accordance with Section 10.13.
3.07    Survival. All obligations of the Loan Parties under this Article III
shall survive termination of the Aggregate Revolving Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be (to the extent applicable) originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement and the Guaranties;
(ii)    Notes executed by the Borrowers in favor of each Lender requesting
Notes;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing (as applicable) and qualified to engage in
business in the jurisdiction of its formation;
(v)    a favorable opinion of each of (A) Gibson, Dunn & Crutcher LLP, counsel
to the Loan Parties, and (B) James R. Peacock III, internal counsel to the Loan
Parties, in each case addressed to the Administrative Agent and each Lender;
(vi)    [Reserved];


73

--------------------------------------------------------------------------------









(vii)    a certificate signed by a Responsible Officer of Holdings certifying
that (A) the representations and warranties of (i) Holdings and the Borrowers
contained in Article V and (ii) each Loan Party contained in each other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
Closing Date, (B) no Default exists, or would result from such proposed Credit
Extension or from the application of the proceeds thereof, (C) there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect; and (D) the current Debt Ratings;
(viii)    [Reserved]; and
(ix)    evidence that the Existing Credit Agreement has been or concurrently
with the Closing Date is being terminated and all Liens securing obligations
under the Existing Credit Agreement have been or concurrently with the Closing
Date are being released.
(b)    Any fees required to be paid by the Loan Parties on or before the Closing
Date under the Loan Documents shall have been paid.
(c)    Unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent and
the Arrangers required to be reimbursed by this Agreement (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).
(d)    The Lenders shall have received, at least five Business Days prior to the
Closing Date, all information they shall have requested under anti-terrorism and
anti-money-laundering laws and regulations, including the Patriot Act, and, at
least ten Business Days prior to the Closing Date, any Loan Party that qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation shall
have delivered, to each Lender that so requests, a Beneficial Ownership
Certification in relation to such Loan Party.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) is subject to the following conditions precedent:
(a)    The representations and warranties contained in Article V and in each
other Loan Document (other than, in the case of any Credit Extension after the
Closing Date, the representations and warranties contained in Sections 5.05(c),
5.06(b) and 5.09) shall be true and correct in all material


74

--------------------------------------------------------------------------------









respects (provided that representations already qualified by “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (provided that
representations already qualified by “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) as of such earlier date.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the relevant L/C Issuer or
the relevant Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.
(d)    If the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.14 to the designation of such Borrower as a Designated Borrower
shall have been met to the satisfaction of the Administrative Agent.
(e)    If the applicable Borrower is a Closing Date Foreign Borrower, then the
opinion referred to in Section 6.15 shall have been delivered to the
Administrative Agent.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
Each of Holdings and each Borrower represents and warrants to the Administrative
Agent and the Lenders that:
5.01    Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof is duly incorporated, organized or formed, validly existing and (to the
extent the concept is applicable in such jurisdiction) in good standing under
the Laws of the jurisdiction of its incorporation or organization (except, in
the case of any Subsidiary other than a Loan Party, to the extent the failure to
be so could not reasonably be expected to have a Material Adverse Effect).Each
Loan Party and each Subsidiary thereof (a) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) in the case of
the Loan Parties, to execute, deliver and perform its obligations under the Loan
Documents to which it is a party and (b) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (a)(i) or (b), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or


75

--------------------------------------------------------------------------------









contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, in each
case, which has not been obtained.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles relating to the availability of specific performance as a
remedy and except to the extent that indemnification obligations may be limited
by federal or state securities laws or public policy relating thereto.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present, in all material
respects, the financial condition of Holdings and its subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.
(b)    The unaudited consolidated balance sheet of Holdings and its subsidiaries
dated September 30, 2018, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of Holdings after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect, except, in the case of
clause (b), as disclosed prior to the Closing Date in Holdings’ annual


76

--------------------------------------------------------------------------------









report on Form 10-K filed with the SEC for Holdings’ fiscal year ended December
31, 2017, in subsequent quarterly reports on Form 10-Q filed with the SEC prior
to the date hereof, or in any subsequent current report on Form 8-K filed with
the SEC prior to the date hereof.
5.07    No Default. No Default has occurred and is continuing.
5.08    Ownership of Property. Holdings and each Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
5.09    Environmental Matters. Except as disclosed in Holdings’ annual report on
Form 10-K filed with the SEC for Holdings’ fiscal year ended December 31, 2017,
in subsequent quarterly reports on Form 10-Q filed with the SEC prior to the
date hereof, or in any subsequent current report on Form 8-K filed with the SEC
prior to the Closing Date, and except as to matters that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
(a) no written notice, demand, claim, request for information, order, complaint
or penalty has been received by Holdings, the Company or any of the Subsidiaries
relating to Holdings, the Company or any of the Subsidiaries, (b) there are no
judicial, administrative or other actions, suits or proceedings relating to
Holdings, the Company or any of the Subsidiaries pending or threatened relating
to Environmental Laws, (c) each of Holdings, the Company and the Subsidiaries
has all permits, licenses, registrations, consents or other authorizations
necessary for its current operations to comply with all applicable Environmental
Laws and is, and since January 4, 2014 has been, in compliance with the terms of
such permits, licenses, registrations, consents or other authorizations and with
all other applicable Environmental Laws, (d) no Hazardous Material is located
at, in, on or under, or is emanating from, any property currently owned,
operated or leased by Holdings, the Company or any of the Subsidiaries that
would reasonably be expected to give rise to any cost, liability or obligation
of Holdings, the Company or any of the Subsidiaries under any Environmental
Laws, and no Hazardous Material has been generated, handled, owned or controlled
by Holdings, the Company or any of the Subsidiaries and transported to or
released at any location in a manner that would reasonably be expected to give
rise to any cost, liability or obligation of Holdings, the Company or any of the
Subsidiaries under any Environmental Laws, (e) to the knowledge of the Company,
there are no facts, conditions, situations or sets of circumstances (including
any reasonably anticipated changes to Environmental Laws) which could reasonably
be expected to give rise to any Environmental Liability or interfere with or
prevent continued compliance by Holdings, the Company or any Subsidiary with
Environmental Laws, and (f) neither Holdings, the Company nor any Subsidiary is
financing or conducting any investigation, response or other corrective action
under any Environmental Law at any location.
5.10    Taxes. Each of Holdings, the Company and the Subsidiaries (a) has timely
filed or caused to be timely filed all U.S. federal, state, local and non-U.S.
Tax returns required to have been filed by it that are material to such
companies taken as a whole and each such Tax return (as amended, if applicable)
is true and correct in all material respects and (b) has timely paid or caused
to be timely paid all Taxes shown thereon to be due and payable by it and all
other Taxes or assessments, except (i) Taxes or assessments that are being
contested in good faith by appropriate proceedings in accordance with Section
6.04 and for which Holdings, the Company or any of the Subsidiaries (as the case
may be) has set aside on its books adequate reserves and (ii) Taxes the failure
to pay which would not reasonably be expected to have a Material Adverse Effect.


77

--------------------------------------------------------------------------------









5.11    ERISA Compliance.
Each of Holdings, the Company, the Borrowers, each of their Subsidiaries and
each ERISA Affiliate is in compliance with the applicable provisions of ERISA
and the provisions of the Code relating to Plans and the regulations and
published interpretations thereunder and any similar applicable non-U.S. law
applicable to any Foreign Plan, except for such noncompliance that would not
reasonably be expected to have a Material Adverse Effect. No Reportable Event
has occurred during the past five years as to which Holdings, the Company, the
Borrowers, any of their Subsidiaries or any ERISA Affiliate was required to file
a report with the PBGC, other than reports that have been filed and reports the
failure of which to file would not reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, the excess of the present value of all
benefit liabilities under each Plan of Holdings, the Company, the Borrowers,
each of their Subsidiaries and each ERISA Affiliate (based on those assumptions
used to fund such Plan), as of the last annual valuation date applicable thereto
for which a valuation is available, over the value of the assets of such Plan as
of such date (each such Plan an “underfunded Plan”) would not reasonably be
expected to have a Material Adverse Effect, and the excess of the present value
of all benefit liabilities of all underfunded Plans (based on those assumptions
used to fund each such Plan) as of the last annual valuation dates applicable
thereto for which valuations are available, over the value of the assets as of
such date of all such underfunded Plans would not reasonably be expected to have
a Material Adverse Effect. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events which have
occurred or for which liability is reasonably expected to occur, would
reasonably be expected to result in a Material Adverse Effect. None of Holdings,
the Company, the Borrowers, any of their Subsidiaries or any ERISA Affiliate has
received any written notification that any Multiemployer Plan is insolvent or
has been terminated within the meaning of Title IV of ERISA, or has knowledge
that any Multiemployer Plan is reasonably expected to be insolvent or
terminated, where such insolvency or termination has had or would reasonably be
expected to have, through increases in the contributions required to be made to
such Multiemployer Plan or otherwise, a Material Adverse Effect.
5.12    Subsidiary Guarantors. As of the Closing Date, Schedule 5.12 sets forth
each Subsidiary of Holdings that has provided a Guarantee in respect of the
Existing Notes or any other Material Indebtedness of Holdings or the Company.
Each Subsidiary that is currently required to be a Subsidiary Guarantor pursuant
to the terms of Section 6.13 is a Subsidiary Guarantor.
5.13    Margin Regulations; Investment Company Act.
(a)    No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the applicable Borrower only or
of Holdings and its Subsidiaries on a consolidated basis) subject to the
provisions of Section 7.01 or subject to any restriction contained in any
agreement or instrument between any Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.
(b)    None of Holdings, the Company or any other Loan Party is or is required
to be registered as an “investment company” under the Investment Company Act of
1940.


78

--------------------------------------------------------------------------------









5.14    Disclosure. (a) No written factual information furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby or delivered hereunder or under any other
Loan Document (in each case, as modified or supplemented by other written
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
(i) no representation is made with respect to any information of a general
economic or industry nature and (ii) with respect to any estimates, forecasts,
projections or other forward-looking information, the Company represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
5.15    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties
(including, for the avoidance of doubt, all applicable Environmental Laws),
except (a) in such instances in which such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) for such noncompliance which, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.16    OFAC; Patriot Act; Anti-Corruption Laws. (a) To the extent applicable,
each of Holdings, the Company and its Subsidiaries is in compliance with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto and (ii) applicable Anti-Money Laundering Laws, except for such
non-compliance that could not, based upon the facts and circumstances existing
at the time, reasonably be expected to (x) result in a Material Adverse Effect
or (y) result in material liability to any Lender, Arranger, L/C Issuer, Swing
Line Lender or Agent Party. No part of the proceeds of any Credit Extension will
be used, directly or, to the knowledge of Holdings and the Company, indirectly,
for any payments to any person whosoever, including any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended and/or,
to the extent applicable to Holdings and its Subsidiaries, the UK Bribery Act
2010, or any other similar anti-corruption legislation in other jurisdictions.
(b)    None of Holdings, the Company or any of its Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or Affiliate of
Holdings, the Company or any of its Subsidiaries, (i) is a person on the list of
“Specially Designated Nationals and Blocked Persons” or (ii) is otherwise
currently the subject of any U.S. sanctions administered by the Office of
Foreign Assets Control of the United States Department of the Treasury (“OFAC”)
or is located, organized or resident in a country or territory that is the
subject of sanctions administered by OFAC, or any sanctions administered by the
European Union or Her Majesty’s Treasury of the United Kingdom (“HMT”); and no
Borrower will directly or, to its knowledge, indirectly use the proceeds of the
Loans or Letters of Credit or otherwise knowingly make available such proceeds
to any person, (x) for the purpose of financing activities or business of or
with any person that is at such time the subject of any U.S. sanctions
administered by OFAC, or to do business in a country or territory that is the
subject of U.S. sanctions administered by OFAC, if such activities or business
would be prohibited for a U.S. Person pursuant to OFAC sanctions, or (y) for the
purpose of financing activities or business of or with any person that is at
such time the subject of any sanctions administered by the European


79

--------------------------------------------------------------------------------









Union or the HMT or in a country or territory that is the subject of any
sanctions administered by the European Union or the HMT, if such activities or
business would be prohibited for an EU person or a UK person pursuant to EU
sanctions or HMT sanctions, respectively.
5.17    Representations as to Foreign Obligors. Holdings and each Foreign
Obligor represents and warrants to the Administrative Agent and the Lenders
that:
(a)    Such Foreign Obligor is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.
(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Obligor is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.
(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.
(d)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).
5.18    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.


80

--------------------------------------------------------------------------------









5.19    Beneficial Ownership Certification. As of the Closing Date, the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all respects.
ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Holdings shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent:
(a)    within 90 days after the end of each fiscal year of Holdings, a
consolidated balance sheet of Holdings and its subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity, and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of Holdings, a consolidated balance sheet of Holdings and
its subsidiaries as at the end of such fiscal quarter, the related consolidated
statements of income or operations for such fiscal quarter and for the portion
of Holdings’ fiscal year then ended, and the related consolidated statements of
shareholders’ equity and cash flows for the portion of Holdings’ fiscal year
then ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, principal
accounting officer, treasurer, assistant treasurer or controller of Holdings as
fairly presenting, in all material respects, the financial condition, results of
operations, shareholders’ equity and cash flows of Holdings and its subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes.
As to any information contained in materials furnished pursuant to Section
6.02(d), Holdings shall not be separately required to furnish such information
under subsection (a) or (b) above, but the foregoing shall not be in derogation
of the obligation of Holdings to furnish the information and materials described
in subsections (a) and (b) above at the times specified therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings (which delivery may, unless the Administrative


81

--------------------------------------------------------------------------------









Agent, or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);
(b)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Holdings, and copies of all annual, regular, periodic and
special reports and registration statements which Holdings may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(c)    promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot Act
and the Beneficial Ownership Regulation; and
(d)    promptly, such additional information regarding the business, financial
or corporate affairs of Holdings or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC and are publicly available on EDGAR at www.sec.gov) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Holdings posts such documents, or provides a
link thereto on Holdings’ public website on the Internet or such documents are
posted on EDGAR at www.sec.gov; or (ii) on which such documents are posted on
Holdings’ behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent). The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by Holdings with respect to such
documentation, and each Lender shall be solely responsible for maintaining its
own copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders (other than copies of any
duly-filed Form 10K, 10Q or 8K or other filing with the Securities and Exchange
Commission after they become publically available (the “Deemed Public
Materials”)) shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrowers or their
respective securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as


82

--------------------------------------------------------------------------------









set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” With respect to Deemed Public Materials, the
Administrative Agent, Arrangers, L/C Issuers and Lenders shall have the rights
(and the Borrowers shall have authorized treatment of such materials) in the
manner contemplated for information marked “PUBLIC” pursuant to clauses (x) and
(y) of the immediately preceding sentence.
6.03    Notices. Promptly notify the Administrative Agent and each Lender:
(a)    of the occurrence of any Default;
(b)    of the commencement of or any material development in (i) any dispute,
litigation, investigation, proceeding or suspension between Holdings or any
Subsidiary and any Governmental Authority; or (ii) any litigation or proceeding
affecting Holdings or any Subsidiary, including pursuant to any applicable
Environmental Laws, in each case of subclauses (i) and (ii), which matter,
occurrence or development has resulted or could reasonably be expected to result
in a Material Adverse Effect; and
(c)    of the occurrence of any ERISA Event which has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect;
(d)    of any other matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect; and
(e)    at the request of any Lender, any change in the information provided in
the Beneficial Ownership Certification that would result in a change to the list
of beneficial owners identified in parts (c) or (d) of such certification.
Each notice pursuant to this Section 6.03 (other than Section 6.03(d)) shall be
accompanied by a statement of a Responsible Officer of Holdings setting forth
details of the occurrence referred to therein and stating what action Holdings
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
6.04    Payment of Taxes. Pay and discharge promptly when due all material
Taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default; provided, however, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as (i) the validity or amount thereof shall be
contested in good faith by appropriate proceedings and Holdings, the Company or
the affected Subsidiary, as applicable, shall have set aside on its books
reserves in accordance with U.S. GAAP with respect thereto or (ii) the aggregate
amount of such Taxes, assessments and governmental charges or levies would not
reasonably be expected to have a Material Adverse Effect.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.03 (provided that no
Subsidiary other than a Loan Party shall be required to maintain in full force
and effect its legal existence to the extent the failure to do so could not
reasonably


83

--------------------------------------------------------------------------------









be expected to have a Material Adverse Effect); (b) take all reasonable action
to maintain all rights, privileges, permits, licenses and franchises necessary
or desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof, in each
case, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect.
6.07    Maintenance of Insurance. Keep its insurable properties, in all material
respects, insured at all times by financially sound and reputable insurers in
such amounts as shall be customary for similar businesses and maintain such
other reasonable insurance (including, to the extent consistent with past
practices or otherwise in accordance with applicable laws and good business
practices, self-insurance), of such types, to such extent and against such
risks, as is customary with companies in the same or similar businesses in the
same general area.
6.08    Compliance with Laws. Comply with the requirements of all Laws
(including, for the avoidance of doubt, Environmental Laws) and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate
proceedings; or (ii) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries shall be made of all financial transactions and
matters involving the assets and business of Holdings or such Subsidiary, as the
case may be.
6.10    Inspection Rights. Permit any Persons designated by the Administrative
Agent or, upon notice delivered by the Administrative Agent or if an Event of
Default has occurred and is continuing, any Lender or designee thereof to visit
and inspect the financial records and the properties of Holdings, the Company or
any of the Subsidiaries at reasonable times, upon reasonable prior notice to
Holdings or the Company, and as often as reasonably requested and to make
extracts from and copies of such financial records, and permit any Persons
designated by the Administrative Agent or, upon notice delivered by the
Administrative Agent or if an Event of Default has occurred and is continuing,
any Lender upon reasonable prior notice to Holdings or the Company to discuss
the affairs, finances and condition of Holdings, the Company or any of the
Subsidiaries with the officers thereof and (subject to a senior officer of the
respective company or a parent thereof being present) independent accountants
therefor (subject to reasonable requirements of confidentiality, including
requirements imposed by law or by contract (other than contractual
confidentiality provisions by and among Holdings and its affiliates and such
accountants).
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.
6.12    Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority


84

--------------------------------------------------------------------------------









of the jurisdiction in which each Foreign Obligor is organized and existing, and
all approvals and consents of each other Person in such jurisdiction, in each
case that are required in connection with the Loan Documents.
6.13    Additional Subsidiary Guarantors. Notify the Administrative Agent at the
time that any Person (other than a Loan Party) becomes a Subsidiary that has
provided a Guarantee in respect of the Existing Notes or any Material
Indebtedness of Holdings or the Company, and promptly thereafter (and in any
event within 30 days), cause such Person to (a) become a Subsidiary Guarantor by
executing and delivering to the Administrative Agent a counterpart of the
Subsidiary Guaranty (or, if the Administrative Agent reasonably determines that
execution and delivery of additional or alternative documentation is required or
advisable and customary under applicable Law with respect to the relevant
Subsidiary, such other documentation as the Administrative Agent shall deem
appropriate for such purpose), and (b) deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent. In addition, for the
avoidance of doubt, the Company may cause any Subsidiary to become a Subsidiary
Guarantor after the date hereof regardless of whether required to do so by this
Section 6.13 (including in order to permit any Indebtedness incurred or
contemplated to be incurred by such Subsidiary under the terms of Section 7.02),
subject to meeting the requirements set forth in clauses (a) and (b) of the
immediately preceding sentence.
6.14    OFAC, Patriot Act, Anti-Corruption Laws.
(a)    Refrain from using any proceeds of the Loans or Letters of Credit to fund
any business, and from otherwise knowingly doing business in a country or
territory, or with any Person, that is then the subject of (x) U.S. sanctions
administered by OFAC or with a Person that is on the list of “Specially
Designated Nationals and Blocked Persons”, if such business would be prohibited
for a U.S. person pursuant to OFAC (unless such business is generally or
specifically licensed by OFAC or otherwise permitted by U.S. sanctions law) and
refrain from the prohibited use of proceeds and repayment of the Loan in a
manner that would cause the Holdings, Borrowers, or Lenders to violate OFAC or
(y) any sanctions administered by the European Union or the HMT or with a Person
with whom dealings are prohibited under any sanctions administered by the
European Union or the HMT, (b) provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the
Administrative Agent and the Lenders in maintaining compliance with the
applicable Anti-Money Laundering Laws and (c) refrain from using any proceeds of
the Loans, directly or, to the knowledge of Holdings and the Company,
indirectly, for any payments to any person whosoever, including any government
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, and/or,
to the extent applicable to Holdings and its Subsidiaries, the UK Bribery Act
2010 or any other similar anti-corruption legislation in other jurisdictions.
6.15    Post-Closing Actions. The Administrative Agent shall have received,
within five Business Days after the Closing Date, a favorable opinion of Loyens
& Loeff N.V., Netherlands counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, in form reasonably satisfactory to the
Administrative Agent and each of the Lenders.


85

--------------------------------------------------------------------------------









ARTICLE VII.
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Holdings shall not, nor shall it permit any Subsidiary
to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and, if the aggregate amount of the
liability secured thereby exceeds $25,000,000 for any individual item, listed on
Schedule 7.01 and any renewals or extensions thereof, provided that (i) the
property covered thereby is not expanded (other than pursuant to provisions in
the documentation governing such Liens on the date hereof which cover
improvements and accessions or after-acquired property on customary terms), (ii)
the amount secured or benefited thereby is not increased except as contemplated
by Section 7.02(a), and (iii) any renewal or extension of the obligations
secured or benefited thereby is permitted by Section 7.02(a);
(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)    landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 45 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;
(e)    easements, trackage rights, leases (other than capital leases), licenses,
rights-of-way, zoning and other restrictions and other similar encumbrances
affecting real property which, in the aggregate, which do not materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;
(f)    Liens securing Indebtedness permitted under Section 7.02(b); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition or the relevant construction
or improvement cost, as applicable;
(g)    any Lien existing on any property or asset prior to the acquisition
thereof by Holdings or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of Holdings or any Subsidiary other than extensions and
accessions thereto and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals, refinancings and
replacements


86

--------------------------------------------------------------------------------









thereof that do not increase the outstanding principal amount thereof by more
than the amount of accrued interest thereon and fees, expenses and premiums paid
in connection with such refinancing ;
(h)    Liens securing Indebtedness permitted under Section 7.02(f); provided
that such Liens do not at any time encumber any assets of Holdings or any
Subsidiary other than the assets, business, Equity Interests or Person acquired
as described in such Section, including any Equity Interests or assets of any
Foreign Subsidiary so acquired and any of its Subsidiaries, and including as
applicable, the assets of any Foreign Subsidiary created to act as an
acquisition vehicle for the relevant acquisition (provided that such acquisition
vehicle does not hold other material assets of Holdings and its Subsidiaries
other than the acquired assets or Subsidiaries);
(i)    pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations;
(j)    pledges and deposits to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than capital leases), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
bids, leases, government contracts, trade contracts, and other obligations of a
like nature incurred in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business; and
(k)    (i) Liens that are contractual rights of set-off (x) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (y) relating to pooled deposit or sweep accounts
of Holdings or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of Holdings and the
Subsidiaries and (ii) Liens arising solely by virtue of any general banking
conditions, statutory or common law provision relating to banker’s liens,
bankers’ rights of set-off or similar rights;
(l)    licenses of intellectual property granted in the ordinary course of
business;
(m)    Liens on cash and cash equivalents in an aggregate amount not to exceed
$50,000,000 securing obligations in respect of any Swap Agreement entered into
by the Company or any Subsidiary in the ordinary course of business and not for
speculative purposes;
(n)    Liens on Receivables Assets subject to Permitted Receivables Financings;
and
(o)    Liens not permitted by clauses (a) through (n) so long as the aggregate
amount of obligations secured thereby plus the aggregate principal amount
(without duplication) of all Indebtedness incurred pursuant to Section 7.02(k)
does not at any time exceed 15% of Consolidated Net Tangible Assets as appearing
in the latest balance sheet pursuant to Section 6.01(a) or (b).
7.02    Indebtedness. In the case of any Subsidiary that is not the Company or a
Subsidiary Guarantor, create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness outstanding on the date hereof and, if outstanding in a
principal amount for any individual item greater than $25,000,000, listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred,


87

--------------------------------------------------------------------------------









in connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder;
(b)    (i) Capitalized Lease Obligations and other Indebtedness incurred to
finance the purchase price or improvement cost incurred in connection with the
acquisition, construction or improvement of fixed or capital assets; provided
that (x) such Indebtedness is incurred prior to or within 270 days after, the
date of acquisition or improvement of such fixed or capital assets, (y) such
Indebtedness is permitted under Section 7.01(f), whether or not secured; and
(ii) any extensions, renewals, refinancings and replacements thereof; provided
that the amount of such Indebtedness is not increased at the time of such
extension, renewal, refinancing or replacement except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing;
(c)    (i) Indebtedness of any Person that becomes a Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof; or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary, provided that (x) such Indebtedness
exists at the time such Person becomes a Subsidiary (or is so merged or
consolidated) or such assets are acquired and is not created in contemplation of
or in connection with such Person becoming a Subsidiary (or such merger or
consolidation) or such assets being acquired and (y) no other Subsidiary (other
than a Subsidiary into which the acquired Person is merged or any Subsidiary of
the acquired Person) shall Guarantee or otherwise become liable for the payment
of such Indebtedness; and (ii) any refinancings, refundings, renewals or
extensions of any such Indebtedness; provided that (A) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and (B) the condition in subclause (i)(y) of this clause
(c) continues to be met;
(d)    Indebtedness in connection with Permitted Receivables Financings;
(e)    Indebtedness owed to Holdings or another Subsidiary;
(f)    (i) Indebtedness of any Foreign Subsidiary issued, assumed or guaranteed
for the purpose of financing or refinancing all or any part of the consideration
for the acquisition of any assets, business, Equity Interests or Person acquired
by such Foreign Subsidiary (including by means of merger or consolidation) or
the consideration for the transactions by which such Foreign Subsidiary becomes
a Subsidiary of Holdings (including Guarantees or other Indebtedness in respect
thereof of any Person being so acquired or any of its Subsidiaries); and (ii)
any refinancings, refundings, renewals or extensions of any such Indebtedness;
provided that (A) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (B) the obligors in
respect to such Indebtedness do not extend to any Person other than the
permitted obligors of such Indebtedness pursuant to clause (i) above, in each
case in an aggregate principal amount outstanding at any time for all such
Indebtedness under this Section 7.02(f), when taken together with all
Indebtedness outstanding pursuant to Section 7.02(i), not to exceed
$400,000,000;


88

--------------------------------------------------------------------------------









(g)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;
(h)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees, standby and documentary letters of
credit and similar obligations, in each case provided in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;
(i)    Indebtedness of one or more Subsidiaries organized under the laws of the
People’s Republic of China for their own general corporate purposes (and not
recourse to Holdings or its other non-Chinese Subsidiaries) in an aggregate
principal amount at any time outstanding not to exceed, when taken together with
all Indebtedness outstanding under Section 7.02(f), $400,000,000;
(j)    obligations (contingent or otherwise) with respect to any Swap Agreement
entered into by such Subsidiary in the ordinary course of business and not for
speculative purposes having an aggregate Swap Termination Value not to exceed
$50,000,000 at any time outstanding; and
(k)    Indebtedness not permitted by clauses (a) through (i) so long as the
aggregate principal amount of such Indebtedness plus the aggregate amount
(without duplication) of obligations secured by Liens incurred pursuant to
Section 7.01(o) does not at any time exceed 15% of Consolidated Net Tangible
Assets as appearing in the latest balance sheet pursuant to Section 6.01(a) or
(b).
7.03    Fundamental Changes. Merge, dissolve, liquidate or consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of Holdings and its
Subsidiaries, taken as a whole (whether now owned or hereafter acquired) to or
in favor of any Person (including, in each case, pursuant to a Delaware LLC
Division), except that, so long as no Default exists or would result therefrom:
(a)    any Subsidiary or any other Person may merge into, dissolve into,
liquidate into or consolidate with the Company or any of its Subsidiaries;
provided, (i) to the extent such transaction involves a Borrower, a Borrower
shall be a surviving entity and (ii) to the extent such transaction involves a
Subsidiary Guarantor, a Subsidiary Guarantor or the Company shall be a surviving
entity;
(b)    any Subsidiary (other than a Borrower) may merge into, dissolve into,
liquidate into or consolidate with (i) any other Subsidiary (other than a
Borrower unless clause (a) is complied with) in a transaction in which the
surviving entity is a Subsidiary; provided that, if either Subsidiary is a
Guarantor, the surviving entity shall be a Guarantor or shall immediately become
a Guarantor upon the consummation of such transaction; or (ii) any other Person,
so long as such merger, dissolution, liquidation or consolation does not result,
directly or indirectly, in the Disposition (in one or a series of transactions)
of all or substantially all of the assets of Holdings and its Subsidiaries,
taken as a whole; and
(c)    so long as the surviving entity is organized under the laws of any
political subdivision of the United States (or, if different, the jurisdiction
of organization of the merging or consolidating Borrower) and agrees in writing
in a manner and pursuant to documentation acceptable to the Administrative Agent
to assume the obligations of the applicable Borrower under this Agreement, any
Borrower may merge into or consolidate with any other Person that is (or is
becoming concurrently with such merger or consolidation) a wholly-owned
Subsidiary of Holdings.


89

--------------------------------------------------------------------------------









7.04    Change in Nature of Business. (a) Engage in any material line of
business substantially different from those lines of business conducted by
Holdings and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto or reasonably similar thereto or a reasonable
extension thereof.
(b)    In the case of Holdings, engage at any time in any material business
other than holding Equity Interests in the Company and other Subsidiaries and
activities related thereto, and/or related to Holdings’ status as the parent
company of a corporate group consisting of Holdings and its Subsidiaries,
including incurrence of Indebtedness, making of Investments, issuance (and
repurchases) of Equity Interests and activities related thereto, guaranteeing
obligations of subsidiaries, and entry into commercial agreements on behalf of
or for the benefit of its Subsidiaries in respect of the purchase or sale of
capital assets or other products or services, and other agreements entered into
by Holdings in respect of any acquisition of assets by, or disposition of assets
of, any Subsidiary.
7.05    Transactions with Affiliates. Enter into any material transaction (or
series of related transactions that are material in the aggregate) with any
Affiliate of Holdings, whether or not in the ordinary course of business, other
than on terms substantially as favorable to Holdings or such Subsidiary as would
be obtainable by Holdings or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to:
(i)    transactions between or among Holdings, the Company and any of its
Subsidiaries or between and among any Subsidiaries;
(ii)    Investments made in any joint venture that is an Affiliate solely
because of any Subsidiary’s interest in such joint venture;
(iii)    transactions with joint ventures for the purchase or sale of chemicals,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice;
(iv)    declaring or paying any dividends and distributions on any shares of
Holdings’ Equity Interests;
(v)    transactions pursuant to any Permitted Receivables Financings;
(vi)    paying or granting reasonable compensation, indemnities, reimbursements
and benefits to any director, officer, employee or agent of Holdings or any
Subsidiary; or
(vii)    any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, pension plans, stock options and stock ownership plans approved by
the Board of Directors of Holdings.
7.06    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose, in each
case in violation of, or for a purpose that violates, Regulation T, U or X of
the FRB.


90

--------------------------------------------------------------------------------









7.07    Financial Covenants.
(a)    [Reserved].
(b)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio on
the last day of any fiscal quarter of Holdings to be greater than 3.50:1.00.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an event of
default (each, an “Event of Default”):
(a)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or
(b)    Specific Covenants. Holdings or any Subsidiary fails to perform or
observe any term, covenant or agreement contained in any of Section 6.03(a),
6.05(a) (with respect to Holdings or any Borrower), 6.11 or 6.13 or Article VII;
or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (x) written notice thereof from the
Administrative Agent to the Company or (y) a Responsible Officer first having
knowledge thereof; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. (i) Holdings, the Company or any Subsidiary shall default
in the payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) of any amount owing in respect of any
Indebtedness in a principal amount in excess of the Threshold Amount and such
default shall continue beyond any applicable grace period; or (ii) Holdings, the
Company or any Subsidiary shall default in the performance or observance of any
obligation or condition with respect to any Indebtedness or any other event
shall occur or condition exist, if the effect of such default, event or
condition is to accelerate the maturity of any such Indebtedness or to permit
the holder or holders thereof, or any trustee or agent for such holders, to
accelerate the maturity of any such Indebtedness, unless, in each case, waived
by such holder or holders, or (iii) any such Indebtedness shall become or be
declared to be due and payable prior to its stated maturity other than as a
result of a regularly scheduled payment, and the principal amount of such
Indebtedness exceeds the Threshold Amount (not including under clause (iii)
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness or as a result of
a casualty event affecting such property or assets); or


91

--------------------------------------------------------------------------------









(f)    Insolvency Proceedings, Etc. Holdings, the Company or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g)    Inability to Pay Debts. Holdings, the Company or any Material Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due; or
(h)    Judgments. There is entered against Holdings, the Company or any
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), and (A) enforcement proceedings
are commenced by any creditor upon such judgment or order, or (B) any such
judgment or order shall not be stayed, discharged, paid, bonded or vacated
within 30 days; or
(i)    ERISA. An ERISA Event occurs that, alone or in conjunction with any other
ERISA Event that has occurred, would be reasonably expected to have a Material
Adverse Effect; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(c)    require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto).


92

--------------------------------------------------------------------------------









(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03 and 2.17; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.


93

--------------------------------------------------------------------------------









ARTILCE IX.
ADMINSTRATIVE AGENT
9.01    Appointment and Authority.
Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Company nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating


94

--------------------------------------------------------------------------------









to any of the Borrowers or any of their respective Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or an L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a


95

--------------------------------------------------------------------------------









court of competent jurisdiction determines in a final and non appealable
judgment that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.
9.06    Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the written consent of the Company (not to be
unreasonably withheld or delayed) if no Event of Default has occurred and is
continuing, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint, with the written
consent of the Company (not to be unreasonably withheld or delayed) if no Event
of Default has occurred and is continuing, a successor Administrative Agent
meeting the qualifications set forth above, provided that in no event shall any
such successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, with the written
consent of the Company (not to be unreasonably withheld or delayed) if no Event
of Default has occurred and is continuing, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in Section
10.04(f) and other than any rights to indemnity payments or other amounts owed
to the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section) . The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective


96

--------------------------------------------------------------------------------









Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Company of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of such retiring L/C Issuer or
Swing Line Lender, as applicable, (b) such retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agent or Documentation Agent
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise


97

--------------------------------------------------------------------------------









(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.
9.10    Guaranty Matters. The Lenders, the Swing Line Lenders and the L/C
Issuers irrevocably authorize the Administrative Agent to release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty (a) if such Person
ceases to be a Subsidiary as a result of a transaction permitted under the Loan
Documents or (b) if such Subsidiary ceases to, or substantially
contemporaneously with the release of its Subsidiary Guaranty hereunder will
cease to, or at such time does not, Guarantee any Existing Notes or other
Material Indebtedness of Holdings or the Company. The Administrative Agent shall
effect any such release permitted by the immediately preceding sentence at the
Company’s request (and shall, at the Company’s expense execute and deliver such
documentations as the Company may reasonably request to effect, evidence or
acknowledge such release); provided that the Company shall deliver an
certificate of a Responsible Officer to the Administrative Agent, representing
and warranting that (i) no Default has occurred and is continuing or would
result from such release and (ii) the Person to be released is not required to
be a Guarantor pursuant to the terms of the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
9.11    Lender ERISA Representations.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent


98

--------------------------------------------------------------------------------









and each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)    In addition, unless either (1) subclause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent and the Arrangers and their respective Affiliates and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent, the Arrangers nor any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
ARTICLE X.
MISCELLANEOUS


99

--------------------------------------------------------------------------------









10.01    Amendments, Etc. Subject to Section 3.03(c), no amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Company or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Company or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.01 without the written consent
of each Lender;
(b)    without limiting clause (a) above, waive any condition set forth in
Section 4.02 as to any Credit Extension under the Revolving Facility without the
written consent of the Required Revolving Lenders;
(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (d) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
(f)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(g)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Revolving Lender;
(h)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or
(i)    release the Company from the Company Guaranty or all or substantially all
of the value of the Parent Guaranty and Subsidiary Guaranty, taken together,
without the written consent of each Lender, except to the extent the release of
any Subsidiary Guarantor is permitted pursuant to Section 9.10 (in which case
such release may be made by the Administrative Agent acting alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of L/C Issuers under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line


100

--------------------------------------------------------------------------------









Lenders in addition to the Lenders required above, affect the rights or duties
of Swing Line Lenders under this Agreement; (iii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; and (v) this Agreement may be
amended with only the written consent of the Administrative Agent and the
Company solely to effect technical or jurisdiction-specific amendments relating
to (A) the availability of Eurocurrency Rate Loans in an additional currency
approved by the Administrative Agent and the Lenders in accordance with Section
1.06 or (B) the designation of a Foreign Subsidiary as a Designated Borrower
approved in accordance with Section 2.14. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Company or any other Loan Party, the Administrative Agent, an
L/C Issuer or a Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the


101

--------------------------------------------------------------------------------









Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II if such Lender or such L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, any Swing Line Lender, any L/C Issuer or the Company
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the platform, any other electronic platform or electronic
messaging service, or through the Internet.
(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
any L/C Issuer and any Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, any L/C Issuer and any Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the


102

--------------------------------------------------------------------------------









“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or any Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.


103

--------------------------------------------------------------------------------









(a)    Costs and Expenses. The Company shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
Lead Arrangers and their respective Affiliates (including the reasonable and
documented fees, charges and out-of-pocket disbursements of one counsel for the
Administrative Agent and the Lead Arrangers, taken as a whole and one local
counsel in each relevant jurisdiction), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuers in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Company or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity (in the case of any of the foregoing clauses (i) through
(iv)) shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Company against an Indemnitee for
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Company has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
Without limiting the provisions of Section 3.01(c), this Section


104

--------------------------------------------------------------------------------









10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), an L/C Issuer, a Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such L/C Issuer, such Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), an L/C Issuer or a Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), L/C
Issuer or Swing Line Lender in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) and Section 3.01 shall survive the resignation of the
Administrative Agent, any L/C Issuer and any Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Revolving Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived


105

--------------------------------------------------------------------------------









and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that so long as any Borrower is a
Dutch Borrower, each such assignee constitutes a Professional Lender and any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it under the
Revolving Facility or in the case of an assignment to a Lender or an Affiliate
of a Lender, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long


106

--------------------------------------------------------------------------------









as no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lenders’ rights and obligations in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Affiliate of a Lender; provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender or an Affiliate of a Lender; and
(C)    the consent of each L/C Issuer and the consent of each Swing Line Lender
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment in respect of the Revolving Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not


107

--------------------------------------------------------------------------------









funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, any
L/C Issuer or any Lender hereunder (and interest accrued thereon) and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office in
the United States a copy of each Assignment and Assumption delivered to it (or
the equivalent thereof in electronic form) and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrowers and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, the Administrative Agent, any Swing Line Lender or any
L/C Issuer, sell participations to any Person (other than a natural Person, or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural Person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain


108

--------------------------------------------------------------------------------









unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under subsection
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the applicable Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


109

--------------------------------------------------------------------------------









(f)    [Reserved].
(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender assigns all of its Revolving Commitment and Revolving Loans pursuant to
subsection (b) above, such Lender may, (i) upon 30 days’ notice to the Company
and the Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’ notice to the
Company, resign as a Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Company shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of such Lender as L/C Issuer or Swing Line Lender,
as the case may be. If a Lender resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Revolving Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If a Lender
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Revolving Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to such Lender to effectively
assume the obligations of such Lender with respect to such Letters of Credit.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to any of the Borrowers and
their obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than


110

--------------------------------------------------------------------------------









the Company. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Company or any other Loan Party against any and all of the
obligations of the Company or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer or
their respective Affiliates, irrespective of whether or not such Lender, L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Company or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender or such L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and each L/C Issuer
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.


111

--------------------------------------------------------------------------------









10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuers, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, an L/C Issuer or a
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.


112

--------------------------------------------------------------------------------









10.13    Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Company the right to replace a Lender as a party hereto, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Company shall have paid (or caused a Designated Borrower to pay) to
the Administrative Agent the assignment fee (if any) specified in Section
10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS


113

--------------------------------------------------------------------------------









RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE COMPANY AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. WITHOUT LIMITING THE EFFECT OF SECTION 2.14(D), EACH
PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


114

--------------------------------------------------------------------------------









TO THE EXTENT PERMITTED BY APPLICABLE LAW, IF ANY OBLIGOR HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY (SOVEREIGN OR OTHERWISE) FROM ANY LEGAL ACTION, SUIT OR
PROCEEDING, FROM JURISDICTION OF ANY COURT OR FROM SET-OFF OR ANY LEGAL PROCESS
(WHETHER SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) WITH RESPECT TO
ITSELF OR ANY OF ITS PROPERTY, SUCH OBLIGOR HEREBY IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT. EACH OBLIGOR AGREES THAT THE WAIVERS SET
FORTH ABOVE SHALL BE TO THE FULLEST EXTENT PERMITTED UNDER THE FOREIGN SOVEREIGN
IMMUNITIES ACT OF 1976 OF THE UNITED STATES OF AMERICA AND ARE INTENDED TO BE
IRREVOCABLE AND NOT SUBJECT TO WITHDRAWAL FOR PURPOSES OF SUCH ACT.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Company, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
of the Company and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Company and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Company, any other Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, the Arrangers nor any
Lender has any obligation to the Company, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Arrangers, nor any Lender has any obligation to disclose any of such interests
to the Company, any other Loan Party or any of their respective Affiliates. To
the fullest extent permitted by law, each of the Company and each other Loan
Party hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Loan Notices, Swing Line
Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the


115

--------------------------------------------------------------------------------









use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it.
10.18    USA Patriot Act. Each Lender that is subject to the Patriot Act and the
Beneficial Ownership Regulation and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the Patriot Act and the Beneficial Ownership Regulation, it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of each Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Patriot Act and the
Beneficial Ownership Regulation. Each Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation.
10.19    Judgment Currency.    If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).
10.20    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
10.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or any L/C Issuer that is an EEA Financial
Institution is a party to this


116

--------------------------------------------------------------------------------









Agreement and notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender or any L/C
Issuer that is an EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or any L/C Issuer that is an EEA Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Remainder of Page Intentionally Empty]




117

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
CELANESE CORPORATION,
as Holdings
 
 
 
By:
 
/s/ Scott A. Richardson
Name:
 
Scott A. Richardson
Title:
 
Senior Vice President and Chief Financial
 
 
Officer
 
 
 
CELANESE US HOLDINGS LLC,
as the Company and a Borrower
 
 
 
By:
 
/s/ Chuck B. Kyrish
Name:
 
Chuck B. Kyrish
Title:
 
Vice President & Treasurer
 
 
 
CELANESE EUROPE B.V.,
as a Designated Borrower
 
 
 
By:
 
/s/ Mark Oberle
Name:
 
Mark Oberle
Title:
 
SVP; EMEA & Asia
 
 
 
By:
 
/s/ Kevin S. Oliver
Name:
 
Kevin S. Oliver
Title:
 
Vice President
 
 
 
Elwood C.V., represented by its sole general
partner Celanese Europe Holdings LLC,
as a Designated Borrower
 
 
 
By:
 
/s/ Ronnie D. Berry
 
 
Ronnie D. Berry
 
 
Vice President, Global Taxes



[Signature Page to Revolving Credit Agreement]

--------------------------------------------------------------------------------









BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
 
By:
 
/s/ Henry Pennell
Name:
 
Henry Pennell
Title:
 
Vice President



[Signature Page to Revolving Credit Agreement]

--------------------------------------------------------------------------------









BANK OF AMERICA, N.A.,
as a Lender, an L/C Issuer and a Swing Line
Lender
 
 
 
By:
 
/s/ Mukesh Singh
Name:
 
Mukesh Singh
Title:
 
Director



[Signature Page to Revolving Credit Agreement]

--------------------------------------------------------------------------------









CITIBANK N.A., as a Lender, an L/C Issuer
and a Swing Line Lender
 
 
 
By:
 
/s/ Michael Vondriska
Name:
 
Michael Vondriska
Title:
 
Vice President



[Signature Page to Revolving Credit Agreement]

--------------------------------------------------------------------------------









DEUTSCHE BANK AG NEW YORK
BRANCH, as a Lender
 
 
 
By:
 
/s/ Ming K. Chu
Name:
 
Ming K. Chu
Title:
 
Director
 
 
 
By:
 
/s/ Virginia Cosenza
Name:
 
Virginia Cosenza
Title:
 
Vice President



[Signature Page to Revolving Credit Agreement]

--------------------------------------------------------------------------------









JPMORGAN CHASE BANK N.A., as a Lender
 
 
 
By:
 
/s/ Katherine L. Hurley
Name:
 
Katherine L. Hurley
Title:
 
Vice President



[Signature Page to Revolving Credit Agreement]

--------------------------------------------------------------------------------









Barclays Bank PLC, as a Lender
 
 
 
By:
 
/s/ Sydney G. Dennis
Name:
 
Sydney G. Dennis
Title:
 
Director



[Signature Page to Revolving Credit Agreement]

--------------------------------------------------------------------------------









HSBC Bank USA, National Association, as a
Lender
 
 
 
By:
 
/s/ Lauren Steiner
Name:
 
Lauren Steiner
Title:
 
Vice President



[Signature Page to Revolving Credit Agreement]

--------------------------------------------------------------------------------









MUFG Bank, Ltd., as a Lender
 
 
 
By:
 
/s/ Thomas J. Sterr
Name:
 
Thomas J. Sterr
Title:
 
Authorized Signatory





[Signature Page to Revolving Credit Agreement]

--------------------------------------------------------------------------------









SUMITOMO MITSUI BANKING
CORPORATION, as a Lender
 
 
 
By:
 
/s/ Katsuyuki Kubo
Name:
 
Katsuyuki Kubo
Title:
 
Managing Director



[Signature Page to Revolving Credit Agreement]

--------------------------------------------------------------------------------









UniCredit Bank AG, New York Branch, as a
Lender
 
 
 
By:
 
/s/ Julien Tizorin
Name:
 
Julien Tizorin
Title:
 
Managing Director
 
 
 
By:
 
/s/ Betsy Briggs
Name:
 
Betsy Briggs
Title:
 
Associate Director



[Signature Page to Revolving Credit Agreement]

--------------------------------------------------------------------------------









Commerzbank AG, New York Branch, as a
Lender
 
 
 
By:
 
/s/ John W. Deegan
Name:
 
John W. Deegan
Title:
 
Director
 
 
 
Commerzbank AG, New York Branch, as a
Lender
 
 
 
By:
 
/s/ Robert Sullivan
Name:
 
Robert Sullivan
Title:
 
Vice President



[Signature Page to Revolving Credit Agreement]

--------------------------------------------------------------------------------









MORGAN STANLEY SENIOR FUNDING,
INC., as a Lender
 
 
 
By:
 
/s/ Alysha Salinger
Name:
 
Alysha Salinger
Title:
 
Vice President



[Signature Page to Revolving Credit Agreement]

--------------------------------------------------------------------------------









MORGAN STANLEY BANK, N.A., as a Lender
 
 
 
By:
 
/s/ Alysha Salinger
Name:
 
Alysha Salinger
Title:
 
Vice President



[Signature Page to Revolving Credit Agreement]

--------------------------------------------------------------------------------









PNC Bank, National Association, as a Lender
 
 
 
By:
 
/s/ Divyang Shah
Name:
 
Divyang Shah
Title:
 
Sr. Vice President



[Signature Page to Revolving Credit Agreement]

--------------------------------------------------------------------------------









U.S. BANK NATIONAL ASSOCIATION, as a
Lender
 
 
 
By:
 
/s/ Kara P. Van Duzee
Name:
 
Kara P. Van Duzee
Title:
 
Vice President





[Signature Page to Revolving Credit Agreement]

--------------------------------------------------------------------------------










SCHEDULE 2.01
COMMITMENTS; LETTER OF CREDIT COMMITMENTS; SWING LINE COMMITMENTS
[On file with Administrative Agent]


1

--------------------------------------------------------------------------------










SCHEDULE 5.12
SUBSIDIARY GUARANTORS
Subsidiary Guarantor
 
State of Formation
Celanese Americas LLC
 
Delaware
Celanese Acetate LLC
 
Delaware
Celanese Chemicals, Inc.
 
Delaware
CNA Holdings LLC
 
Delaware
Celanese International Corporation
 
Delaware
Celtran, Inc.
 
Delaware
KEP America Engineering Plastics, LLC
 
Delaware
Ticona Fortron Inc.
 
Delaware
Ticona Polymers, Inc.
 
Delaware
Ticona LLC
 
Delaware
Celanese Global Relocation LLC
 
Delaware
Celanese Ltd.
 
Texas
Celanese Sales U.S. Ltd.
 
Texas



2

--------------------------------------------------------------------------------










SCHEDULE 7.01
LIENS
None.




3

--------------------------------------------------------------------------------










SCHEDULE 7.02
INDEBTEDNESS
None.




4

--------------------------------------------------------------------------------










SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE; ADDRESSES
Ÿ    If to Administrative Agent or Bank of America as Swing Line Lender or an
L/C Issuer:


Administrative Agent & Swingline Lender Office:  
(For financial/loan activity - advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):
 
Angie Hidalgo
Bank of America
Mail Code: TX2-983-03-23
2380 Performance Dr., Bldg. C
Richardson, TX  75082
TELEPHONE: 469-201-9956
FAX:  214-416-0555
EMAIL: angie.hidalgo@baml.com  
           
Remittance Instructions:
BANK OF AMERICA, NA
NEW YORK, NY
ABA #: 026009593
ACCT #: 1366072250600
NAME: Corporate Credit Services
REF: Celanese US Holdings LLC
 
LC Issuer’s Office:
(For fee payments due L/C Issuer only and new Letter of Credit requests and
amendments):
 
Trade Operations
Mail Code: PA6-580-02-30
1 Fleet Way  Scranton, PA 18507
FAX: 800-755-8743
EMAIL: scranton_standby_LC@bankofamerica.com
 
Remittance Instructions:
Bank of America, N.A. Charlotte, NC
ABA #: 026-009-593 New York, NY
ACCT #: 04535-883980
NAME: Scranton Standby
REF: Celanese US Holdings LLC & LC #
 
Other Notices as Administrative Agent:


5

--------------------------------------------------------------------------------









(For financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc.)
 
Bank of America N.A.
Mail Code: TX2-983-03-26
2380 Performance Dr., Bldg. C
Richardson, TX 75082
Attention: Henry Pennell
PHONE: 214-209-1226
FAX: 214-290-9448
EMAIL :  henry.pennell@baml.com


Designated Euro Lending Affiliate
(For fee payments, notices and other items to be delivered to Bank of America’s
Designated European Lending Affiliate pursuant to the terms of the Credit
Agreement, or as requested in a writing from Bank of America to the Company)


Bank of America Merrill Lynch International Limited:
Adi Khambata/Kevin Gubb Loan Services
26 Elmfield Road
Bromley, BR1 1QA
United Kingdom
TELEPHONE:    +44 208 695 3389
FAX:        +44 208 313 2140
EMAIL:     emealoanservicebromley@bankofamerica.com


Remittance Instructions:
Bank of America NA, London Branch
SWIFT BOFAGB22
Bank of America Merrill Lynch International Limited (“BAMLI”)
SWIFT BOFAGB2U
ACCOUNT NUMBER: 10985292
IBAN: GB07 BOFA 1650 5010 9852 92
REF: CELANESE CORP




Ÿ    If to Citibank, N.A. as an L/C Issuer or Swing Line Lender:


United States Contacts
(For operational and other general matters)


Citibank, N.A.
Attn: Praveen Parasuraman
1615 Brett Road Building III
New Castle, DE
TELEPHONE:    (201) 472-4414
FAX:        (646) 274-5000
EMAIL:     GLOriginationOps@citi.com




6

--------------------------------------------------------------------------------









and with copies to:


Citibank, N.A.
Attn: Vinoliya Basker
1615 Brett Road Building III
New Castle, DE
TELEPHONE: (201) 472-4414
EMAIL: GLOriginationOps@citi.com


Citibank, N.A.
Attn: Millie Schild
388 Greenwich Street
New York, NY 10013
TELEPHONE: (212) 816-1914
FAX: (646) 274-5019
EMAIL: millie.schild@citi.com
 
Primary L/C Contact
Attn: Gopinath Elangovan
Securities Processing Analyst
1615 Brett Road
New Castle, DE 19709
Tel : (201)751-7466
Fax : (646)274-5000
Email : Global.Loans.LCrecon@citi.com


Remittance Instructions:


USD:
CITIBANK NA
ABA #: 021000089
Citi: New York, NY
ACCT #: 4078-4524
NAME: SSB
REF: Celanese
GBP:
CITIBANK LONDON
SORT CODE: 18-50-08
SWIFT: CITIGB2L
IBAN #: GB67CITI18500811869965
ACCT NAME: Global Loans - CBNA Originations GBP
ACCOUNT: 11869965
EUR:
CITIBANK LONDON
SWIFT: CITIGB2L
IBAN #: GB42CITI18500811869930
ACCT NAME: Global Loans - CBNA Originations EUR
Account # 11869930



Designated Euro Lending Affiliate
(For fee payments, notices and other items to be delivered to Citibank, N.A.’s
Designated European Lending Affiliate pursuant to the terms of the Credit
Agreement, or as requested in a writing from Citibank, N.A. to the Company)




7

--------------------------------------------------------------------------------









Citibank, N.A., London Branch:
FAX: 0044 207 655 2380
EMAIL: londonloans@citi.com


Remittance Instructions:
CITIBANK NA, LONDON
SWIFT CITIGB2L
ACCOUNT NUMBER 780839
IBAN: GB61 CITI 1850 0800 7808 39
ATTN: UK LOANS DEPT
REF: CELANESE CORP


Ÿ    If to Deutsche Bank AG New York Branch, as an L/C Issuer or a Swing Line
Lender
Lending Office and Loan Administration Office:
(Borrowings, Paydowns, Interest, Fees, etc.)


Deutsche Bank AG New York Branch
Attn: Karthik Krishnan
5022 Gate Parkway Suite 100
Jacksonville, FL  32256
TELEPHONE: (904) 520 5449
FAX: (866)240-3622
EMAIL: loan.admin-NY@db.com


with copy to:


Deutsche Bank
Attn: Brian Ballinger
60 Wall Street
New York, NY 10005
TELEPHONE: 212-250-2128
EMAIL: brian.ballinger@db.com


and with copy to:


Deutsche Bank
Attn:  Brian Barnhill
60 Wall Street
New York, NY  10005
TELEPHONE: 212-8218
EMAIL: brian.barnhill@db.com


Remittance Instructions:




8

--------------------------------------------------------------------------------









USD:
Deutsche Bank Trust Company Americas
Routing Transit/ABA Number: 021001033
Swift Code: BKTRUS33
Account Name: NY Branch, Commercial Loan Division
Account Number: 60200119
Ref: Celanese US Holdings LLC
Attn: Non Agency
GBP:
Deutsche Bank AG London
Sort code 40-50-81
Swift DEUTGB2L
Account Name: NY Branch, Commercial Loan Division
Account Number: 04000690000GBP000LDN
Ref: Celanese US Holdings LLC
Attn: Non Agency
EUR:
Deutsche Bank AG Frankfurt
Swift Code DEUTDEFF
IBAN #DE67500700100958409510
Account Name: NY Branch, Commercial Loan Division
Account Number: 100958409510
Ref: Celanese US Holdings LLC
Attn: Non Agency
CAD:
Royal Bank of Canada Toronto
Swift Code: ROYCCAT2
A/C: Deutsche Bank AG New York Branch
A/C number: 095912235745
Ref: Celanese US Holdings LLC
Attn: Non Agency





Ÿ    If to JPMorgan Chase Bank, N.A., as an L/C Issuer or a Swing Line Lender


JPMorgan Chase Bank, N.A.
 
Attn: Katie Hurley
 
Vice President
 
383 Madison Avenue, Floor 24
 
New York, NY 10179
 
TELEPHONE:
212-270-7919
FAX:
212-270-5100
EMAIL:
Katherine.l.hurley@jpmorgan.com
 
 
 



with copy to:


9

--------------------------------------------------------------------------------









JPMorgan Chase Bank, N.A.
 
Attn: Peter Predun
 
Executive Director
 
383 Madison Avenue, Floor 24
 
New York, NY 10179
 
TELEPHONE: 212-270-7005
 
FAX: 212-270-5100
 
EMAIL: Peter.predun@jpmorgan.com
 
 



and with copy to:


JPMorgan Chase Bank, N.A.
 
Attn: Minu Amrolu
 
JPM-Bangalore Loan Operations
 
Prestige Tech Park, Floor 4
Sarjapur Outer Ring Rd, Vathur Hobli
Bangalore, India 560 087
 
TELEPHONE:
+91-80-67905156
EMAIL:
European.loan.operations@jpmorgan.com
Minu.amrolu@jpmchase.com



and with copy to:


JPMorgan Chase Bank, N.A.
 
Attn: Philip Arun
 
JPM-Bangalore Loan Operations
 
Prestige Tech Park, Floor 4
Sarjapur Outer Ring Rd, Vathur Hobli
Bangalore, India 560 087
 
TELEPHONE:
(+91-80) 67905157
EMAIL:
Philip.x.arun@jpmorgan.com





Remittance Instructions:
Currency:
USD
Bank Name:
JPMorgan Chase Bank, N.A.
ABA/Routing No.:
021000021
Account Name:
LS2 Incoming Account
Account No.:
9008113381H3966
Attention:
NA CPG
Reference:
Celanese





10

--------------------------------------------------------------------------------









Currency:
EUR
Beneficiary Bank Name:
JPMorgan Chase Bank, Frankfurt
Beneficiary Bank Swift:
CHASDEFX
Ultimate Beneficiary Name:
J.P. Morgan Chase Bank N.A.
Ultimate Beneficiary SWIFT:
CHASUS33
Ultimate Beneficiary Account Number:
6001601621
Ultimate Beneficiary IBAN:
DE93501108006001601621



Currency:
CAD
Beneficiary Bank Name:
Royal Bank of Canada Toronto
Beneficiary Bank Swift:
ROYCCAT2
Ultimate Beneficiary Name:
JPMorgan Chase Bank N.A.,
Ultimate Beneficiary SWIFT:
Ultimate Beneficiary Account
CHASUS33
09591-1020650
Number:
 

•
If to any Loan Party:    c/o Celanese US Holdings LLC

222 W. Las Colinas Blvd., Suite 900N
Irving, Texas 75039
Attention: Chuck B. Kyrish, Vice President and Treasurer
Telephone: (972) 443-4574
Facsimile: (972) 443-8405
E-mail: chuck.kyrish@celanese.com


With a copy to:        c/o Celanese US Holdings LLC
222 W. Las Colinas Blvd., Suite 900N
Irving, TX 75039
Attn: James R. Peacock III, Secretary
Telephone No.: (972) 443-4704
Facsimile No.: (214) 258-9085
Email Address: james.peacock@celanese.com


11

--------------------------------------------------------------------------------





EXHIBIT A


FORM OF COMMITTED LOAN NOTICE


Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of January 7, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Celanese Corporation, a Delaware corporation,
Celanese US Holdings LLC (the “Company”), a limited liability company
incorporated under the laws of Delaware, Celanese Europe B.V., a private limited
liability company incorporated under the laws of the Netherlands, Elwood C.V., a
private limited company organized under the laws of the Netherlands, certain
Subsidiaries of the Company from time to time party thereto as borrowers
pursuant to Section 2.14 of the Credit Agreement, each Lender from time to time
party thereto, Bank of America, N.A., as Administrative Agent, a Swing Line
Lender and an L/C Issuer and the other Swing Line Lenders and L/C Issuers party
thereto.
The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (the “Applicable Designated
Borrower”) (select one):
A Borrowing of Loans
A conversion or continuation of Loans

1.    On [________________________] (a Business Day).
2.    In the amount of [________________________].
3.    Comprised of Revolving Loans
4.    In the following currency: [________________________]
5.    For Eurocurrency Rate Loans: with an Interest Period of [_________]
months.
6.    On behalf of [Insert Name of Borrower]
1.
    To be disbursed in compliance with the Credit Agreement as follows
[_________]

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Credit Agreement
[Remainder Intentionally Empty]






--------------------------------------------------------------------------------




CELANESE US HOLDINGS LLC,
as the Company
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
[DESIGNATED BORROWER
as Borrower]1
 
 
 
By:
 
 
Name:
 
 
Title:
 
 

































 
 
 
 
1 Include if request is for account of Designated Borrower.
 





A-2

--------------------------------------------------------------------------------





EXHIBIT B


FORM OF SWING LINE LOAN NOTICE
Date: ___________, _____
To:
[___________], as Swing Line Lender

Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of January 7, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Celanese Corporation, a Delaware corporation,
Celanese US Holdings LLC (the “Company”), a limited liability company
incorporated under the laws of Delaware, Celanese Europe B.V., a private limited
liability company incorporated under the laws of the Netherlands, Elwood C.V., a
private limited company organized under the laws of the Netherlands, certain
Subsidiaries of the Company from time to time party thereto as borrowers
pursuant to Section 2.14 of the Credit Agreement, each Lender from time to time
party thereto, Bank of America, N.A., as Administrative Agent, a Swing Line
Lender and an L/C Issuer and the other Swing Line Lenders and L/C Issuers party
thereto.
The undersigned hereby requests a Swing Line Loan (on behalf of the Designated
Borrower referred to below, if applicable):
1.    On [________________________] (a Business Day).
2.    In the amount of $[________________________].
3.    On behalf of [Insert Name of Borrower].
4.
In the case of Swing Line Loans denominated in Euros, having a maturity date of
[_______] (not more than 10 Business Days from incurrence).

5.    To be disbursed in accordance with the Credit Agreement as follows:
[_______].
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Credit Agreement
[Remainder Intentionally Empty]




--------------------------------------------------------------------------------




CELANESE US HOLDINGS LLC,
as the Company
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
[DESIGNATED BORROWER
as Borrower]2
 
 
 
By:
 
 
Name:
 
 
Title:
 
 

































 
 
 
 
2 Include if request is for account of Designated Borrower.
 





B-2

--------------------------------------------------------------------------------





EXHIBIT C


FORM OF REVOLVING CREDIT NOTE
$[_____________]
[ Date ]

FOR VALUE RECEIVED, each of undersigned (collectively the “Borrowers”) hereby
promise to pay to [_____________________] or registered assigns (the “Revolving
Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each of the Revolving Loans and
Swing Line Loans from time to time made by the Revolving Lender to the Borrower
under that certain Credit Agreement, dated as of January 7, 2019 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among Celanese Corporation, a Delaware corporation, Celanese
US Holdings LLC (the “Company”), a limited liability company incorporated under
the laws of Delaware, Celanese Europe B.V., a private limited liability company
incorporated under the laws of the Netherlands, Elwood C.V., a private limited
company organized under the laws of the Netherlands, certain Subsidiaries of the
Company from time to time party thereto as borrowers pursuant to Section 2.14 of
the Credit Agreement, each Lender from time to time party thereto, Bank of
America, N.A., as Administrative Agent, a Swing Line Lender and an L/C Issuer
and the other Swing Line Lenders and L/C Issuers party thereto.
Each Borrower promises to pay interest on the unpaid amount of each Revolving
Loan and Swing Line Loan made to it from the date such Loans are made until such
principal amount if paid in full, at such interest rates and such times set
forth in the Credit Agreement.
Except as otherwise provided in Section 2.04(f) of the Credit Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Revolving Lender in the
currency in which such Committed Loan is denominated and in Same Day Funds at
the Administrative Agent’s Office for such currency. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.
This Revolving Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Revolving Note is also
entitled to the benefits of the Parent Guaranty, Company Guaranty and Subsidiary
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Revolving Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. Revolving Loans and Swing Line
Loans made by the Revolving Lender shall be evidenced by one or more loan
accounts or records maintained by the Revolving Lender in the ordinary course of
business. The Revolving Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount, currency and maturity of its Revolving
Loans and Swing Line Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.


C-1

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
CELANESE US HOLDINGS LLC
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
CELANESE EUROPE B.V.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
ELWOOD C.V.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 





C-2

--------------------------------------------------------------------------------





EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ,
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of January 7, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Celanese Corporation, a Delaware corporation
(“Holdings”), Celanese US Holdings LLC (the “Company”), a limited liability
company incorporated under the laws of Delaware, Celanese Europe B.V., a private
limited liability company incorporated under the laws of the Netherlands, Elwood
C.V., a private limited company organized under the laws of the Netherlands,
certain Subsidiaries of the Company from time to time party thereto as borrowers
pursuant to Section 2.14 of the Credit Agreement, each Lender from time to time
party thereto, Bank of America, N.A., as Administrative Agent, a Swing Line
Lender and an L/C Issuer and the other Swing Line Lenders and L/C Issuers party
thereto.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [chief executive officer, chief financial officer, treasurer or
controller] of Holdings, and that, as such, he/she is authorized to execute and
deliver this Certificate to the Administrative Agent on behalf of Holdings, and
that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Holdings has delivered (or has been deemed to have delivered in accordance
with the penultimate paragraph of Section 6.02 of the Credit Agreement) the
year-end audited financial statements required by Section 6.01(a) of the Credit
Agreement for the fiscal year of Holdings ended as of the above date, together
with the report and opinion of an independent certified public accountant
required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Holdings has delivered (or has been deemed to have delivered in accordance
with the penultimate paragraph of Section 6.02 of the Credit Agreement) the
unaudited financial statements required by Section 6.01(b) of the Credit
Agreement for the fiscal quarter of Holdings ended as of the above date. Such
financial statements fairly present, in all material respects, the financial
condition, results of operations and cash flows of Holdings and its consolidated
subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
2.    A review of the activities of Holdings and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period each of Holdings and its
Subsidiaries performed and observed all its Obligations under the Loan
Documents, and
[select one:]


D-1

--------------------------------------------------------------------------------




[to the best knowledge of the undersigned, during such fiscal period each of
    Holdings and its Subsidiaries performed and observed each covenant and
condition of the     Loan Documents applicable to it, and no Default has
occurred and is continuing.]
--or--
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and a list
of each such Default and its nature and status is set forth in Annex A together
with proposed responses thereto.]
3.    Attached hereto as Exhibit I is a true and correct calculation of the
Consolidated Leverage Ratio (and the component parts thereof), in reasonable
detail, for the fiscal period ended on the last date covered by the financial
statements set forth in paragraph 1. The calculations set forth on Exhibit I
demonstrate, in reasonable detail, the exclusion from such calculations of each
subsidiary of Holdings that (x) is consolidated with Holdings and its
Subsidiaries in the financial statements described in paragraph 1, but (y) is
not a Subsidiary of Holdings.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_________________, ___________.


CELANESE CORPORATION
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 



D-2

--------------------------------------------------------------------------------




Annex A to Compliance Certificate
Defaults and Responses
[See Attached]


D-3

--------------------------------------------------------------------------------




Exhibit I to Compliance Certificate
Financial Calculations
[See Attached]




D-4

--------------------------------------------------------------------------------





EXHIBIT E-1
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]4 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, any Letters of Credit and Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.






 
 
 
 
3For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
4 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
5 Select as appropriate.
6Include bracketed language if there are either multiple Assignors or multiple
Assignees.



E-1-1

--------------------------------------------------------------------------------




1.    Assignor[s]:    ______________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate]


3.    Borrower(s):    ______________________________


4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement:    Credit Agreement, dated as of January 7, 2019 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among Celanese Corporation, a Delaware corporation, Celanese
US Holdings LLC (the “Company”), a limited liability company incorporated under
the laws of Delaware, Celanese Europe B.V., a private limited liability company
incorporated under the laws of the Netherlands, Elwood C.V., a private limited
company organized under the laws of the Netherlands, certain Subsidiaries of the
Company from time to time party thereto as borrowers pursuant to Section 2.14 of
the Credit Agreement, each Lender from time to time party thereto, Bank of
America, N.A., as Administrative Agent, a Swing Line Lender and an L/C Issuer
and the other Swing Line Lenders and L/C Issuers party thereto.



6.    Assigned Interest[s]:


















E-1-2

--------------------------------------------------------------------------------










Assignor[s]7 






Assignee[s]8
Aggregate
Amount of
Commitment
/Loans
for all Lenders in Revolving Facility9
Amount of
Commit-ment/Loans
Assigned in Revolving Facility
Percentage
Assigned of
Commitment/
Loans in Revolving Facility10




CUSIP
 Number
 
 
 
 
 
 
 
 
$_____________
$_________
__________%
 
 
 
$_____________
$_________
__________%
 
 
 
$_____________
$_________
__________%
 



[7.    Trade Date:    __________________]11 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]














 
 
 
 
7List each Assignor, as appropriate.
8List each Assignee and, if available, its market entity identifier, as
appropriate.
9Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
10Set forth, to at least 9 decimals, as a percentage of the applicable Revolving
Facility of all Lenders thereunder.
11To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



E-1-3

--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]12
 
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
ASSIGNEE[S]13
 
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
Name:
 
 
Title:
 
 















 
 
 
 
12Add additional signature blocks as needed. Include both Fund and manager
making the trade (if applicable).
13Add additional signature blocks as needed. Include both Fund and manager
making the trade (if applicable).



E-1-4

--------------------------------------------------------------------------------




[Consented to and]14 Accepted:


BANK OF AMERICA, N.A., as
  Administrative Agent
 
 
 
By:
 
 
Name:
 
 
Title:
 
 







































 
 
 
 
14To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.



E-1-5

--------------------------------------------------------------------------------




[Consented to:]15 


[___________________________]
 
 
 
By:
 
 
Name:
 
 
Title:
 
 











































































 
 
 
 
15To be added only if the consent of the Company and/or other parties (e.g. each
Swing Line Lender, each L/C Issuer) is required by the terms of the Credit
Agreement. Add additional consent pages as needed.



E-1-6

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
Reference is made to that certain Credit Agreement, dated as of January 7, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Celanese Corporation, a Delaware corporation,
Celanese US Holdings LLC (the “Company”), a limited liability company
incorporated under the laws of Delaware, Celanese Europe B.V., a private limited
liability company incorporated under the laws of the Netherlands, Elwood C.V., a
private limited company organized under the laws of the Netherlands, certain
Subsidiaries of the Company from time to time party thereto as borrowers
pursuant to Section 2.14 of the Credit Agreement, each Lender from time to time
party thereto, Bank of America, N.A., as Administrative Agent, a Swing Line
Lender and an L/C Issuer and the other Swing Line Lenders and L/C Issuers party
thereto.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Holdings,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, [and the Audited Financial Statements]16 and such
other documents and information as it deems appropriate to make its own credit
 
 
 
 
16Include if audited financial statements have not yet been delivered pursuant
to Section 6.01(a).



E-1-7

--------------------------------------------------------------------------------




analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




E-1-8

--------------------------------------------------------------------------------





EXHIBIT E-2




FORM OF ADMINISTRATIVE QUESTIONNAIRE


[On file with Administrative Agent]


E-2-1



--------------------------------------------------------------------------------





EXHIBIT F




FORM OF COMPANY GUARANTY
[See Attached]


F-1



--------------------------------------------------------------------------------





COMPANY GUARANTY


This COMPANY GUARANTY (this “Guaranty”), dated as of January 7, 2019, is made
and entered into by Celanese US Holdings LLC, a limited liability company
organized under the laws of Delaware (the “Company”), in favor of Bank of
America, N.A., as Administrative Agent (for the benefit of the Guarantee
Beneficiaries), in connection with the Credit Agreement.


WHEREAS, the Company is party to that certain Credit Agreement (as amended,
restated, amended and restated, waived, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used but not defined in
this Guaranty being used herein with the definitions provided therefor in the
Credit Agreement), dated as of the date hereof, by and among Celanese
Corporation (“Holdings”), the Company, Celanese Europe B.V. (“CBV”), Elwood C.V.
(“Elwood”), the other Designated Borrowers from time to time party thereto (such
Designated Borrowers, with the Company, CBV and Elwood, the “Borrowers”), the
L/C Issuers from time to time party thereto, the Swing Line Lenders from time to
time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent; and


WHEREAS, pursuant the terms of the Credit Agreement, the Company is required to
executed and deliver this Guaranty;


NOW THEREFORE, FOR VALUE RECEIVED, the sufficiency of which is hereby
acknowledged, and in consideration of the credit and financial accommodation
heretofore and hereafter from time to time made or granted to various of
Holdings’ Subsidiaries pursuant to the Credit Agreement and the other Loan
Documents, the Company as a guarantor (in such capacity, the “Guarantor”),
hereby furnishes its guaranty as follows:


1.Guaranty. The Guarantor hereby unconditionally and irrevocably guarantees to
the Administrative Agent, each Lender, each Swing Line Lender, each L/C Issuer
and each other Person from time to time holding or owed payment with respect to
the Guaranteed Obligations (collectively, the “Guarantee Beneficiaries”) the
full and prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of the Guaranteed Obligations and the punctual performance of all of the terms
contained in the Loan Documents. This Guaranty is a guaranty of payment and
performance and is not merely a guaranty of collection. As used herein, the term
“Guaranteed Obligations” means any and all existing and future Obligations which
may be payable by the Borrowers to the Guarantee Beneficiaries under the Credit
Agreement and any other Loan Document (and, in each case, including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by any Guarantee
Beneficiary in connection with the collection or enforcement thereof (in each
case, to the extent required to be paid under the Credit Agreement)). Without
limiting the generality of the foregoing, the Guaranteed Obligations shall
include any such indebtedness, obligations, and liabilities which may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against the Guarantor, any Borrower or
any other guarantor of the Guaranteed Obligations under any Debtor Relief Law,
and shall include interest that accrues after the commencement by or against any
Borrower of any proceeding under any Debtor Relief Laws. Without limiting the
generality of the foregoing unconditional guarantee, for the avoidance of doubt,
this Guaranty shall in no manner be released, discharged or otherwise affected
or limited by (a) any waiver, modification or amendment of, or supplement to,
any documentation governing the Guarantee Obligations, including the Credit
Agreement and the other Loan Documents, (b) any change in the corporate
existence, structure or




--------------------------------------------------------------------------------




ownership of (x) any Borrower or any guarantor of the Guaranteed Obligations or
(y) any Guarantee Beneficiary, (c) the existence of any claim, set-off or other
rights which the Guarantor may have at any time against any Borrower, any
Guarantee Beneficiary or any other entity, whether in connection with the Loan
Documents or with unrelated transactions; provided, that this clause (c) shall
not prevent the assertion of such claim by separate suit or in a compulsory
counterclaim, (d) any invalidity or unenforceability relating to or against any
Borrower for any reason relating to the Loan Documents or any other provision of
applicable law or regulation purporting to prohibit the payment by any Borrower
or any other guarantor of any Guaranteed Obligations or (e) any other act or
omission to act or delay of any kind by any Borrower, any Guarantee Beneficiary
or any other person.
  
2.No Setoff or Deductions; Taxes; Payments. The Guarantor acknowledges and
agrees that the Administrative Agent and the other Guarantee Beneficiaries have
rights to receive payments under and with respect to this Guaranty without
setoff or counterclaim and, except as provided by applicable law (in which case
adjustment, if any, shall be made as set forth in Section 3.01 of the Credit
Agreement), without deduction for taxes, levies, duties, charges, compulsory
loans, fees, imposts, restrictions or withholdings, in each case, as more fully
set forth in the Credit Agreement. In furtherance thereof, Section 2.12 and
Section 3.01 of the Credit Agreement is hereby incorporated into this Guaranty,
mutatis mutandis. Payments hereunder shall be made to the Administrative Agent
for the benefit of the Guarantee Beneficiaries, payable according to the terms
of the Credit Agreement. The obligations hereunder shall not be affected by any
acts of any legislative body or governmental authority affecting the Guarantor,
any Borrower or any other guarantor, including but not limited to, any
restrictions on the conversion of currency or repatriation or control of funds
or any total or partial expropriation of the Guarantor’s or any Borrower’s or
other guarantor’s property, or by economic, political, regulatory or other
events in the countries where the Guarantor, any other guarantor or any Borrower
is located.
3.Rights of Guarantee Beneficiaries. The Guarantor consents and agrees that each
Guarantee Beneficiary may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as any Guarantee Beneficiary in its sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of or obligors in respect of any of the Guaranteed
Obligations. The Guarantor hereby consents and agrees that (i) additional
Borrowers may become party to the Credit Agreement after the date hereof, and
this Guaranty shall remain in full force in effect (including with respect to
Guaranteed Obligations incurred by such additional Borrowers), notwithstanding
such addition and (ii) other guarantors may guarantee the Guaranteed
Obligations, or any subset thereof, from time to time, and this Guaranty shall
remain in full force and effect, notwithstanding any addition or release of such
guarantors in any manner whatsoever. Without limiting the generality of the
provisions set forth in this paragraph, the Guarantor consents to the taking of,
or failure to take, any action which might in any manner or to any extent vary
the risks of the Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of the Guarantor.
4.Certain Waivers. The Guarantor waives to the fullest extent permitted by law
(a) any defense arising by reason of any disability or other defense of any
Borrower or any other


2



--------------------------------------------------------------------------------




guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Guarantee Beneficiary) of the liability of any Borrower; (b) any
defense based on any claim that the Guarantor’s obligations exceed or are more
burdensome than those of any Borrower (or all Borrowers); (c) the benefit of any
statute of limitations affecting the Guarantor’s liability hereunder; (d) any
right to require the Administrative Agent to proceed against any Borrower,
proceed against or exhaust any security for the Guaranteed Obligations, or
pursue any other remedy in the Administrative Agent’s or any other Guarantee
Beneficiary’s power whatsoever and any defense based upon the doctrines of
marshalling of assets or of election of remedies; (e) any benefit of and any
right to participate in any security now or hereafter held by any Guarantee
Beneficiary; (f) any fact or circumstance related to the Guaranteed Obligations
which might otherwise constitute a defense to the obligations of the Guarantor
under this Guaranty; (g) any law or regulation of any jurisdiction or any other
event affecting any term of a Guaranteed Obligation and (h) any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties, other than the
defense that the Guaranteed Obligations have been fully performed and paid in
full in cash.
The Guarantor expressly waives all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.
5.Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not any Borrower, any other guarantor of the Guaranteed Obligations
or any other person or entity is joined as a party.
6.Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been paid and performed in full
and all commitments of the Lenders pursuant to the Loan Documents are
terminated. If any amounts are paid to the Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Guarantee Beneficiaries and shall forthwith be paid to the Administrative
Agent for the benefit of the Guarantee Beneficiaries to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.
7.Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are paid in full in cash and any commitments
of the Lenders pursuant to the Loan Documents are terminated. Notwithstanding
the foregoing, this Guaranty shall continue in full force and effect or be
revived, as the case may be, if any payment by or on behalf of the Borrowers,
the Guarantor or any other


3



--------------------------------------------------------------------------------




guarantor is made, or a Guarantee Beneficiary exercises a right of setoff, in
respect of the Guaranteed Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Administrative Agent is in possession of or has released this Guaranty
and regardless of any prior revocation, rescission, termination or reduction.
The obligations of the Guarantor under this paragraph shall survive termination
of this Guaranty.
8.Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of each Borrower owing to the Guarantor as subrogee
of a Guarantee Beneficiary in respect of any performance by the Guarantor under
this Guaranty, or otherwise resulting from the Guarantor’s performance under
this Guaranty, to the indefeasible payment in full in cash of all Guaranteed
Obligations. If the Administrative Agent so requests, any such obligation or
indebtedness of any Borrower to the Guarantor shall be enforced and performance
received by the Guarantor as trustee for the Administrative Agent (for the
benefit of the Guarantee Beneficiaries) and the proceeds thereof shall be paid
over to the Administrative Agent on account of the Guaranteed Obligations, but
without reducing or affecting in any manner the liability of the Guarantor under
this Guaranty.
9.Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor or any Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by a Guarantee Beneficiary.
10.Expenses. The Guarantor shall pay on demand all out-of-pocket expenses
(including reasonable attorneys’ fees and expenses) in any way relating to the
enforcement, or protection of the Guarantee Beneficiaries’ rights, under this
Guaranty or in respect of the Guaranteed Obligations, including any incurred
during any “workout” or restructuring in respect of the Guaranteed Obligations
and any incurred in the preservation, protection or enforcement of any rights of
the Guaranteed Beneficiaries in any proceeding pursuant to or in connection with
any Debtor Relief Laws, in each case in accordance with the terms of the Credit
Agreement. The obligations of the Guarantor under this paragraph shall survive
the payment in full of the Guaranteed Obligations and termination of this
Guaranty.
11.Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and the Guarantor. No failure by the Administrative Agent
or any other Guarantee Beneficiary to exercise, and no delay in exercising, any
right, remedy or power hereunder or otherwise shall operate as a waiver of any
right, remedy or power hereunder; nor shall any single or partial exercise of
any right, remedy or power hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
This Guaranty embodies the entire agreement and understanding between the
Guarantor and the Administrative Agent on behalf of the Guarantee Beneficiaries,
and supersedes all prior agreements and understandings relating to the subject
matter hereof. The Guarantor agrees to execute and deliver such documents and
take such actions as may be requested by the Administrative Agent to effect the
purposes of this Guaranty. This Guaranty may be executed in counterparts, and
each such counterpart shall form part of one and the same instrument. This
Guaranty may be executed and


4



--------------------------------------------------------------------------------




delivered by electronic means (including “PDF”), and such execution and delivery
shall be deemed effective as a manually executed counterpart hereof.
12.Condition of Borrowers. The Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrowers
and any other guarantor (including Borrowers and guarantors added after the date
hereof) such information concerning the financial condition, business and
operations of the Borrowers and any such other guarantor as the Guarantor
requires, and that the Administrative Agent and other Guarantee Beneficiaries
have no duty, and the Guarantor is not relying on the Administrative Agent or
any Guarantee Beneficiary at any time, to disclose to the Guarantor any
information relating to the business, operations or financial condition of the
Borrowers or any other guarantor (the Guarantor waiving any duty on the part of
the Administrative Agent and Guarantee Beneficiaries to disclose such
information and any defense relating to the failure to provide the same).
13.Setoff. The Guarantor acknowledges and agrees that the Administrative Agent
and the other Guarantee Beneficiaries have rights of setoff with respect to the
Guarantor, as more fully set forth in the Credit Agreement. In furtherance
thereof, Section 10.08 of the Credit Agreement is hereby incorporated into this
Guaranty, mutatis mutandis.
14.GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK. This Guaranty shall (a) bind the Guarantor and its successors and
assigns, provided that the Guarantor may not assign its rights or obligations
under this Guaranty without the prior written consent of the Administrative
Agent (and any attempted assignment without such consent shall be void), and (b)
inure to the benefit of the Administrative Agent (for the benefit of the
Guarantee Beneficiaries) and its successors and assigns and the Administrative
Agent and each Guarantee Beneficiary may, without notice to the Guarantor and
without affecting the Guarantor’s obligations hereunder, assign, sell or grant
participations in the Guaranteed Obligations and this Guaranty, in whole or in
part. The Guarantor hereby irrevocably (i) submits to the jurisdiction of any
state court sitting in the State of New York, County of New York and the United
States District Court for the Southern District of New York (and, in each case,
appellate courts thereof) in any action or proceeding arising out of or relating
to this Guaranty, (ii) waives to the fullest extent permitted by law any defense
asserting an inconvenient forum in connection therewith and (iii) agrees it will
not bring action in any action, litigation or proceeding of any kind or
description against the Administrative Agent or any Guarantee Beneficiary or any
Affiliate thereof relating hereto or to any other Loan Document in any court,
tribunal or similar, except those referenced in the foregoing clause (i).
SERVICE OF PROCCESS BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH ANY SUCH
ACTION OR PROCEEDING SHALL BE BINDING ON THE GUARANTOR IF DELIVERED IN
ACCORDANCE WITH DELIVERY OF NOTICES AS SET FORTH IN SECTION 10.02 OF THE CREDIT
AGREEMENT. The Guarantor agrees that the Administrative Agent and each Guarantee
Beneficiary may disclose to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations of
all or part of the Guaranteed Obligations any and all information in its
possession concerning the Guarantor, this Guaranty and any security for this
Guaranty, except as may be expressly limited by the Credit Agreement. All
notices and other communications to the Guarantor under this Guaranty shall be
in writing and delivered pursuant to Section 10.02 of the Credit Agreement.


5



--------------------------------------------------------------------------------




15.    WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY
APPLICABLE LAW, THE GUARANTOR AND THE ADMINISTRATIVE AGENT EACH IRREVOCABLY
WAIVE TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON,
ARISING OUT OF OR RELATING TO THIS GUARANTY, THE GUARANTEED OBLIGATIONS OR ANY
LOAN DOCUMENT. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.
16.Foreign Currency. If the Administrative Agent so notifies the Guarantor in
writing, at the Administrative Agent’s sole and absolute discretion, payments
under this Guaranty shall be the Dollar Equivalent of the Guaranteed Obligations
or any portion thereof, determined as of the date payment is made. If any claim
arising under or related to this Guaranty is reduced to judgment denominated in
a currency (the “Judgment Currency”) other than the currencies in which the
Guaranteed Obligations are denominated or the currencies payable hereunder
(collectively the “Obligations Currency”), the judgment shall be for the
equivalent in the Judgment Currency of the amount of the claim denominated in
the Obligations Currency included in the judgment, determined as of the date of
judgment. The equivalent of any Obligations Currency amount in any Judgment
Currency shall be calculated as set forth in Section 10.19 of the Credit
Agreement. The Guarantor shall indemnify the Administrative Agent and the
Guarantee Beneficiaries and hold the Administrative Agent and Guarantee
Beneficiaries harmless from and against all loss or damage resulting from any
change in exchange rates between the date any claim is reduced to judgment and
the date of payment thereof by the Guarantor or any failure of the amount of any
such judgment to be calculated as provided in this paragraph.
17.Direct Obligations. Notwithstanding anything to the contrary herein and for
the avoidance of doubt, this Guaranty is in addition to the Guarantor’s direct
obligations with respect to the Guaranteed Obligations (including any direct
obligations as a Borrower under the Loan Documents), and this Guaranty shall in
no event operate to limit or reduce such direct obligations.
[Remainder Intentionally Empty]




6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
as of the date first above written.
CELANESE US HOLDINGS LLC,
as Guarantor
 
 
 
By:
 
 
Name:
 
 
Title:
 
 



Accepted and Agreed:


BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
 
By:
 
 
Name:
 
 
Title:
 
 





[Company Guaranty]

--------------------------------------------------------------------------------





EXHIBIT G-1
FORM OF PARENT GUARANTY


[See Attached]




G-1-1

--------------------------------------------------------------------------------





PARENT GUARANTY


This PARENT GUARANTY (this “Guaranty”), dated as of January 7, 2019, is made and
entered into by Celanese Corporation, a corporation incorporated under the laws
of Delaware (“Holdings”), in favor of Bank of America, N.A., as Administrative
Agent (for the benefit of the Guarantee Beneficiaries), in connection with the
Credit Agreement.


WHEREAS, Holdings is party to that certain Credit Agreement (as amended,
restated, amended and restated, waived, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used but not defined in
this Guaranty being used herein with the definitions provided therefor in the
Credit Agreement), dated as of the date hereof, by and among Holdings, Celanese
US Holdings LLC (the “Company”), Celanese Europe B.V. (“CBV”), Elwood C.V.
(“Elwood”), the other Designated Borrowers from time to time party thereto (such
Designated Borrowers, with the Company, CBV and Elwood, the “Borrowers”), the
L/C Issuers from time to time party thereto, the Swing Line Lenders from time to
time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent; and


WHEREAS, pursuant the terms of the Credit Agreement, Holdings is required to
executed and deliver this Guaranty;


NOW THEREFORE, FOR VALUE RECEIVED, the sufficiency of which is hereby
acknowledged, and in consideration of the credit and financial accommodation
heretofore and hereafter from time to time made or granted to various of
Holdings’ Subsidiaries pursuant to the Credit Agreement and the other Loan
Documents, Holdings as a guarantor (in such capacity, the “Guarantor”), hereby
furnishes its guaranty as follows:


1.Guaranty. The Guarantor hereby unconditionally and irrevocably guarantees to
the Administrative Agent, each Lender, each Swing Line Lender, each L/C Issuer
and each other Person from time to time holding or owed payment with respect to
the Guaranteed Obligations (collectively, the “Guarantee Beneficiaries”) the
full and prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of the Guaranteed Obligations and the punctual performance of all of the terms
contained in the Loan Documents. This Guaranty is a guaranty of payment and
performance and is not merely a guaranty of collection. As used herein, the term
“Guaranteed Obligations” means any and all existing and future Obligations which
may be payable by the Borrowers to the Guarantee Beneficiaries under the Credit
Agreement and any other Loan Document (and, in each case, including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by any Guarantee
Beneficiary in connection with the collection or enforcement thereof (in each
case, to the extent required to be paid under the Credit Agreement)). Without
limiting the generality of the foregoing, the Guaranteed Obligations shall
include any such indebtedness, obligations, and liabilities which may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against the Guarantor, any Borrower or
any other guarantor of the Guaranteed Obligations under any Debtor Relief Law,
and shall include interest that accrues after the commencement by or against any
Borrower of any proceeding under any Debtor Relief Laws. Without limiting the
generality of the foregoing unconditional guarantee, for the avoidance of doubt,
this Guaranty shall in no manner be released, discharged or otherwise affected
or limited by (a) any waiver, modification or amendment of, or supplement to,
any documentation governing the Guarantee Obligations, including the Credit
Agreement and the other Loan Documents, (b) any change in the corporate
existence, structure or




--------------------------------------------------------------------------------




ownership of (x) any Borrower or any guarantor of the Guaranteed Obligations or
(y) any Guarantee Beneficiary, (c) the existence of any claim, set-off or other
rights which the Guarantor may have at any time against any Borrower, any
Guarantee Beneficiary or any other entity, whether in connection with the Loan
Documents or with unrelated transactions; provided, that this clause (c) shall
not prevent the assertion of such claim by separate suit or in a compulsory
counterclaim, (d) any invalidity or unenforceability relating to or against any
Borrower for any reason relating to the Loan Documents or any other provision of
applicable law or regulation purporting to prohibit the payment by any Borrower
or any other guarantor of any Guaranteed Obligations or (e) any other act or
omission to act or delay of any kind by any Borrower, any Guarantee Beneficiary
or any other person.


2.No Setoff or Deductions; Taxes; Payments. The Guarantor acknowledges and
agrees that the Administrative Agent and the other Guarantee Beneficiaries have
rights to receive payments under and with respect to this Guaranty without
setoff or counterclaim and, except as provided by applicable law (in which case
adjustment, if any, shall be made as set forth in Section 3.01 of the Credit
Agreement), without deduction for taxes, levies, duties, charges, compulsory
loans, fees, imposts, restrictions or withholdings, in each case, as more fully
set forth in the Credit Agreement. In furtherance thereof, Section 2.12 and
Section 3.01 of the Credit Agreement is hereby incorporated into this Guaranty,
mutatis mutandis. Payments hereunder shall be made to the Administrative Agent
for the benefit of the Guarantee Beneficiaries, payable according to the terms
of the Credit Agreement. The obligations hereunder shall not be affected by any
acts of any legislative body or governmental authority affecting the Guarantor,
any Borrower or any other guarantor, including but not limited to, any
restrictions on the conversion of currency or repatriation or control of funds
or any total or partial expropriation of the Guarantor’s or any Borrower’s or
other guarantor’s property, or by economic, political, regulatory or other
events in the countries where the Guarantor, any other guarantor or any Borrower
is located.


3.Rights of Guarantee Beneficiaries. The Guarantor consents and agrees that each
Guarantee Beneficiary may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as any Guarantee Beneficiary in its sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of or obligors in respect of any of the Guaranteed
Obligations. The Guarantor hereby consents and agrees that (i) additional
Borrowers may become party to the Credit Agreement after the date hereof, and
this Guaranty shall remain in full force in effect (including with respect to
Guaranteed Obligations incurred by such additional Borrowers), notwithstanding
such addition and (ii) other guarantors may guarantee the Guaranteed
Obligations, or any subset thereof, from time to time, and this Guaranty shall
remain in full force and effect, notwithstanding any addition or release of such
guarantors in any manner whatsoever. Without limiting the generality of the
provisions set forth in this paragraph, the Guarantor consents to the taking of,
or failure to take, any action which might in any manner or to any extent vary
the risks of the Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of the Guarantor.


2



--------------------------------------------------------------------------------




4.Certain Waivers. The Guarantor waives to the fullest extent permitted by law
(a) any defense arising by reason of any disability or other defense of any
Borrower or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of any Guarantee Beneficiary) of the liability of
any Borrower; (b) any defense based on any claim that the Guarantor’s
obligations exceed or are more burdensome than those of any Borrower (or all
Borrowers); (c) the benefit of any statute of limitations affecting the
Guarantor’s liability hereunder; (d) any right to require the Administrative
Agent to proceed against any Borrower, proceed against or exhaust any security
for the Guaranteed Obligations, or pursue any other remedy in the Administrative
Agent’s or any other Guarantee Beneficiary’s power whatsoever and any defense
based upon the doctrines of marshalling of assets or of election of remedies;
(e) any benefit of and any right to participate in any security now or hereafter
held by any Guarantee Beneficiary; (f) any fact or circumstance related to the
Guaranteed Obligations which might otherwise constitute a defense to the
obligations of the Guarantor under this Guaranty; (g) any law or regulation of
any jurisdiction or any other event affecting any term of a Guaranteed
Obligation and (h) any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties, other than the defense that the Guaranteed Obligations
have been fully performed and paid in full in cash.
The Guarantor expressly waives all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.
5.Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not any Borrower, any other guarantor of the Guaranteed Obligations
or any other person or entity is joined as a party.
6.Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been paid and performed in full
and all commitments of the Lenders pursuant to the Loan Documents are
terminated. If any amounts are paid to the Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Guarantee Beneficiaries and shall forthwith be paid to the Administrative
Agent for the benefit of the Guarantee Beneficiaries to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.
7.Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are paid in full in cash and any commitments
of the Lenders pursuant to the Loan Documents are terminated.


3



--------------------------------------------------------------------------------




Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrowers, the Guarantor or any other guarantor is made, or a Guarantee
Beneficiary exercises a right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Administrative Agent is in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of the
Guarantor under this paragraph shall survive termination of this Guaranty.
8.Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of each Borrower owing to the Guarantor as subrogee
of a Guarantee Beneficiary in respect of any performance by the Guarantor under
this Guaranty, or otherwise resulting from the Guarantor’s performance under
this Guaranty, to the indefeasible payment in full in cash of all Guaranteed
Obligations. If the Administrative Agent so requests, any such obligation or
indebtedness of any Borrower to the Guarantor shall be enforced and performance
received by the Guarantor as trustee for the Administrative Agent (for the
benefit of the Guarantee Beneficiaries) and the proceeds thereof shall be paid
over to the Administrative Agent on account of the Guaranteed Obligations, but
without reducing or affecting in any manner the liability of the Guarantor under
this Guaranty.
9.Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor or any Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by a Guarantee Beneficiary.
10.Expenses. The Guarantor shall pay on demand all out-of-pocket expenses
(including reasonable attorneys’ fees and expenses) in any way relating to the
enforcement, or protection of the Guarantee Beneficiaries’ rights, under this
Guaranty or in respect of the Guaranteed Obligations, including any incurred
during any “workout” or restructuring in respect of the Guaranteed Obligations
and any incurred in the preservation, protection or enforcement of any rights of
the Guaranteed Beneficiaries in any proceeding pursuant to or in connection with
any Debtor Relief Laws, in each case in accordance with the terms of the Credit
Agreement. The obligations of the Guarantor under this paragraph shall survive
the payment in full of the Guaranteed Obligations and termination of this
Guaranty.
11.Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and the Guarantor. No failure by the Administrative Agent
or any other Guarantee Beneficiary to exercise, and no delay in exercising, any
right, remedy or power hereunder or otherwise shall operate as a waiver of any
right, remedy or power hereunder; nor shall any single or partial exercise of
any right, remedy or power hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
This Guaranty embodies the entire agreement and understanding between the
Guarantor and the Administrative Agent on behalf of the Guarantee Beneficiaries,
and supersedes all prior agreements and understandings relating to the subject
matter hereof. The Guarantor agrees to execute and deliver such documents and
take such actions as may be requested by the Administrative Agent to effect


4



--------------------------------------------------------------------------------




the purposes of this Guaranty. This Guaranty may be executed in counterparts,
and each such counterpart shall form part of one and the same instrument. This
Guaranty may be executed and delivered by electronic means (including “PDF”),
and such execution and delivery shall be deemed effective as a manually executed
counterpart hereof.
12.Condition of Borrowers. The Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrowers
and any other guarantor (including Borrowers and guarantors added after the date
hereof) such information concerning the financial condition, business and
operations of the Borrowers and any such other guarantor as the Guarantor
requires, and that the Administrative Agent and other Guarantee Beneficiaries
have no duty, and the Guarantor is not relying on the Administrative Agent or
any Guarantee Beneficiary at any time, to disclose to the Guarantor any
information relating to the business, operations or financial condition of the
Borrowers or any other guarantor (the Guarantor waiving any duty on the part of
the Administrative Agent and Guarantee Beneficiaries to disclose such
information and any defense relating to the failure to provide the same).
13.Setoff. The Guarantor acknowledges and agrees that the Administrative Agent
and the other Guarantee Beneficiaries have rights of setoff with respect to the
Guarantor, as more fully set forth in the Credit Agreement. In furtherance
thereof, Section 10.08 of the Credit Agreement is hereby incorporated into this
Guaranty, mutatis mutandis.
14.GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK. This Guaranty shall (a) bind the Guarantor and its successors and
assigns, provided that the Guarantor may not assign its rights or obligations
under this Guaranty without the prior written consent of the Administrative
Agent (and any attempted assignment without such consent shall be void), and (b)
inure to the benefit of the Administrative Agent (for the benefit of the
Guarantee Beneficiaries) and its successors and assigns and the Administrative
Agent and each Guarantee Beneficiary may, without notice to the Guarantor and
without affecting the Guarantor’s obligations hereunder, assign, sell or grant
participations in the Guaranteed Obligations and this Guaranty, in whole or in
part. The Guarantor hereby irrevocably (i) submits to the jurisdiction of any
state court sitting in the State of New York, County of New York and the United
States District Court for the Southern District of New York (and, in each case,
appellate courts thereof) in any action or proceeding arising out of or relating
to this Guaranty, (ii) waives to the fullest extent permitted by law any defense
asserting an inconvenient forum in connection therewith and (iii) agrees it will
not bring action in any action, litigation or proceeding of any kind or
description against the Administrative Agent or any Guarantee Beneficiary or any
Affiliate thereof relating hereto or to any other Loan Document in any court,
tribunal or similar, except those referenced in the foregoing clause (i).
SERVICE OF PROCESS BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH ANY SUCH
ACTION OR PROCEEDING SHALL BE BINDING ON THE GUARANTOR IF DELIVERED IN
ACCORDANCE WITH DELIVERY OF NOTICES AS SET FORTH IN SECTION 10.02 OF THE CREDIT
AGREEMENT. The Guarantor agrees that the Administrative Agent and each Guarantee
Beneficiary may disclose to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations of
all or part of the Guaranteed Obligations any and all information in its
possession concerning the Guarantor, this Guaranty and any security for this
Guaranty, except as may be expressly limited by the Credit Agreement. All
notices and other communications to the Guarantor under this Guaranty shall be
in writing and delivered pursuant to Section 10.02 of the Credit Agreement.


5



--------------------------------------------------------------------------------




15.    WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY
APPLICABLE LAW, THE GUARANTOR AND THE ADMINISTRATIVE AGENT EACH IRREVOCABLY
WAIVE TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON,
ARISING OUT OF OR RELATING TO THIS GUARANTY, THE GUARANTEED OBLIGATIONS OR ANY
LOAN DOCUMENT. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.
16.Foreign Currency. If the Administrative Agent so notifies the Guarantor in
writing, at the Administrative Agent’s sole and absolute discretion, payments
under this Guaranty shall be the Dollar Equivalent of the Guaranteed Obligations
or any portion thereof, determined as of the date payment is made. If any claim
arising under or related to this Guaranty is reduced to judgment denominated in
a currency (the “Judgment Currency”) other than the currencies in which the
Guaranteed Obligations are denominated or the currencies payable hereunder
(collectively the “Obligations Currency”), the judgment shall be for the
equivalent in the Judgment Currency of the amount of the claim denominated in
the Obligations Currency included in the judgment, determined as of the date of
judgment. The equivalent of any Obligations Currency amount in any Judgment
Currency shall be calculated as set forth in Section 10.19 of the Credit
Agreement. The Guarantor shall indemnify the Administrative Agent and the
Guarantee Beneficiaries and hold the Administrative Agent and Guarantee
Beneficiaries harmless from and against all loss or damage resulting from any
change in exchange rates between the date any claim is reduced to judgment and
the date of payment thereof by the Guarantor or any failure of the amount of any
such judgment to be calculated as provided in this paragraph.
[Remainder Intentionally Empty]




6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
as of the date first above written.
CELANESE CORPORATION,
as Guarantor
 
 
 
By:
 
 
Name:
 
 
Title:
 
 



Accepted and Agreed:


BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
 
By:
 
 
Name:
 
 
Title:
 
 





[Parent Guaranty]

--------------------------------------------------------------------------------





EXHIBIT G-2


FORM OF SUBSIDIARY GUARANTY
[See Attached]




G-2-1



--------------------------------------------------------------------------------





SUBSIDIARY GUARANTY


This SUBSIDIARY GUARANTY (this “Guaranty”), dated as of January 7, 2019, is made
and entered into by each Person from time to time party hereto as a guarantor,
including such Persons becoming party hereto after the date hereof pursuant to a
Guaranty Counterpart Agreement in accordance with paragraph 18 hereof
(collectively, the “Guarantors” and each, individually, a “Guarantor”), in favor
of Bank of America, N.A., as Administrative Agent (for the benefit of the
Guarantee Beneficiaries), in connection with the Credit Agreement.


WHEREAS, certain Guarantors and/or their Affiliates are party to that certain
Credit Agreement (as amended, restated, amended and restated, waived,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used but not defined in this Guaranty being used herein with
the definitions provided therefor in the Credit Agreement), dated as of the date
hereof, by and among Celanese Corporation (“Holdings”), Celanese US Holdings LLC
(the “Company”), Celanese Europe B.V. (“CBV”), Elwood C.V. (“Elwood”), the other
Designated Borrowers from time to time party thereto (such Designated Borrowers,
with the Company, CBV and Elwood, the “Borrowers”), the L/C Issuers from time to
time party thereto, the Swing Line Lenders from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent; and


WHEREAS, pursuant the terms of the Credit Agreement, each Guarantor is required
or permitted to executed and deliver this Guaranty;


NOW THEREFORE, FOR VALUE RECEIVED, the sufficiency of which is hereby
acknowledged, and in consideration of the credit and financial accommodation
heretofore and hereafter from time to time made or granted to various of
Holdings’ Subsidiaries pursuant to the Credit Agreement and the other Loan
Documents, each Guarantor, hereby furnishes its guaranty as follows:


1.Guaranty. Each Guarantor hereby unconditionally and irrevocably guarantees to
the Administrative Agent, each Lender, each Swing Line Lender, each L/C Issuer
and each other Person from time to time holding or owed payment with respect to
the Guaranteed Obligations (collectively, the “Guarantee Beneficiaries”) the
full and prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of the Guaranteed Obligations and the punctual performance of all of the terms
contained in the Loan Documents. This Guaranty is a guaranty of payment and
performance and is not merely a guaranty of collection. As used herein, the term
“Guaranteed Obligations” means any and all existing and future Obligations which
may be payable by the Borrowers to the Guarantee Beneficiaries under the Credit
Agreement and any other Loan Document (and, in each case, including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by any Guarantee
Beneficiary in connection with the collection or enforcement thereof (in each
case, to the extent required to be paid under the Credit Agreement)). Without
limiting the generality of the foregoing, the Guaranteed Obligations shall
include any such indebtedness, obligations, and liabilities which may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against any Guarantor, any Borrower or
any other guarantor under any Debtor Relief Law, and shall include interest that
accrues after the commencement by or against any Borrower of any proceeding
under any Debtor Relief Laws. Anything contained herein to the contrary
notwithstanding, the obligations of any individual Guarantor hereunder at any
time shall be limited to an aggregate amount equal to




--------------------------------------------------------------------------------




the largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code (Title 11, United States Code) or any comparable provisions of
any similar federal or state law. Without limiting the generality of the
foregoing unconditional guarantee, for the avoidance of doubt, this Guaranty
shall in no manner be released, discharged or otherwise affected or limited by
(a) any waiver, modification or amendment of, or supplement to, any
documentation governing the Guarantee Obligations, including the Credit
Agreement and the other Loan Documents, (b) any change in the corporate
existence, structure or ownership of (x) any Borrower, any Guarantor or any
other guarantor of the Guaranteed Obligations or (y) any Guarantee Beneficiary,
(c) the existence of any claim, set-off or other rights which any Guarantor may
have at any time against any Borrower, any Guarantee Beneficiary or any other
entity, whether in connection with the Loan Documents or with unrelated
transactions; provided, that this clause (c) shall not prevent the assertion of
such claim by separate suit or in a compulsory counterclaim, (d) any invalidity
or unenforceability relating to or against any Borrower for any reason relating
to the Loan Documents or any other provision of applicable law or regulation
purporting to prohibit the payment by any Borrower, any Guarantor or any other
guarantor of any Guaranteed Obligations or (e) any other act or omission to act
or delay of any kind by any Borrower, any Guarantee Beneficiary or any other
person.
2.    No Setoff or Deductions; Taxes; Payments. Each Guarantor acknowledges and
agrees that the Administrative Agent and the other Guarantee Beneficiaries have
rights to receive payments under and with respect to this Guaranty without
setoff or counterclaim and, except as provided by applicable law (in which case
adjustment, if any, shall be made as set forth in Section 3.01 of the Credit
Agreement), without deduction for taxes, levies, duties, charges, compulsory
loans, fees, imposts, restrictions or withholdings, in each case, as more fully
set forth in the Credit Agreement. In furtherance thereof, Section 2.12 and
Section 3.01 of the Credit Agreement is hereby incorporated into this Guaranty,
mutatis mutandis. Payments hereunder shall be made to the Administrative Agent
for the benefit of the Guarantee Beneficiaries, payable according to the terms
of the Credit Agreement. The obligations hereunder shall not be affected by any
acts of any legislative body or governmental authority affecting any Guarantor,
any Borrower or any other guarantor, including but not limited to, any
restrictions on the conversion of currency or repatriation or control of funds
or any total or partial expropriation of any Guarantor’s or any Borrower’s or
other guarantor’s property, or by economic, political, regulatory or other
events in the countries where any Guarantor, any other guarantor of the
Guaranteed Obligations or any Borrower is located.
3.    Rights of Guarantee Beneficiaries. Each Guarantor consents and agrees that
any Guarantee Beneficiary may, at any time and from time to time, without notice
or demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as any Guarantee Beneficiary in its sole
discretion may determine; and (d) release or substitute one or more of any
endorsers of, other Guarantors of, other guarantors of or other obligors in
respect of any of the Guaranteed Obligations. Each Guarantor hereby consents and
agrees that (i) additional Borrowers may become party to the Credit Agreement
after the date hereof, and this Guaranty shall remain in full force in effect
(including with respect to Guaranteed Obligations incurred by such additional
Borrowers), notwithstanding such addition and (ii) other guarantors or
Guarantors may guarantee the Guaranteed Obligations, or any subset thereof, from
time to time, and this Guaranty shall remain in full force and effect,
notwithstanding any addition or release of such other guarantors


2



--------------------------------------------------------------------------------




or Guarantors in any manner whatsoever. Without limiting the generality of the
provisions set forth in this paragraph, each Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of such Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of such Guarantor.
4.Certain Waivers. Each Guarantor waives to the fullest extent permitted by law
(a) any defense arising by reason of any disability or other defense of any
Borrower, any other Guarantor or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Guarantee Beneficiary) of
the liability of any Borrower; (b) any defense based on any claim that such
Guarantor’s obligations exceed or are more burdensome than those of any Borrower
(or all Borrowers); (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to require the Administrative
Agent to proceed against any Borrower, proceed against or exhaust any security
for the Guaranteed Obligations, or pursue any other remedy in the Administrative
Agent’s or any other Guarantee Beneficiary’s power whatsoever and any defense
based upon the doctrines of marshalling of assets or of election of remedies;
(e) any benefit of and any right to participate in any security now or hereafter
held by any Guarantee Beneficiary; (f) any fact or circumstance related to the
Guaranteed Obligations which might otherwise constitute a defense to the
obligations of such Guarantor under this Guaranty; (g) any law or regulation of
any jurisdiction or any other event affecting any term of a Guaranteed
Obligation and (h) any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties, other than the defense that the Guaranteed Obligations
have been fully performed and paid in full in cash.
Each Guarantor expressly waives all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of a Guarantor under this Guaranty, and
each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.
5.Obligations Independent. The obligations of each Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor and any other
Guarantor, and a separate action may be brought against any Guarantor to enforce
this Guaranty whether or not any Borrower, any other guarantor of the Guaranteed
Obligations, any other Guarantor, or any other person or entity is joined as a
party.
6.Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been paid and performed in full
and all commitments of the Lenders pursuant to the Loan Documents are
terminated. If any amounts are paid to a Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Guarantee Beneficiaries and shall forthwith be paid to the Administrative Agent
for the benefit of the Guarantee Beneficiaries to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.


3



--------------------------------------------------------------------------------




7.Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are paid in full in cash and any commitments
of the Lenders pursuant to the Loan Documents are terminated. Notwithstanding
the foregoing, this Guaranty shall continue in full force and effect or be
revived, as the case may be, if any payment by or on behalf of the Borrowers,
any Guarantor or any other guarantor is made, or a Guarantee Beneficiary
exercises a right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Administrative Agent is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.
8.Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of each Borrower owing to such Guarantor as
subrogee of a Guarantee Beneficiary in respect of any performance by such
Guarantor under this Guaranty or otherwise resulting from such Guarantor’s
performance under this Guaranty, to the indefeasible payment in full in cash of
all Guaranteed Obligations. If the Administrative Agent so requests, any such
obligation or indebtedness of any Borrower to a Guarantor shall be enforced and
performance received by such Guarantor as trustee for the Administrative Agent
(for the benefit of the Guarantee Beneficiaries) and the proceeds thereof shall
be paid over to the Administrative Agent on account of the Guaranteed
Obligations, but without reducing or affecting in any manner the liability of
any Guarantor under this Guaranty.
9.Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against any Guarantor or any Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantors immediately upon demand by any Guarantee Beneficiary.
10.Expenses. The Guarantors shall pay on demand all out-of-pocket expenses
(including reasonable attorneys’ fees and expenses) in any way relating to the
enforcement, or protection of the Guarantee Beneficiaries’ rights, under this
Guaranty or in respect of the Guaranteed Obligations, including any incurred
during any “workout” or restructuring in respect of the Guaranteed Obligations
and any incurred in the preservation, protection or enforcement of any rights of
the Guaranteed Beneficiaries in any proceeding pursuant to or in connection with
any Debtor Relief Laws, in each case in accordance with the terms of the Credit
Agreement. The obligations of the Guarantors under this paragraph shall survive
the payment in full of the Guaranteed Obligations and termination of this
Guaranty.
11.Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except (i) as expressly contemplated hereby or by the
other Loan Documents or (ii) pursuant to a written instrument executed by the
Administrative Agent and each affected Guarantor. No failure by the
Administrative Agent or any other Guarantee Beneficiary to exercise, and no
delay in exercising, any right, remedy or power hereunder or otherwise shall
operate as a waiver of any right, remedy or power hereunder; nor shall any
single or partial exercise of any right, remedy or power hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or in equity. The unenforceability or invalidity of any
provision


4



--------------------------------------------------------------------------------




of this Guaranty shall not affect the enforceability or validity of any other
provision herein. The unenforceability or invalidity of the Guaranty of any
individual Guarantor or group of Guarantors shall not affect the enforceability
or validity as relating to any other Guarantor. This Guaranty embodies the
entire agreement and understanding between the Guarantors and the Administrative
Agent on behalf of the Guarantee Beneficiaries, and supersedes all prior
agreements and understanding relating to the subject matter hereof. Each
Guarantor agrees to execute and deliver such documents and take such actions as
may be requested by the Administrative Agent to effect the purposes of this
Guaranty. This Guaranty may be executed in counterparts, and each such
counterpart shall form part of one and the same instrument. This Guaranty may be
executed and delivered by electronic means (including “PDF”), and such execution
and delivery shall be deemed effective as a manually executed counterpart
hereof.
12.Condition of Borrowers. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and any other guarantors and Guarantors (including Borrowers,
guarantors and Guarantors added after the date hereof) such information
concerning the financial condition, business and operations of the Borrowers and
any such other guarantor or Guarantor as such Guarantor requires, and that the
Administrative Agent and other Guarantee Beneficiaries have no duty, and no
Guarantor is relying on the Administrative Agent or any Guarantee Beneficiary at
any time, to disclose to any Guarantor any information relating to the business,
operations or financial condition of the Borrowers or any other guarantor or
Guarantor (each Guarantor waiving any duty on the part of the Administrative
Agent and Guarantee Beneficiaries to disclose such information and any defense
relating to the failure to provide the same).
13.Setoff. Each Guarantor acknowledges and agrees that the Administrative Agent
and the other Guarantee Beneficiaries have rights of setoff with respect to each
Guarantor, as more fully set forth in the Credit Agreement. In furtherance
thereof, Section 10.08 of the Credit Agreement is hereby incorporated into this
Guaranty, mutatis mutandis.
14.GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK. This Guaranty shall (a) bind each Guarantor and its successors and
assigns, provided that a Guarantor may not assign its rights or obligations
under this Guaranty without the prior written consent of the Administrative
Agent (and any attempted assignment without such consent shall be void), and (b)
inure to the benefit of the Administrative Agent (for the benefit of the
Guarantee Beneficiaries) and its successors and assigns and the Administrative
Agent and each Guarantee Beneficiary may, without notice to any Guarantor and
without affecting any Guarantor’s obligations hereunder, assign, sell or grant
participations in the Guaranteed Obligations and this Guaranty, in whole or in
part. Each Guarantor hereby irrevocably (i) submits to the jurisdiction of any
state court sitting in the State of New York, County of New York and the United
States District Court for the Southern District of New York (and, in each case,
appellate courts thereof) in any action or proceeding arising out of or relating
to this Guaranty, (ii) waives to the fullest extent permitted by law any defense
asserting an inconvenient forum in connection therewith and (iii) agrees it will
not bring action in any action, litigation or proceeding of any kind or
description against the Administrative Agent or any Guarantee Beneficiary or any
Affiliate thereof relating hereto or to any other Loan Document in any court,
tribunal or similar, except those referenced in the foregoing clause (i).
SERVICE OF PROCESS BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH ANY SUCH
ACTION OR PROCEEDING SHALL BE BINDING ON A GUARANTOR IF DELIVERED TO THE


5



--------------------------------------------------------------------------------




COMPANY IN ACCORDANCE WITH DELIVERY OF NOTICES AS SET FORTH IN SECTION 10.02 OF
THE CREDIT AGREEMENT. Each Guarantor agrees that the Administrative Agent and
each Guarantee Beneficiary may disclose to any assignee of or participant in, or
any prospective assignee of or participant in, any of its rights or obligations
of all or part of the Guaranteed Obligations any and all information in its
possession concerning such Guarantor, this Guaranty and any security for this
Guaranty, except as may be expressly limited by the Credit Agreement. All
notices and other communications to a Guarantor under this Guaranty shall be in
writing and delivered pursuant to Section 10.02 of the Credit Agreement. Each
Guarantor hereby irrevocably appoints the Company as its agent for service of
process.
15.    WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY
APPLICABLE LAW, EACH GUARANTOR AND THE ADMINISTRATIVE AGENT EACH IRREVOCABLY
WAIVE TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON,
ARISING OUT OF OR RELATING TO THIS GUARANTY, THE GUARANTEED OBLIGATIONS OR ANY
LOAN DOCUMENT. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.
16.Foreign Currency. If the Administrative Agent so notifies the Guarantors in
writing, at the Administrative Agent’s sole and absolute discretion, payments
under this Guaranty shall be the Dollar Equivalent of the Guaranteed Obligations
or any portion thereof, determined as of the date payment is made. If any claim
arising under or related to this Guaranty is reduced to judgment denominated in
a currency (the “Judgment Currency”) other than the currencies in which the
Guaranteed Obligations are denominated or the currencies payable hereunder
(collectively the “Obligations Currency”), the judgment shall be for the
equivalent in the Judgment Currency of the amount of the claim denominated in
the Obligations Currency included in the judgment, determined as of the date of
judgment. The equivalent of any Obligations Currency amount in any Judgment
Currency shall be calculated as set forth in Section 10.19 of the Credit
Agreement. The Guarantors shall indemnify the Administrative Agent and the
Guarantee Beneficiaries and hold the Administrative Agent and Guarantee
Beneficiaries harmless from and against all loss or damage resulting from any
change in exchange rates between the date any claim is reduced to judgment and
the date of payment thereof by a Guarantor or any failure of the amount of any
such judgment to be calculated as provided in this paragraph.
17.Direct Obligations. Notwithstanding anything to the contrary herein and for
the avoidance of doubt, this Guaranty is in addition to each Guarantor’s direct
obligations with respect to the Guaranteed Obligations (including any direct
obligations as a Borrower under the Loan Documents), and this Guaranty shall in
no event operate to limit or reduce such direct obligations.
18.Additional Guarantors. Upon execution and delivery by any Subsidiary of the
Company of (i) a joinder agreement in form and substance reasonably satisfactory
to the Administrative Agent (a “Guaranty Counterpart Agreement”), and (ii) such
other documentation as be required by Section 6.13 of the Credit Agreement, such
Person shall become a Guarantor hereunder with the same force and effect as if
originally named as a Guarantor herein on the date hereof. The execution,
delivery and effectiveness of any such Guaranty Counterpart Agreement shall not
require the consent of any other Guarantor, and shall not affect the Guaranty of
any other Guarantor. The


6



--------------------------------------------------------------------------------




rights and obligations of each party to this Guaranty shall remain in full force
and effect notwithstanding the addition of any such new party to this Guaranty.
Upon effectiveness of a Guaranty Counterpart Agreement, each reference to
“Guarantor” in this Guaranty shall thereafter be deemed to include such joined
Person. For the avoidance of doubt, this paragraph 18 shall in no manner limit
the Administrative Agent’s right to request alternative or additional guarantee
documentation to the extent provided in the Credit Agreement, including pursuant
to Section 6.13 thereof.
19.Release of Guarantors. Each party hereto acknowledges and agrees that, upon
written request from the Company pursuant to Section 9.10 of the Credit
Agreement and without the consent of any other Guarantor, the Administrative
Agent shall release any Guarantor from this Guaranty, without in any manner
affecting the Guaranty of the other Guarantors hereunder. Any such request shall
be subject to the terms and requirements set forth in Section 9.10 of the Credit
Agreement, and, for the avoidance of doubt, the Administrative Agent shall not
be required to release any Guarantor, except to the extent expressly required by
such Section 9.10.
[Remainder Intentionally Empty]




7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
as of the date first above written.
[__],
as Guarantor
 
 
 
By:
 
 
Name:
 
 
Title:
 
 





[Subsidiary Guaranty]

--------------------------------------------------------------------------------




Accepted and Agreed:


BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
 
By:
 
 
Name:
 
 
Title:
 
 





[Subsidiary Guaranty]

--------------------------------------------------------------------------------





EXHIBIT H




FORM OF DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT
Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.14 of that certain Credit Agreement, dated as of January
7, 2019 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Celanese Corporation, a Delaware
corporation, Celanese US Holdings LLC (the “Company”), a limited liability
company incorporated under the laws of Delaware, Celanese Europe B.V., a private
limited liability company incorporated under the laws of the Netherlands, Elwood
C.V., a private limited company organized under the laws of the Netherlands,
certain Subsidiaries of the Company from time to time party thereto as borrowers
pursuant to Section 2.14 of the Credit Agreement, each Lender from time to time
party thereto, Bank of America, N.A., as Administrative Agent, a Swing Line
Lender and an L/C Issuer and the other Swing Line Lenders and L/C Issuers party
thereto and reference is made thereto for fully particulars of the matters
described therein. All capitalized terms used in this Designated Borrower
Request and Assumption Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.
Each of [_______________] (the “Designated Borrower”) and the Company hereby
confirms, represents and warrants to the Administrative Agent and the Lenders
that the Designated Borrower is a wholly-owned Subsidiary of the Company.
The documents required to be delivered to the Administrative Agent under
Section 2.14 of the Credit Agreement have been furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.
[[Complete if the Designated Borrower is a Domestic Subsidiary:] The true and
correct U.S. taxpayer identification number of the Designated Borrower is
_____________.]
[[Complete if the Designated Borrower is a Foreign Subsidiary:] The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:
Identification Number
Jurisdiction of Organization
 
 
 
 

]
The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the


H-1-1

--------------------------------------------------------------------------------




Designated Borrower would have had if the Designated Borrower had been an
original party to the Credit Agreement as a Borrower. Effective as of the date
of the Designated Borrower Notice for the Designated Borrower, the Designated
Borrower confirms its acceptance of, and consents to, all representations and
warranties, covenants, and other terms and provisions of the Credit Agreement.
The parties hereto hereby request that the Designated Borrower be entitled to
receive Revolving Loans under the Credit Agreement, and understand, acknowledge
and agree that neither the Designated Borrower nor the Company on its behalf
shall have any right to request any Revolving Loans for its account unless and
until the date five Business Days after the effective date designated by the
Administrative Agent in a Designated Borrower Notice delivered to the Company
and the Lenders pursuant to Section 2.14 of the Credit Agreement.
This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.
THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.
CELANESE US HOLDINGS LLC
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
[DESIGNATED BORROWER]
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 





H-1-2

--------------------------------------------------------------------------------





EXHIBIT I




FORM OF DESIGNATED BORROWER NOTICE


Date: ___________, _____
To:    Celanese US Holdings LLC
The Lenders party to the Credit Agreement referred to below
Ladies and Gentlemen:
This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Credit Agreement, Reference is made to that certain Credit
Agreement, dated as of dated as of January 7, 2019 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined), among Celanese Corporation, a Delaware corporation, Celanese US
Holdings LLC (the “Company”), a limited liability company incorporated under the
laws of Delaware, Celanese Europe B.V., a private limited liability company
incorporated under the laws of the Netherlands, Elwood C.V., a private limited
company organized under the laws of the Netherlands, certain Subsidiaries of the
Company from time to time party thereto as borrowers pursuant to Section 2.14 of
the Credit Agreement, each Lender from time to time party thereto, Bank of
America, N.A., as Administrative Agent, a Swing Line Lender and an L/C Issuer
and the other Swing Line Lenders and L/C Issuers party thereto and reference is
made for full particulars of the matters described therein. All capitalized
terms used in this Designated Borrower Notice and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [_________________________] shall be a Designated Borrower
and may receive Revolving Loans for its account on the terms and conditions set
forth in the Credit Agreement.
This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
 
By:
 
 
Title:
 
 





I-1-1

--------------------------------------------------------------------------------





EXHIBIT J


FORM OF LETTER OF CREDIT REPORT


TO:        Bank of America, N.A., as Administrative Agent
RE:    Credit Agreement, dated as of January 7, 2019, by and among Celanese
Corporation, a Delaware corporation, Celanese US Holdings LLC (the “Company”), a
limited liability company incorporated under the laws of Delaware, Celanese
Europe B.V., a private limited liability company incorporated under the laws of
the Netherlands, Elwood C.V., a private limited company organized under the laws
of the Netherlands, certain Subsidiaries of the Company from time to time party
thereto as borrowers pursuant to Section 2.14 of the Credit Agreement the
Lenders, the L/C Issuers, the Swing Line Lenders and Bank of America, N.A., as
Administrative Agent (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)


DATE:        [Date]
 
 
 
 
 



The undersigned, [insert name of L/C Issuer] (the “L/C Issuer”) hereby delivers
this report to the Administrative Agent, pursuant to the terms of Section
2.03(k) of the Credit Agreement.


The L/C Issuer plans to issue, amend, renew, increase or extend the follow
Letter(s) of Credit on [insert date].


J-1-1



--------------------------------------------------------------------------------




L/C No.
Borrower
Maximum Face Amount
Current Face Amount
Currency
Financials or Performance SBLC
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

[The L/C Issuer made a payment, with respect to L/C No. _______, on [insert
date] in the amount of [$]_____________].


[The Borrower failed to reimburse the L/C Issuer for a payment made in the
amount of [$][insert amount of such payment] pursuant to L/C No. ______ on
[insert date of such failure], with respect to L/C No. _______.]


Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.


J-1-2



--------------------------------------------------------------------------------




L/C No.
Maximum FaceAmount
Current FaceAmount
Currency
Financials or Performance SBLC
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




J-1-3



--------------------------------------------------------------------------------





[L/C ISSUER],
as an L/C Issuer
 
 
 
By:
 
 
Name:
 
 
Title:
 
 





J-1-4



--------------------------------------------------------------------------------





EXHIBIT K


[Reserved]


K-1



--------------------------------------------------------------------------------





EXHIBIT L-1


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of January 7, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Celanese Corporation, a Delaware corporation,
Celanese US Holdings LLC (the “Company”), a limited liability company
incorporated under the laws of Delaware, Celanese Europe B.V., a private limited
liability company incorporated under the laws of the Netherlands, Elwood C.V., a
private limited company organized under the laws of the Netherlands, certain
Subsidiaries of the Company from time to time party thereto as borrowers
pursuant to Section 2.14 of the Credit Agreement, each Lender from time to time
party thereto, Bank of America, N.A., as Administrative Agent, a Swing Line
Lender and an L/C Issuer and the other Swing Line Lenders and L/C Issuers party
thereto.
Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and each Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform each Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished each Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
 
 
 
 
Name:
 
 
 
Title:
 

Date: ___________ __, 20[ ]




L-1-1



--------------------------------------------------------------------------------





EXHIBIT L-2


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of January 7, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Celanese Corporation, a Delaware corporation,
Celanese US Holdings LLC (the “Company”), a limited liability company
incorporated under the laws of Delaware, Celanese Europe B.V., a private limited
liability company incorporated under the laws of the Netherlands, Elwood C.V., a
private limited company organized under the laws of the Netherlands, certain
Subsidiaries of the Company from time to time party thereto as borrowers
pursuant to Section 2.14 of the Credit Agreement, each Lender from time to time
party thereto, Bank of America, N.A., as Administrative Agent, a Swing Line
Lender and an L/C Issuer and the other Swing Line Lenders and L/C Issuers party
thereto.
Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
 
 
 
 
Name:
 
 
 
Title:
 

Date: ___________ __, 20[ ]




L-2-1

--------------------------------------------------------------------------------





EXHIBIT L-3


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of January 7, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Celanese Corporation, a Delaware corporation,
Celanese US Holdings LLC (the “Company”), a limited liability company
incorporated under the laws of Delaware, Celanese Europe B.V., a private limited
liability company incorporated under the laws of the Netherlands, Elwood C.V., a
private limited company organized under the laws of the Netherlands, certain
Subsidiaries of the Company from time to time party thereto as borrowers
pursuant to Section 2.14 of the Credit Agreement, each Lender from time to time
party thereto, Bank of America, N.A., as Administrative Agent, a Swing Line
Lender and an L/C Issuer and the other Swing Line Lenders and L/C Issuers party
thereto.
Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


L-3-1

--------------------------------------------------------------------------------




[NAME OF PARTICIPANT]
By:
 
 
 
 
 
Name:
 
 
 
Title:
 

Date: ___________ __, 20[ ]






L-3-2

--------------------------------------------------------------------------------





EXHIBIT L-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of January 7, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Celanese Corporation, a Delaware corporation,
Celanese US Holdings LLC (the “Company”), a limited liability company
incorporated under the laws of Delaware, Celanese Europe B.V., a private limited
liability company incorporated under the laws of the Netherlands, Elwood C.V., a
private limited company organized under the laws of the Netherlands, certain
Subsidiaries of the Company from time to time party thereto as borrowers
pursuant to Section 2.14 of the Credit Agreement, each Lender from time to time
party thereto, Bank of America, N.A., as Administrative Agent, a Swing Line
Lender and an L/C Issuer and the other Swing Line Lenders and L/C Issuers party
thereto.
Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and each Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform each Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished each Borrower and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


L-4-1



--------------------------------------------------------------------------------




[NAME OF LENDER]
By:
 
 
 
 
 
Name:
 
 
 
Title:
 

Date: ___________ __, 20[ ]




L-4-2



--------------------------------------------------------------------------------





EXHIBIT M
FORM OF NOTICE OF LOAN PREPAYMENT
TO:    Bank of America, N.A., as Administrative Agent [and Swing Line Lender]
[_____________, as Swing Line Lender]


RE:    Credit Agreement, dated as of January 7, 2019, among Celanese
Corporation, a Delaware corporation, Celanese US Holdings LLC (the “Company”), a
limited liability company incorporated under the laws of Delaware, Celanese
Europe B.V., a private limited liability company incorporated under the laws of
the Netherlands, Elwood C.V., a private limited company organized under the laws
of the Netherlands, certain Subsidiaries of the Company from time to time party
thereto as Designated Borrowers pursuant to Section 2.14 of the Credit
Agreement, each Lender from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, a Swing Line Lender and an L/C Issuer and the other
Swing Line Lenders and L/C Issuers party thereto (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement).
    
DATE:    [__]
The Company [and [__], as a Borrower] hereby notify the Administrative Agent
[and the Swing Line Lender] that on [date] pursuant to the terms of Section 2.05
of the Credit Agreement, the [applicable Borrower] intends to prepay/repay the
following Loans as more specifically set forth below:
¨ Optional prepayment of Revolving Loans in the following amount(s):
¨ Base Rate Loans: $[__]17 
¨ Eurocurrency Rate Loans: $    [__]18 
In the following currency: [Dollars or Alternative Currency]
Applicable Interest Period:[__]
¨ Optional prepayment of Swing Line Loans in the following amount: [__]19 
Currency: ______________
Borrowed on: [Date]




 
 
 
 
17Any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).
18Any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
the equivalent of $5,000,000 or a whole multiple of the equivalent of $1,000,000
in excess thereof (or if less, the entire principal amount thereof outstanding).
19Any prepayment of Swing Line Loans shall be in a principal amount of $100,000.

[The prepayment(s) contemplated by this notice shall be conditioned upon
[_________]]20 


M-1



--------------------------------------------------------------------------------




Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






































 
 
 
 
 
 
 
(continued...)
20If this notice is given in connection with a full or partial refinancing of
the Revolving Facility, this notice may condition the prepayment upon the
effectiveness of such refinancing Indebtedness, in which case such notice may be
revoked by the Company (by notice to the Administrative Agent on or prior to the
date of such prepayment) if such condition is not satisfied.



M-2



--------------------------------------------------------------------------------




CELANESE US HOLDINGS LLC,
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
[[BORROWER NAME]
 
 
 
By:
 
 
Name:
 
 
Title:]
 
 





M-3

